Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, there is a clear error in the Minutes relating to Commissioner Bangemann's speech here. Mr Bangemann was to deliver two statements: on the Commission's position on transatlantic relations and on the Echelon system. Mr Bangemann did not mention the Echelon system in his speech and did not even say he intended to speak about it later. This can be checked from the verbatim report of the sitting. Consequently, it must be said that Mr Bangemann was in breach of parliamentary procedures when he failed to speak on the Echelon system, and only delivered one of the Commission's statements. Mr Bangemann was not at all prepared to speak about Echelon. He had nothing to say on the subject. He did not know anything about it. For this reason, I do not think that Parliament should accept that the Commissioner made a statement on Echelon. I propose that the Commission should be obliged to make a statement on Echelon once again, so that the issue is discussed properly and Members of Parliament can make speeches on the subject. I would like the Minutes to be changed regarding the matter of Mr Bangemann's speech, and the matter to be sent back to the Commission so that it can be settled.
Thank you for your statement, Mr Seppänen. I do not actually think we are talking about violation of our Rules of Procedure, but there was a problem of communication between our services and those of the Commission, and as a result yesterday's debate did not take place according to the agreed procedure. So it is understandable that you and Members who were present during the debate you referred to were disappointed.
Mr President, unfortunately what Mr Seppänen said is true - there was no misunderstanding. Reference was made three times to the necessity of having an overall debate, and then we were told that it would be split into two parts, although we all knew that this would not work. It was only at the end that we were told that questions could be asked, and then only the two big political groups were able to have their say. This is simply unacceptable. We strongly protest against this procedure. The way in which Mr Bangemann dealt with this issue yesterday was inadmissible.
Thank you. Are there any other comments?
(The Minutes were approved)
Amendment of Financial Regulation
The next item is the report (A4-0308/98) by Mr Dell'Alba, on behalf of the Committee on Budgets, on the proposal for a Council Regulation (EC, ECSC, Euratom) amending the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (COM(98)0206 - C4-0290/98-98/0130(CNS)).
Mr President, ladies and gentlemen, I realise interest in this report is not exactly lively, but it is an important document for our Parliament, for the life of the European Union and for the full incorporation of the instruments of economic and monetary union into the Union's legislation. The Financial Regulation forms part of the basic provisions, and serves to govern relations between the institutions and the way in which, starting with the Commission, they implement the budget of the European Union. The introduction of the euro into the EU context calls for a series of measures, on this occasion amending the Financial Regulation.
In this report, Parliament expresses its opinion on the amendments the Commission is proposing and which we approve in substance, with a series of amendments which I shall try to illustrate briefly. The context of this report is limited, which is why the Committee on Budgets decided to go right to the end of the road signposted by the Commission. This means limiting the specific amendments to the Financial Regulation to the most urgent aspects, in other words those which allow us to implement these measures on 1 January 1999 - specifically to adapt the Financial Regulation to the euro. It means postponing other amendments until the next, and imminent, new proposal for amendment. And I have to say, as rapporteur and on behalf of the committee, that while we may well support them entirely, we decided not to uphold those other amendments on principle. That also applies to the amendments from colleagues who proposed broadening the scope of the amendments.
Let us look at the details. Firstly, the euro has to be introduced into the Financial Regulation and the debit/credit mechanisms in the Union budget adapted for those countries belonging to the euro area. Secondly, the Financial Regulation needs to be adapted to a very important provision of economic and monetary union: the system of fines. Countries which do not respect the standards and rules for applying the common economic policy on schedule will be subject to fines. Parliament's amendments are not intended to record these fines in the budget, but to transfer them in accordance with the Treaty of Maastricht - using a derogation from the general provisions - to the countries belonging to the euro area. Finally, many of these amendments relate to the implementation powers of the other institutions. The Treaty of Amsterdam abolishes the common organisational structure between the Committee of the Regions and the Economic and Social Committee. The amendment we are tabling seeks to adapt the text to that provision. We are asking for the Ombudsman to be included among the institutions recognised as having powers of implementation, along with the Committee of the Regions and the Economic and Social Committee. We think that is possible and we are proposing that amendment in my report.
Mr President, I would like to stress that the Committee on Budgetary Control unanimously approved four amendments tabled by the group to which I belong, the European People's Party, to make it possible to produce an opinion by the Committee on Budgetary Control, because what happened was this: we made our decision after Mr Dell'Alba's report had been approved by the Committee on Budgets.
I would like to focus Parliament's and the Commission's attention on an amendment we are tabling, which relates to extending the powers of UCLAF to the control of other institutional bodies of the Community as well. This is an addition to Article 22(2), enabling UCLAF to check the way parts of the budget which relate to other institutional bodies are dealt with, and I would be very grateful if that amendment were to be approved.
The other three amendments concern administrative matters related to certain programmes involving third countries, particularly candidates for membership. They concern the ability of those countries to manage Community funds on their own.
In conclusion, Mr President, I repeat that it is important for these amendments to be passed, especially the one which I told you concerned extending the powers of UCLAF so that it can check other institutional bodies and services of the European Union. On that point, moreover, I should like to hear the Commissioner's views, in other words whether the Commission accepts those four amendments by the Committee on Budgetary Control
Mr President, ladies and gentlemen, in principle I can support the proposed amendment of the Financial Regulation. The desire to develop European integration further and the legal bases for this - the Maastricht Treaty, the Edinburgh summit and the Amsterdam Treaty - have caused substantial changes to be made to the original Financial Regulation. The text's coherence needs to be restored and this amendment should, therefore, be welcomed as the first stage in a general review.
Allow me, however, to use the debate on this formal amendment above all as an opportunity to emphasise the importance of the real issues underlying it. Amending the Financial Regulation is a small but significant step on the way to the third stage of monetary union. Firstly, and this is something we already know from the ongoing negotiations on next year's Union budget, the euro will replace the ecu as a currency unit in just a few weeks' time. The budget also has to be prepared for this. Secondly, the rules governing the Community budget need to be adapted to take account of the pact on stability and economic growth. This is the backbone of the single European currency. We all remember the efforts made by individual Member States to achieve economic convergence, which constitutes the precondition and basis for a stable euro. The stability and growth pact should ensure that excessive deficits are not permitted in the participating Member States in the future either. The special mechanism of sanctions will also affect the Community budget, which will be the appropriate instrument for applying it. This system is the reason why the proposed amendment is so important. Here, and in general, our aim must be to do all we can internally to prepare for the introduction of the euro, while at the same time ensuring maximum transparency.
Mr President, what can I add to the words of our rapporteur and draftsmen? Very little, I believe, and I therefore hope to be brief. However, I would first like to congratulate them and particularly Mr Dell'Alba who has done some excellent work on a routine yet fundamental issue. Legislative work is perhaps normally less interesting than own-initiative reports but it is just as, if not more, important.
I have no wish to argue with Mr Sarlis, who used part of his speaking time as draftsman to claim certain amendments for his own political group. I would, however, like to remind this House that the amendment he highlighted is, in fact, a compromise amendment between the Group of the European People's Party and the Group of the Party of European Socialists.
Moving straight on to the subject - and if there is any time left, I will look at other questions later - the PSE Group would like to emphasise two points: the updating of the regulation and the Ombudsman.
As Mr Dell'Alba rightly said, we are now faced with updating once again the 1977 Financial Regulation. This update includes the new elements contained in the Treaty on European Union and the Treaty of Amsterdam, or at least introduces the regulatory instruments to be used when the latter enters into force. There is no objection to this; the opposite is, in fact, true. However, this is the umpteenth update. No one knows any longer whether it is the seventh, eighth or ninth. No one really knows.
Indeed, if the new Financial Regulation is to be formally correct, perhaps what we really need is a new Financial Regulation, with a new basis.
The European Union that is preparing to enlarge towards the East is very different from the European Economic Community of the 1970s, when the foundations of this Financial Regulation under debate were laid down. It was a Community that did not even have a European Parliament elected through universal suffrage, and which was beginning the negotiations on the accession of the southern countries: Greece, Spain and Portugal. We are very far from that situation.
I therefore believe that the Commission, which has told us so often that it is in favour of drawing up a new Financial Regulation, should give fresh impetus to that idea. We understand that there are even working documents on this matter. Incidentally, we have not been sent any of these documents but we have, of course, managed to obtain some of them. These working documents should be forwarded to Parliament and should be debated. In addition, we need to establish a dialogue on this revision of the new Financial Regulation and to do so as soon as possible. It is absolutely urgent.
The other major political point involves giving appropriate consideration to the Ombudsman. The European Parliament could certainly lay claim to the creation of this post, since it came about as a result of a parliamentary initiative taken up in Maastricht. However, we believe that the political and institutional body that is the office of the Ombudsman requires the specific treatment afforded it by the amendments to the proposal for a regulation. The very independence of the Ombudsman demands that it be excluded from the European Parliament's budget. If the Committee of the Regions and the Economic and Social Committee are consultative bodies of the Council and are given their own section, why was the Ombudsman going to be included in Parliament's section of the budget? There is no political logic here. We therefore support the move to designate it a specific section of its own.
Perhaps half the amendments to the proposal for a regulation relate to this issue. The remaining amendments, ladies and gentlemen, relate to other aspects of this update with which we are in total agreement: the euro, the payment of fines in connection with the stability and growth pact, the decentralised bodies, and the necessary and logical dissolution of the common organisational structure of the two committees, since it has been clearly demonstrated that the Maastricht 'invention' was not efficient. We agree with all of this and the amendments reflect what we could call the House's doctrine on the issue. I am therefore not going to go into detail in that respect. However, I would like to say once again that we hope that the European Commission will very soon present us with a Financial Regulation already conceived for a Europe that will embrace a great deal more than its current responsibilities.
The Liberal Group also thinks that some important amendments have been proposed here. I want to thank especially Mr Sarlis from the PPE Group for ensuring that the amendments tabled by the Committee on Budgetary Control were put forward. As one who is very active in the PHARE area, I am of course very keen to promote amendments concerned with decentralisation, which may facilitate better management of PHARE resources and at the same time help to expedite the process of enlargement to take in the Eastern and Central European countries. I must say how surprised I am that the Commission has not contributed any input of its own on decentralisation. We already started this discussion last autumn, when the Commission took a very positive stance on decentralisation, which it said it wanted and was prepared to implement. The question was also taken up in the Agenda 2000 papers. Even so, the Commission has not taken the opportunity to put forward concrete proposals in this area. It is odd when people say one thing and do another. Hence it is for us in the European Parliament to hold the Commission to the things it has promised and the commitments it has stated.
What is important about decentralisation is that it serves to convey a clear political will to help Eastern and Central European countries qualify for EU membership. It is, so to speak, the precursor to the Structural Funds, and at the same time it provides a means by which the new Member States can put their administrative structures in order, gain some experience and be well prepared for accession to the EU. In addition these are recommendations which will find favour with the Court of Auditors, because they involve changes which may help us overcome some of the problems currently experienced in the management of the PHARE programme.
I am thus happy to recommend these amendments to my colleagues and hope for their sympathetic support. They serve to give a clear signal that we want to promote enlargement. They may pave the way for membership and may ensure that we get a more effective PHARE programme.
Mr President, the Commission welcomes the generally favourable view which the Committee on Budgets suggests you adopt on the proposal for the eighth set of amendments to the Financial Regulation.
This is the last specific amendment proposal before the Financial Regulation is redrafted, on the subject of which, on 22 July, the Commission presented a working document intended to open up a wide-ranging interinstitutional consultation. Mr Colom I Naval wanted the Commission to present this formally and officially to the European Parliament. There is no problem, I will do so.
This eighth set of amendments does not seek to substantively modify the Financial Regulation. The proposal simply seeks to bring the urgent and limited amendments required by the launch of the euro and the stability pact and the entry into force of the Treaty of Amsterdam whose sole effect on the Financial Regulation - given the removal of Protocol No 16 on the common organisational structure of the Economic and Social Committee and the Committee of the Regions - is to introduce a specific section for each of these two bodies.
The Commission can undertake to adopt several of the amendments proposed by the Committee on Budgets. These are Amendments Nos 2, 3, 4, 6, 7, 10, 11, 14, 16, 19 and 20, designed to introduce a specific budget section for the European mediator, and Amendment No 22 which provides a different date for the entry into force of provisions relating to the euro and the stability pact, that is 1 January 1999, and for provisions relating to the Treaty of Amsterdam, that is following ratification.
The Commission is not, however, inclined to adopt certain amendments, which I advise against both for the technical reasons which I will explain and for the essential reason that these are substantive amendments which will make it impossible to respect the tight deadline imposed by the launch of the euro on January 1 next.
In connection with Amendment No 21, contrary to what this suggests, the amount of fines for excessive deficits, as at present the amount of fines for violating the rights of free competition, are not very clear at the time of drawing up the budget. The budget is not able to include any more than an outline framework. In connection with Amendments Nos 1, 8, 9, 12, 13 and 15 on the agencies, these have their own budget and financial regulation. They are not to be covered by the Financial Regulation, which relates solely to the general budget, but rather by the specific regulation which applies to these agencies. In connection with Amendments Nos 5 and 17 on interinstitutional cooperation, the Commission considers that this cooperation can be organised, as is the case at present for open competitions and purchases, by means of the administrative arrangements between the institutions. In connection with Amendment No 18 on the Commission's powers of inquiry, this is not a matter for the Financial Regulation but for arrangements between the institutions. The Commission is not opposed in principle to widening the powers of the UCLAF, but this can be done through an arrangement between the institutions.
As regards the redrafting of the Financial Regulation, the corresponding amendments could, if necessary, be included at the appropriate time. The question concerning Amendments Nos 1, 3 and 4 by the Committee on Budgetary Control on the decentralised management of PHARE was put by Mrs Kjer Hansen. During this month of September, the Commission will be adopting an amended proposal for a regulation on the coordination of assistance to candidate countries as part of the preadhesion strategy, in order to permit the decentralised management of PHARE. This point will also be dealt with at the time of redrafting the Financial Regulation.
The debate is closed.
The vote will take place at 12 noon.
Draft budget for 1999
The next item is the presentation by the Council of the draft general budget for 1999.
Mr President, ladies and gentlemen, it is an honour for me to be here today, to inform Parliament of the results of the Council meeting on the budget, which took place on 17 July in Brussels. Before entering into the details of the successful conclusion of our discussions, however, I should like to highlight the consistently improving level of cooperation between our institutions - Parliament, the Council and the Commission. This was already plain to see last year, and I am very pleased that it seems to be continuing this year. The two trilogues of 31 March and 23 June were, despite differences of opinion on the substance, characterised by a spirit of mutual understanding for each party's respective views, concerns and priorities. The same can probably also be said of our discussions at the Council meeting of 17 July, when the main issue was that of legal bases. We shall be debating this under the next item on the agenda.
I should now like to turn to the draft budget for 1999 and, firstly, describe to you the principles by which the Council was guided in its deliberations. On agricultural expenditure, we agreed to examine a letter of amendment in the autumn, in order to take account of the decisions of the June 1998 Agriculture Council and the updated estimates of requirements. We decided to honour the commitments made in Edinburgh to guarantee the future funding of the Structural Funds.
For the remaining policy areas, we established clear priorities for the financial resources available, and set amounts for them in the budget which are realistic and yet do not hinder important Community policies. We took account of both the criteria in the Interinstitutional Agreement of 29 October 1993 and the Court ruling of 12 May 1998 on the provision of legal bases. In addition, we took into account minor items of expenditure, and the fact that the financial perspective ceilings leave considerable room for manoeuvre.
We approved a limited increase in all administrative expenditure, and agreed that unavoidable expenditure should not be ruled out from the very outset. We decided against creating any new posts, apart from those needed in connection with the last enlargement or the implementation of the Amsterdam Treaty. Furthermore, we decided not to create any additional posts in the context of the career policy, either by converting posts or increasing them in number. In so doing, we were of the opinion that the response to practical needs must, as a general rule, be to improve specialist skills, modernise equipment and working methods, and restructure existing posts, and that this principle should only be disregarded where it can be proved that to do so is unavoidable.
Observing the principles we felt underlay the adoption of an appropriate budget led to the following results in practice. In the case of agricultural expenditure - Category 1 in the financial perspective - the Council has retained the total amount proposed by the Commission in its preliminary draft budget. Similarly, for the Structural Funds, the Council has kept the amounts proposed by the Commission in its preliminary draft budget, so as to comply with the Edinburgh decisions.
The Council has decided to reduce both the commitment appropriations and payment appropriations for internal policies. In the case of external policies, the Council has decided to increase the commitment appropriations and reduce the payment appropriations, so as to take account of the decisions made at Cannes.
Finally, the Council accepted a limited increase of 1 % in overall administrative expenditure. As I have already stated, the work involved in implementing the Amsterdam Treaty - in particular, incorporating the Schengen secretariat and the analysis, early-warning and policy-planning centre under the second pillar - have made some exceptions to this rule necessary.
For the small bodies, the Council has again applied the method established last year, of granting a flat-rate total amount for routine administrative expenditure.
The effect of the Council's decisions on the appropriations in the draft budget can be summarised as follows: commitment appropriations total EUR 96 500 million, an increase of EUR 5500 million, or 6.05 %, on the 1998 budget; payment appropriations total EUR 85 900 million, an increase of EUR 2300 million, or 2.81 %, on the 1998 budget. The payment appropriations thus correspond to 1.10 % of Community GNP.
For internal and external policies, there are still margins of EUR 937 million and EUR 878 million respectively beneath the financial perspective ceilings.
Finally, I should like to thank all the members of the European Parliament delegation who actively participated in our discussions at the Budget Council on 17 July. I look forward to continuing to work in cooperation with this Parliament, and in particular with both the chairman of the Committee on Budgets, Mr Samland, and the two rapporteurs for the 1999 budget, Mrs Dührkop Dührkop and Mr Viola. I hope that our two institutions will be able to bring the 1999 budget procedure to a successful conclusion, just as they did for the 1998 budget.
Mr President, ladies and gentlemen, thank you for your attention.
Mr President, the draft budget for 1999 resembles the preliminary draft budget closely. A difference of only 0.5 % confirms that there is a broad convergence of views with regard to the 1999 Community budget. The Commission and the Council have had to reconcile rigour with the obligations of the Union, in particular with regard to the decisions of the European Councils of Edinburgh and Cannes.
As far as compulsory spending is concerned, the Commission will submit an amending letter at the end of October to take account of the last available information for the finalization of the 1999 budget. This will be the second application of the procedure successfully established in 1997. Contrary to last year, however, there may well be spending requirements if current developments on some markets are confirmed.
On structural actions, the draft budget establishes the payment credits at the level proposed by the Commission. This should assure the correct financing of the requirements for 1999 in the light of the Edinburgh decisions.
Category 3, internal policies, is the only category where the Commission proposals have been seriously cut, even below the 1998 level. This is sometimes difficult to understand as some of these cuts concern Council priorities, notably Leonardo and small and medium-sized enterprises. These cuts are explained in relation to the reference amounts of regulations but it is not in the spirit of of the common declaration of 1995 to consider these reference amounts as if they were maximum amounts.
Finally, on external policies, for the first time I can remember the draft budget exceeds the preliminary draft budget. This is logical on the assumption that the requested reinforcement of PHARE in 1998 is not taking place and the Council was to complete the financing of the external cooperation programmes as they were decided by the European Council at Cannes.
It is commendable that the Council provides this financing mainly through additional spending and thus limits the cuts in other important areas of external cooperation. Above all, the draft Community budget for 1999 is a constructive step in the 1999 budget procedure. It augurs well not only for next year's budget but also for the more far-reaching decisions which will soon have taken place on the next financial framework.
Mr President, ladies and gentlemen, before addressing the Council's presentation of the draft budget after its first reading, I should like to say that the cooperation between the Council, Parliament and the Commission over the conciliation on legal bases, which we will be debating shortly, has been exemplary.
In the first place, in the nine years I have been doing this job, I have never before experienced a conciliation which started at 11 a.m. and finished at 7 or 7.30 p.m. with Parliament cooperating. Afterwards, they even took it upon themselves to decide the budget as well. Secondly, they can be proud, not only of a long meeting, but also of the result. The Austrian Presidency has contributed to this and I wish it just as much skill and success in further deliberations on the budget and on Agenda 2000.
That was the praise - and it is rare coming from me, so make the most of it - but now comes the criticism. What does this budget tell us? We have stressed from the outset - and Mrs Dührkop Dührkop will also say this in her report in a moment or two - that this budget is a bridge between the expiring financial perspective, on the one hand, and the new financial perspective, which will begin in the year 2000, on the other. We view it as such.
That is why I should like to make the following general statement on behalf of the Committee on Budgets: we will make every effort to place the 1999 budget procedure in the context of the discussions on Agenda 2000, and the recommendations in Mr Colom I Naval's report relating to the fundamental issue of flexibility. We want to see progress on these aspects of Agenda 2000, if we are to conform to a budget procedure based on achieving lowest possible expenditure, i.e. on keeping to Member States' average expenditure at Community level. I am only announcing this here, because it will, of course, have implications for the discussions on the budget in first and second reading in this House.
I should like to make a few comments on the results of the Council's deliberations. Firstly, on agriculture. We were a little disappointed that it has not been possible to send out a clear signal on agricultural policy as early as the first reading in the Council. But we are relying on the fact that we will all take the agreed ad hoc procedure seriously and that on the basis of a Commission letter of amendment we will achieve some results in the conciliation procedure in November. By results, I mean that we must limit expenditure in this sector and identify procedures to allow these resources to be put to optimal use. We tabled a proposal for a reserve last year with this in mind, and we will be doing so again. Indeed, we have already made technical proposals.
I might remind you once again that expenditure on agriculture is ECU 1300 million in excess at present. Had we not, in the face of bitter resistance from your 15 agriculture colleagues, cancelled ECU 1000 million of spending last year, we would now be ECU 2300 million over budget in the agricultural sector. The experiences of this year and the last 15 years show, therefore, that we can take this step, and can do so without putting the legal provisions laid down in directives or regulations in the agricultural sector at risk.
Secondly - and this comment is also directed towards the Commission - I am yet again hearing calls from some Member States for export refunds on pigmeat, butter and milk to be increased, to rejuvenate the Russian export market, which is currently in a state of collapse. Community policy cannot aim to control currency fluctuations outside the Community by raising export refunds. So do not let them persuade you otherwise, Mr Liikanen, but retain the position you had in 1997; prevail against the six, and take the same line when it comes to securing savings in the agricultural sector for the 1999 budget.
The contents of Categories 2, 3 and 4 are interlinked. We have already discussed the growth of Category 2 with you many times here in this House. The reason for this is not that the money is needed, but that this is the last year of the financial perspective; the Structural Funds change on 31 December 1999, and any unutilised appropriations are carried over to this year. We have absolutely terrific rates of increase here - between 17 % and 18 % in commitment appropriations and around 10 % in payment appropriations. There is actually an incredible amount of money to be dealt with here.
As a result of this increase, because you did not have the courage to take action on this issue - despite the fact that several Member States, such as France, actually made proposals during discussions in the Council - you are now having to cut Categories 3 and 4 by the same amount by which you have increased Category 2. You will see, for example, that in Category 3 you have cut funding for the Leonardo programme. That stands in direct contradiction to your own work programme, where you state that you wish to strengthen educational programmes as a means of making Europe more attractive to business. The EUR 100 million you are cutting there is not going because it has been proved surplus to this programme's requirements - in that case perhaps EUR 86.45 million would have been the sum withdrawn. No, you are cutting EUR 100 million to make your sums add up, to bring the rates of increase in Category 3 down so that they compensate for the high rates of increase in Category 2.
The second area I wish to address is external policy. The situation here is far worse. In Council, you did not secure the adoption of a supplementary and amending budget for 1998, containing an additional ECU 150 million for PHARE. If we are honest, we have to admit that PHARE will not need the ECU 150 million, either in 1998 or in 1999, because the interim accounts for the 1998 budget year, which were released by the Commission on 30 June 1998, reveal that in the first six months of the year, ECU 1000 million of the appropriations available under PHARE had still not been committed and, even worse, that more than ECU 2500 million had not been awarded and spent in contracts. That means that there is ECU 2500 million on the table, ECU 1000 million of which is completely free and ECU 1500 million of which might be spent in contracts, if the contracts materialise. And then we are supposed to increase this by a further ECU 150 million, while at the same time making cutbacks in, for instance, spending on non-governmental organisations.
This has nothing whatsoever to do with sound financial policy, but it does have something to do with ideology. A decision was made once upon a time in Cannes and now it has to be applied at all costs. Parliament had no hand in this, and will not, therefore, be accepting either the proposal contained in the Council draft, or the Commission proposal to achieve this through early procedures. Neither approach is appropriate, and we need to tell the applicant countries, aspiring to become members of the Community, that if together we are not able to commit the appropriations in the time allowed - reminding them once again of the annuality of budget appropriations - then these appropriations cannot be used. And you will see that this House will not agree to a ECU 150 million top-up in Category 4 at the expense of non-governmental organisations throughout the world.
Finally, there is the question of how research, a very important area, is going to be dealt with. You are aware, Mr President-inOffice, that in parallel to our 1999 budget negotiations, discussions will be taking place on the total appropriation for the fifth framework programme for research, which accounts for a considerable part of Category 3 expenditure in the budget. You will also be aware that there is a discrepancy between Parliament's proposal, for ECU 16 300 million over five years, and the Council's position hitherto. I can hear the voice of your colleague now, announcing that we will certainly reach a compromise on 29 September. I would be glad if this were so. It is up to the Council, and certainly not Parliament, to come forward with a compromise formula. And a figure of ECU 14 000 million is not an acceptable compromise; the figure will instead lie between ECU 14 000 million and ECU 16 300 million. You know that this is an important decision, because it will have a major impact on the 1999 budget - over 60 % of Category 3 appropriations are allocated to research.
If we consider the issue of funding for networks, for example, it is clear that it will be possible to strike a balance between networks, on the one hand, and research, on the other, if the outcome of the agreement on the fifth framework programme for research is known. That is why I can only repeat my request to you - and your colleagues, the Finance Ministers - to please ensure that sufficient pressure is exerted on your side, so that we reach an agreement on the budget allocation of the fifth framework programme for research for the next five years in good time, before the first reading of the 1999 budget, or at the latest before the second reading. In the same spirit, may I venture to hope that our further discussions on the 1999 budget are productive, interesting and exciting.
I would also like to add to the praise for the Council presidency for its cooperation, which we believe has been exemplary up until now. My speech will, in fact, be brief since the chairman of the Committee on Budgets has given a very comprehensive demonstration of the gaps that, in spite of the praise for the presidency, can still be seen in the 1999 draft budget procedure.
However, I would like to highlight several points. First, I would like to reiterate the fact - as has already been mentioned - that the 1999 budget must represent a bridge. That bridge should not be thought of purely in terms of accounts, but should represent a crucial step forward towards an agreement for Agenda 2000 and the new financial perspectives. I believe that, as part of that bridge, we have together forged an important element: the agreement we reached on the legal bases. I would, nevertheless, like to emphasise that it is only one element, and I believe that we should be pleased that we have settled a dispute that had already been going on for many years.
During conciliation, the European Parliament had the chance to set out its political priorities. I am going to refer here to one category in particular. The chairman of the Committee on Budgets has already stated exactly what Parliament believes in relation to Category 1 and Category 2. We do not think that the presidency has initiated an appropriate analysis of the financial resources that would be in the interests of a healthy Community budget.
As for Category 3, I would like to say as rapporteur that Parliament cannot agree with how it reads. Category 3 is a true scapegoat, to use a common expression. In this category, to ensure that its accounts are balanced within the 1999 budget, the Council has made cuts in policies that are fundamental for the European Parliament. I call on the Council - and Mr Samland also mentioned this - to recognise its own lack of consistency. It is strange that its priorities, as set out in Cardiff, match those of the European Parliament, yet the same Council states with regard to the Leonardo programme that - and I quote the exact English text - ' while bearing in mind the considerable success achieved by these programmes', it is cutting ECU 100 million.
Another interesting move relates to the global package agreed at the beginning of this year on employment policies. The importance of this agreement was highlighted by the Council itself in Luxembourg at its first reading, yet ECU 14 million are being cut from the support for SMEs, despite this being a priority, according to the Council.
Another paragraph from the Cardiff European Council, paragraph 12, states that we are going to pay particular attention to disadvantaged groups, to ethnic minorities and to people with disabilities. However, at the same time, the Council, as well as the presidency, which had presented these policies to the European Court of Justice in Luxembourg, are removing these programmes from the budget due to a lack of legal base.
Finally, I would like to say with regard to Category 4 that I fully agree with the approach put forward by the chairman of the Committee on Budgets, which has also been set out by Parliament in its guidelines. We are not going to allow the PHARE programme to be implemented at the expense of other obligations the European Union has towards third countries.
As for Category 5, Mr Ruttenstorfer, I would like to remind you that, apart from the fifth framework programme on research and development, before Parliament's first reading we have another issue that remains to be settled: the question of pensions. The worker has done his part; now the employer must do his.
I would like to repeat my willingness and Parliament's willingness to cooperate in the future in order to reach a satisfactory conclusion in terms of this bridging budget, bearing in mind, as far as possible, both your and Parliament's priorities.
Mr President, ladies and gentlemen, I would endorse what the chairman of our committee said about close collaboration with the Council and the Commission in the trilogue and at first reading of the budget for 1999, which was brought forward by the Council this year to 17 July to give us adequate time in view of the tasks and places of work imposed on us by the Treaties. In this financial statement, the sum earmarked for administration amounts to EUR 4.4 billion, with a total margin of EUR 300 million as compared with 1998. As last year, the Council has deemed it appropriate to fix an inclusive total amount to be assigned to the other institutions for ordinary operating costs with an increase of 1 % over 1998 levels, with provision, however, for a significant margin to adjust the increase for exceptional and often justifiable cases. This margin has been interpreted rather generously by the Council for itself, with a rise of 5.14 %, the increase for the Commission being 1.63 %, while for all the other institutions, Parliament included, it was 1.52 %. In this context, it is worth underlining that our institution is the only one below the 1 % threshold, with a rate of increase of 0.88 %.
As regards staff, the Council has accepted the creation of new posts only if they are connected with enlargement and the implementation of the Treaty of Amsterdam, and has rejected the conversions or upgradings requested by the other institutions. In more detail, the first reading provides for the creation of 109 posts and only 10 conversions, modification of the establishment plans of the institutions by converting some permanent posts into temporary ones, and transfer to the Commission of five posts taken from the other institutions for the medical insurance service. In fact I am doubtful about two aspects of the staff policy adopted by the Council at first reading, and I will explain these while taking care not to go into the merits of the Council's independent choices.
The first point is that since the Council has seized the opportunity to allow its own staff to increase by 71 to handle the implementation of the Treaty of Amsterdam and enlargement, it might have been appropriate to establish a common approach to this from the outset, given that this problem is common to so many other institutions, from Parliament itself to the Commission and the Committee of the Regions. The second point is that frankly it is difficult for me to understand why, if the Council thought it right to award itself 71 new posts, it refused very modest demands from the other institutions, for example the Committee of the Regions, which has undoubtedly seen significant increases in its own responsibilities since the Treaty of Amsterdam. As regards the Committee of the Regions and the Economic and Social Committee, and the consequences of the Treaty of Amsterdam, mention should also be made of the abolition of Protocol 16, that is the common organisational structure which linked the two committees. I believe that interinstitutional collaboration and avoiding duplication of costs wherever possible - as I have frequently stated - should be the criteria to apply in dealing with all aspects of the division imposed by Amsterdam, so that moving to full reciprocal autonomy for these two committees does not become a cause of dysfunction, jeopardising cooperation and escalating costs.
Turning to the Courts, the 1 % criterion is exceeded for the Court of Justice, resulting in the creation of 10 new posts, but the Council did not accept the Court of Auditors' request for allocations for its building projects, where the Commission has provided for such expenditure in the financial perspective. Here Parliament must outline the approach required for the most consistent possible attempt to limit expenditure on new buildings in Luxembourg.
Finally, as regards the European Parliament, the Council accepted our preliminary draft estimates in line with the gentlemen's agreement. By the same token, it also accepted the estimates for the Ombudsman, through a broad interpretation of the agreement which has essentially created a distortion between the criteria for examining the Ombudsman's estimates and those applicable to the other institutions and associated bodies. In this context, I wish to stress that the Ombudsman is an autonomous institution: our earlier debate on amending the Financial Regulation confirmed that. This means there must be a specific section in the budget, and it lies outside the percentage of 20 % of the administrative costs which relates only to the European Parliament; it means there should be a dual reading of the budget. Moreover, the approach taken by the Council does not take account of what has already been decided here about the increase in the Ombudsman's staff. This decision remains our point of departure for assessing whether a further increase is needed - respecting the procedures always adopted by the budgetary authority and certainly not equal to the increase proposed by the Council at first reading.
Mr President, ladies and gentlemen, I have listened with great attention to the views expressed by previous speakers and, in my capacity as chairman of the Budget Council, I have also taken note of what has been said. I can assure you that I will endeavour to bring your suggestions to bear in the Council's further deliberations. I noted, in particular, that you agree with me that in the case of agriculture we should wait for the letter of amendment. I also noted that you consider it appropriate to provide a reserve in the agricultural budget.
Obviously, I have also taken note of your misgivings about funds being withdrawn from the Leonardo programme. It should be said that with the funds allocated for 1999, the Council has actually utilised all of the budget for the whole period. But I willingly admit that there has indeed been a sharp reduction on the previous year and that Leonardo is a successful programme.
In this context, I can tell you that the Council is currently examining a draft decision to set up a second phase of the Leonardo programme to run from 2000 to 2004, with a considerable increase in funding. As regards PHARE, the Council recognises the difficulties involved in implementing the PHARE programme and is, like Parliament, keen to see it managed efficiently. Hence the Council's wish to see a speedy conclusion to the seventh series of amendments to the Financial Regulation, since they contain, in particular, new rules on the utilisation of commitment appropriations, namely that a deadline will be set for the use of these appropriations. We would expect to see improvements in the PHARE programme as a result.
I have also noted the importance you attach to resolving the research funding issue. I can only assure you that the Austrian Presidency is making every effort to settle the issue of the fifth framework programme in good time, first and foremost for the sake of research, but of course also in time to draw up the 1999 budget. Finally, I have noted the calls for a staffing policy not only for the Council, but also in more general terms, and I will try to bring these considerations to bear in further Council discussions.
I should like to conclude by once more highlighting the very good level of cooperation that we have enjoyed with the European Parliament thus far in the budget procedure, and at the same time express the wish that this will be continued in the future.
Thank you, Mr President-in-Office.
Legal bases and implementation of the budget
The next item is the report (A4-0296/98) by Mr Christodoulou, on behalf of the Committee on Budgets, on the proposal for an interinstitutional agreement between the European Parliament, Council and Commission on legal bases and implementation of the budget.
Mr President, this is not the first time the issue of legal bases has preoccupied the European Parliament and the European Union's institutions more generally. If I remember rightly, we have been in a state of relative disagreement since 1981, and now at last, after so many years, we have reached a conclusion for which congratulations are due to all those who have collaborated to achieve it.
Let me remind you that in a resolution we adopted on 12 December 1995, we called for a provisional solution to the issue of legal bases and an end to the impression being conveyed that the European Parliament and the Council, very often with the Commission's intervention too, are constantly at odds over issues about which Europe's citizens are often not very aware, so that they thought we were continually debating in an atmosphere of confrontation.
Fortunately, that has now ended and we can therefore say that we will be able to make normal progress towards establishing a very serious and important procedure, which concerns the European Union's ability to undertake new and pioneering activities that bring it much closer to Europe's people. Because we must not forget that the Erasmus and Konver programmes, efforts to promote the peace process in Ireland, and so on all started within a framework which we are now trying to adjust by the procedure of legal bases for pilot, preparatory and other similar actions undertaken in the context of the European Union.
We must not underestimate the importance of those actions. The impression was often given that such activities, which had no legal base and were initiated at an experimental level, were rather exotic, in other words they involved elements of waste, they were unnecessary, and so forth. I do not deny that perhaps some of them could be put into that category, but most by far of those actions were very fundamental and important for the promotion of the European Union's aims. It is very fortunate that we are now in a position which allows us to establish in law the way in which the matter is to be dealt with, and to settle for conclusions, methods and procedures which will put an end to the constant conflict that has existed between us for so many years.
The agreement as a rule makes the implementation of appropriations entered in the budget for any Community action dependent on prior adoption of a basic act, in other words a legal base, except in the case of actions relating to pilot, preparatory and autonomous actions by the Commission, and appropriations intended for the operation of each institution under its own administrative autonomy. That possibility is not unlimited, and of course, if it is to be credible and able to hold its own and be implemented correctly, it has limitations with regard to both time and quantity. And it is very much up to us, ladies and gentlemen, in other words to the European Parliament's committees, through the Commission and then the Council, to promote the establishment of a legal base of that type as soon as possible so that we can achieve two things: firstly, the prompt implementation of really worthwhile programmes and actions and, secondly, the release of resources for pilot, preparatory and other actions from the time and quantity limits to which they are still subject, so that new actions of that type can be included without those appropriations being permanently committed for a very long time, as used to happen in the past. In other words, this new agreement imposes on us a sense of absolute responsibility, and that is very important for us and we should respond in the best possible way.
Mr President, I would like to add something to what I said earlier about the basic value for the European Union's aims of all the initiatives being undertaken and which, I repeat, result in programmes which are worthwhile and bring the European Union closer to its real aims and to Europe's citizens. I want to remind us that probably, in the future when this agreement becomes absolutely permanent, in other words when practical application has demonstrated that it is essential and that it operates correctly - which depends on us - that will be the time to consider adapting it. In other words, if the future shows that there is a need for this agreement to be modified, for instance by adapting the appropriations and perhaps the time limits so as to enable the European Union to do its job more effectively in the very important areas which these initiatives deal with, I am sure that since the system has worked well, everyone will agree to adopt any decisions which will make those actions even more effective.
Mr President, ladies and gentlemen, our views on the issue of legal bases have diverged for many years. Following the judgment handed down by the Court of Justice on 12 May this year, however, a solution had to be found as a matter of urgency, all the more so because the Commission was deferring the implementation of a large number of budget lines which did not have a legal basis. At the trilogue of 23 June, new impetus was given, making it possible to bring the parties' positions closer together. The institutions remained in close contact up until the meeting of the Budget Council, where the majority of the discussions were devoted to this important matter.
All these efforts - and not least your own delegation's perseverance - led to a draft interinstitutional agreement being concluded on 17 July, which should be signed shortly. This open-ended agreement will make it possible for appropriations under budget lines which do not have a legal basis to be utilised in a way which is satisfactory to the three institutions involved. The agreement establishes a framework for our institutions to work together in a spirit of mutual trust, something which the Court of Justice has consistently called for in cases of this kind, and which, in my opinion, should be regarded increasingly as common practice.
On 17 July, the Council also took note of the work the Commission had done - in connection with the aforementioned Court judgment - to analyse the status of the budget lines which, though entered in the 1998 budget, clearly lacked a legal basis. The Council further agreed that the Commission might, by virtue of its powers under Article 205 of the Treaty, immediately implement a series of measures, including some of recognised political sensitivity, such as the following: measures for combating violence against children, young people and women; measures to prevent illegal and harmful content on the Internet; support for, and supervision of, electoral processes; and measures in the field of human rights and democracy.
For those budget lines for which a legal basis has been proposed but not yet adopted, Parliament and the Council have undertaken to speed up ongoing legislative procedures, so that a decision on a basic instrument can be taken soon. I can assure you that this presidency has already taken the necessary steps to bring these procedures to a speedy and successful conclusion.
As for the budget lines for which a legal basis has neither been adopted nor even proposed, the Council has taken note of the Commission's undertaking to honour commitments entered into before 10 June 1998, and to examine applications which have not yet led to the formal conclusion of a contract. This is being done in an effort to avoid any discrimination which might result from dossiers having to be dealt with by particular deadlines.
On the basis of this procedure, we should assume that funding will have to be guaranteed, since the selection procedures were completed and the beneficiaries formally identified before 10 June 1998.
Finally, as far as combating exclusion is concerned, the Council believes that the ratification of the Amsterdam Treaty will make it possible for the necessary legal bases to be adopted.
I should like to thank Parliament, but also the Commission, for its cooperation in this matter.
Mr President, ladies and gentlemen, thank you for your attention.
Mr President, in Mr Christodoulou's report - in the explanatory statement - there is a wonderful line that says this 'provides a long-term solution, since it has not been unilaterally denounced by any of the three institutions concerned' - yet. 'Yet' is my word, because Parliament has not yet voted on this report.
I am going to speak with two tongues in this debate: one - as an individual who has been involved in the debate in the negotiations, and then, as it is my responsibility to speak, in my role as coordinator for the Socialist Group.
On a personal level I welcome the report. I think it is the best that we could achieve, and a culmination of many years of work and attempts by Parliament to get this problem resolved. So, knowing what we have gone through in the past, I am extremely pleased with what we have got for the future.
I also have to say that when we were coming to this conclusion on 17 July, there was cooperation between ourselves, the Commission and, dare I say, the majority of the Council. The previous presidency had given its commitment to resolving the matter.
As the British Prime Minister said from where the President-in-Office now sits, the Austrian Presidency has been committed to it, but I have to say that the length of time taken, which the chairman, Mr Samland, referred to, was because of indecision by at least one Nordic Member State. Quite frankly, it was a pathetic performance on that trialogue to get a conclusion to this decision, which really involved a small amount of money. I hope I never have to go through that again because it was a waste of time if nothing else. That is my personal view.
When we were coming to these conclusions, all three institutions were of a mind that the deal on the legal basis would be fine for the future, but we still have the problem of this year 1998. That is why I advised caution at the beginning of my remarks. I, and Mr Samland, Mr Colom i Naval, Mrs Dührkop Dührkop and Mr Tomlinson - those who were involved in the negotiations - have to convince our group tonight, when we discuss the issue, that this report is worthy of a yes vote.
We need some clarification, certainly from the Commission, on those lines which were considered to be problematic. There were four areas. Last night I received a document chart showing the lines where the problems were, and hopefully the Commission has come forward with solutions.
This will be taken to our group tonight and we will do our best to convince. But I seek the help of the Commission now to clarify those areas of doubt which will arise when Members see this, especially over lines B5-321 - action for the economic and social areas like cooperative mutuals, etc, - where a large proportion of the money has not yet been utilised and there does not seem to be a way of utilising it.
On lines B7-611, 851 and 852, where sums in the region of ECU 11.5 million remain unused, what will happen to those amounts of money?
In the areas which we did have problems with such as sport and minority languages, the bulk of the money has been used. There will be small amounts left and it is fair to say that even without the problems we have had we could still have had those small amounts of money left. I am therefore quite prepared to argue the case for them. But there are those few lines which still give us concern, and I would seek help from the Commission to give us an assurance that those areas will not be left untouched - that the money will be utilised. With that information I hope we can go forward to our group tonight and then vote positively.
One final point - we went to a lot of trouble to get this report put together and there was consensus on its content. There are some amendments put forward - three or four by the Greens - which, while nice, are not necessary. My recommendation to our group would be that we do not support the amendments but we stick by the report unamended. I do not want anyone to assume that we do not sympathise with the contents of those amendments by the Greens, but we really want the report to be concise rather than elaborate.
Mr President, I should like to express the hope that we have found an eternal solution to an eternal problem, and that none of the three institutions will unravel the agreement which has been negotiated. In resolving the legal bases issue, I believe that Parliament has proved - at least in recent years - through its work on the budget that it is not only consistent in terms of its political commitments, but also in terms of the way in which it funds these political objectives. I should certainly like to congratulate the Austrian Presidency, therefore, on the skilful way in which it conducted the negotiations on 17 July. Like Mr Wynn, however, I was present at the discussions, and at times I had the impression that there was no political objective at stake there, but that these were petty negotiations reminiscent of the bourgeois, about a couple of million ecus or so, and the next six months or year or so. In parts it was indeed embarrassing, and one could not help thinking that at least some of those present were not concerned with finding a political solution, but more of an administrative, technical one.
I am inclined to believe, Mr President-in-Office, that you should not be given all the credit; the time was, quite simply, ripe. Parliament kept stepping up the pressure, and in the end the Council either had to, or wanted to, give in. Admittedly, both you and we in Parliament can be happy with the result. There is certainly no doubt about that. We - all three partners - now know where we stand for the future and, as Mr Wynn said, we still need to convince our colleagues in the House. Under current circumstances, however, that should not be too difficult.
As rapporteur for the 1998 budget, I thought it was particularly important that on 17 July - to comply with the Court of Justice judgment - the Commission also tabled a proposal for the 1998 budget, a workable proposal in our view. As a Parliament, we have also indicated - and in fact this is another significant agreement - that we are prepared to comply with the Court of Justice judgment, and that we are not able to increase the political pressure in this matter. But some services seem to be taking advantage of the present unclear situation for their own ends. Commissioner Liikanen, I would ask you to make it clear to all your services once again that, now that a solution has been found and agreed, they should apply it for 1998 as well. This is because we need the 1998 appropriations to be implemented as soon as possible, so that the NGOs affected receive the money they were promised.
Once again, I should like to warmly congratulate Mr Christodoulou, who is, of course, an old hand, and has worked on this issue for several years.
In Germany, we say that we sit problems out. We have someone sitting at the head of the government there who sits problems out. Mr Christodoulou has also sat this problem out and has succeeded!
(Applause)
Mr President, in a way one might say this issue represents much ado about nothing. In financial terms, it is 60 million for pilot projects and 30 million for preparatory actions - less than 1 %.
The political issue, of course, is much more important: it is a sign that the relationship between Parliament and the Council has finally matured and a recognition that Parliament and the Commission, as Mr Christodoulou rightly mentioned, are putting forward initiatives. Unfortunately - with all due respect - the Council has become an impotent body. It can do nothing if it is not put under external pressure. It was external pressure, via your decision, Mr President, to block a couple of hundred budget lines which finally made the Council aware that it could no longer delay this issue. This is part of the budget debate in general and we are only talking about a few hundred million here and there. But the political significance is that the Council and Parliament are finally regarding each other as equals. That is the final element of this institutional agreement and it confirms the fact that both the Council and the Commission recognise that Parliament has taken useful initiatives which, as Mr Christodoulou rightly said, bring Europe closer to its citizens.
I have one specific question to the Commission, a question which I put two months ago in the debate in the plenary. If this institutional agreement is going to work in future, a lot will depend on the political imagination of the Commission. Now that we are close to a result, can the Commissioner confirm that the Commission will always try in the future to propose a legal basis which is as useful as possible, to ensure that the codecision of Parliament is guaranteed? Can it say that it will only use Article 235 in exceptional cases, because that article is a negation of parliamentary democracy? I cannot believe that the Commission - and especially this Commissioner, who is very much a democrat at heart - will ever use Article 235 to emasculate the powers of Parliament vis-à-vis the Council.
Mr President, the legal dogmatism of the Court of Justice resulted in the Commission blocking a hundred budget lines for a total amount of more than ECU 900 million. This has led to the abandoning of many projects run by associations and NGOs in such sensitive areas as combating poverty and exclusion, development aid, the fight against racism, democracy and human rights. The widespread mobilisation of the associations and NGOs, which our group brought to the attention of Parliament, made a considerable contribution to the interinstitutional agreement of 17 July which resolves the issue of the legal bases. I welcome this agreement which, moreover, is of immediate application. I regret, however, that projects for the benefit of elderly people and certain measures to combat poverty remain blocked, and would like to repeat the request already made so many times to the Council for it to adopt a new programme to combat poverty, in cooperation with humanitarian organisations.
The argument has been put to me in this House that, as the fight against poverty is a continuing one, it is not useful to grant appropriations in this field. I find this argument unacceptable and invalid, as many associations are selflessly engaged in fighting this scourge. I believe that this position should be reviewed and a new plan proposed in the fight against poverty.
To conclude, I would point out that the involvement of citizens in European mechanisms makes it possible to overcome obstacles and to arrive at solutions and that Parliament plays its role to the full when it sets aside specialist discussions and becomes the vehicle for the intervention and aspirations of our citizens.
Mr President, I too should like to endorse previous speakers' words of thanks. I believe that this is a good agreement both for Mr Christodoulou and this House, and for the Commission and the Council. Above all, I am pleased that Parliament was steadfast in its efforts to have the judgment of the Court of Justice recognised. We were under extreme pressure from some non-governmental organisations to act as if this judgement did not exist. I believe that the negotiations we had with the NGOs - the outside world in this case - on safeguarding the judgment contributed greatly to raising awareness of how we manage our money, and the fact that we do need legal bases for this. All in all, I consider this to have been a success.
It still remains to be seen how far the agreement on legal bases will take us. We in Parliament must now establish legal bases with the Council, and this makes us dependent, completely and utterly - as the Maastricht and Amsterdam Treaties intend - on the Commission's right of initiative. That is why, Commissioner and Mr Christodoulou, I have tabled amendments pointing out that this interinstitutional agreement vests the Commission, as the initiator of legislation, with a huge responsibility, and that in the future this will force us to seek maximum powers of codecision for the Council and Parliament. I look forward to working in cooperation with the Commission on this matter.
But let me now return to concerns related to the 1998 budget, which is quite rightly not covered by the future arrangements in the agreement, but does form part of the overall compromise. Both before, but mainly after, the summer recess, I received a substantial number of telephone calls from people saying that their money had not arrived, even though the appropriations had been released. In addition, there is still uncertainty about some areas, for example in my case about line B3-1000 and the European Youth Parliament. I would be grateful, Commissioner, if you could give us some reassurance today that everything in your power is being done, and that by this evening, when we discuss this with our groups, we will, as Mr Wynn requested, have precise information about the parts of the budget which you do not envisage implementing, because the judgment simply makes it impossible to do so. I believe that we need this clarity to be able to vote in favour of the agreement.
Mr President, as the longest-serving Member of this Parliament I remember a time when even before direct elections Commissioners assured us, and through us the citizens of Europe, that the Community institutions had a human face. That will not be the case if these budget lines are blocked - it is as simple as that. Think of it: the Foundation for Human Rights closed, NGO funding, abuse of children, the supervision of election procedures and the protection of minority languages, a subject dear to the heart of myself and John Hume who founded the budget line.
I am embarrassed to belong to a state that put this to the Court and caused it to happen. I am amazed when Mr Wynn talks about speaking with two tongues. Indeed, that is what he has done, because I was looking to a new government in Britain to change this and it has not! It seems to be a government of much the same colour and speaking with two tongues. There are over 30 minority languages that are a precious part of our common heritage, with their own literatures. We have two in Scotland. Blocking this is not going to give this Community a human face.
Mr President, I always like it when Terry Wynn speaks in tongues but I do not think it is Pentecost yet.
Mr President, I think we still have some difficulties with this first part. Firstly the question of the legal basis. I agree with all those speakers who say that this is really an attack on the people's Europe. There is no way the taxpayer is going to understand that a further 150 million guilders are being earmarked for PHARE, money which cannot be spent, whilst at the same time here we are rabbiting on about a few million in relation to the legal basis. Mr President, I think we have to accept this agreement now, although I have serious doubts as to whether we can implement it easily, since the sums it contains are smaller than those which Parliament thinks are necessary. We shall have to see how that can be resolved. We have to take a decision on the matter and we must not make too much it one way or another. We must simply share the damage out fairly. The problem, as I see it, is this. As it happens, you are one of the leading lawyers in this House, but the fact is that the Treaty did not allow for this whole problem of legal bases. The legal basis crept in via the Financial Regulation and the Council's efforts to blackmail Parliament. That is how it entered the equation. The lawyers then set to and in effect made a real dog's breakfast of it. The matter could have been resolved in other ways which would have been perfectly acceptable from a legal point of view. We now find ourselves in problematic situations of having to give a legal basis, on which in fact only the Council can rule, when we as Parliament have full budgetary powers, at any rate as regards non-compulsory expenditure. That is an unacceptable state of affairs but we have to live with it for the sake of the people's Europe, in order to salvage something at least. I accept this with a heavy heart, both as an MEP and a lawyer.
Mr President, the confidence our citizens have in the European Union ultimately depends on how well the EU can address the real, everyday problems people have. Unfortunately, this trust has never been great. The decision of the Court of Justice last spring, which was followed by the Commission's decision to freeze funds, caused this trust to slump even further. While a legal base makes it possible to pour millions of ecus into the EMU campaign, funds for the national organisations were frozen. Our citizens cannot understand why a legal base allows money to be spent on campaigns such as this, but does not make it possible to spend money on national organisations, the prevention of poverty, on organisations for the disabled, or for example on the promotion of minority languages, which is a very important issue.
I think it is extremely important that an interinstitutional agreement is realised soon. I also hope that Council will listen to Parliament this time more closely than it has done hitherto. Unfortunately, the situation has often been that it has been easier for Parliament to get agreement with the Commission than with the Council on matters that have to be dealt with. Hopefully the Austrian Presidency will now find a solution to this difficult problem.
Mr President, I too should like to echo those who have complimented Mr Christodoulou on his report. He has, I believe, addressed one of the most complex issues we have had to deal with for a long time, and one which is very difficult to explain to the outside world. This is something we have also felt during discussions in committee. I would just like to comment briefly on some of the agreement's implications, which I would ask the Council and the Commission not to overlook, as they could affect our work in the Committee on Foreign Affairs, Security and Defence Policy, in particular our work in the field of democracy and human rights, but also our relations with Asia and Latin America.
Democracy and human rights - already referred to this morning - are, more than anything else, of central importance to the Commission's future policies - and I am addressing the Commission directly here - precisely because this is an area where the European Union really does come into direct contact with people. Through NGOs, it deploys citizens from a wide variety of fields, on the one hand, as it were, to work for the EU and, on the other, to help those in need, or - and this is at least as important - to raise awareness of democracy and the rule of law throughout the world.
We hope that the legal bases established will be clear enough for these programmes to continue, and when they do - this is my request of the Commission, Mr Liikanen - there should be less bureaucracy, and hence lower administrative costs; more expertise on some individual issues; and perhaps also less cost to the EU - in short, there should be greater transparency. We support the Committee on Budgets' non-selective approach in this matter, but we would like to ask you not to disregard these problems.
Mr President, ladies and gentlemen, I am pleased that you welcome this agreement. I should like to make one remark, however, in response to some of the opinions you have expressed. I do not agree that the Council can only come to decisions - and in this case did come to a decision - when it is under pressure. I really must refute this; I can tell you that the judgment of the Court of Justice put the Council in a very good position, and that the judgment was not the reason for the Council making a particular effort to resolve this issue very quickly together with Parliament and the Commission.
We felt compelled to do this for two quite different reasons. The first was raised by many of you, namely the fact that this decision was important to many people in Europe, because the implementation of budget lines was at stake. That is why it was a matter of concern for the Council to find a solution. The second reason is that this has already remained an open question between Parliament, the Council and the Commission for around 15 years, and has hindered cooperation between the institutions. It was also for these reasons, I believe, that it was high time to find a solution. That is why I am very glad that one has been found, and I hope it will meet with your definitive agreement.
Mr President, the draft agreement on legal bases which the institutions reached on 17 July 1998 is a remarkable achievement, and not merely because it is the first agreement since the 1982 Joint Declaration, which turned out to be unworkable. This is not because large sums of money are involved - those Members who mentioned this point were quite right. The amounts concerned have always been a small proportion of the Community budget. It is remarkable because progress has for once been made across the minefield of institutional competences.
The agreement strengthens interinstitutional confidence at the outset of the negotiations for the next interinstitutional agreement. I must also congratulate the Austrian presidency for the great efforts it made on this issue. At the same time, in this context, it is greatly to be welcomed that the British Government has decided to withdraw all pending court cases against the implementation of the Community budget.
The winners from the agreement are not only the institutions but, above all, the programmes and the hundreds of organizations concerned. We have seen a particularly active period of non-governmental pressure groups around the Commission and the institutions.That clearly showed the importance of the actions concerned. In the future these organisations can be sure that once an amount is entered in the budget the implementation of the budget line will not be challenged.
Some of the actions have to be redefined and not all may be continued for ever. Such decisions in the future will be taken on the basis of clear budgetary and legislative procedures. Our partners will be able to rely on the outcome.
The Commission is ready to sign the agreement. The list of specific powers of the Commission annexed to the agreement is correct. It can always be augmented in future preliminary draft budgets. I want to emphasise this. The autonomy of the Commission is not affected by the agreement.
As far as the budget for 1999 is concerned, the preliminary draft budget is compatible with the agreed ceilings. With regard to the 1998 budget, the remaining budget lines have been unblocked over the last few weeks. We have given you information on these particular budget lines. An ad hoc agreement on 17 July permitted in addition an immediate re-opening of several particularly sensitive budget lines, e.g. the fight against violence towards women and children, actions against illegal content on the Internet and actions for human rights and democracy.
The conclusion of the legislative procedures for a voluntary youth service and for NGOs in third countries has cleared the way for the implementation of these programmes. Adoption of further legal bases appear imminent.
With regard to the budget lines to combat social exclusion, which were at the heart of the conflict, the Commission is dealing with this issue at its meeting tomorrow. It will decide on a communication which proposes to re-orient the lines towards preparatory actions for programmes on the basis of the Amsterdam Treaty. With this re-orientation, which I hope will be decided tomorrow, they can be re-launched immediately.
If, after all this, an action remains blocked or partially blocked, the Commission will fully respect legitimate expectations and will also protect existing investments. The indications from its services are that out of ECU 870m originally blocked for lack of a legal basis, only some ECU 30m may not be implemented by the end of the year for that reason.
Obviously some problems remain in the transition to the new regime. Some are inevitable, as the ruling of the Court prevents the Commission from pretending that nothing has happened. But joint efforts have succeeded in limiting the problems to the minimum, and from next year the implementation of the budget will be on firm ground.
I will now reply to the questions put by honourable Members. Mr Wynn and Mrs Müller asked about budget line B-5321 on the social economy. There is no current legal basis, but we are now considering the possibility of a transfer of these funds to budget line B-5512 (employment initiative) which makes possible a similar type of action.
Mr Wynn's other two questions are not connected with budget lines B 7851 and B 7852. It is very easy to understand for someone who does not follow the budget. Anyhow, these proposals for legal bases are with the Council, and I hope the presidency will make a major effort to accelerate the procedure, especially for the budget line concerning export promotion and Japan, which has turned out to be very useful.
Thirdly, in reply to Mr Tillich, our services must work on the basis of the decisions which have been taken. I would say to honourable Members who have been contacted by organisations, etc; please get in touch directly with the services concerned. That is the best way to guarantee rapid action. The basic framework concerning the Commission has now been solved.
I have good news for Mrs Ewing on the matter of minority languages and she can have some warm words for the Commission. Today we have been able to implement the budget line for minority languages practically in full. A sum of ECU 400 000 is still in the reserve thanks to the European Parliament. I am ready to propose that the Commission should very soon transfer it and if Mrs Ewing can convince her colleagues in Parliament to accept that transfer the problem will no longer be there.
I would conclude by thanking the rapporteur, Mr Christodoulou, the chairman of the Committee on Budgets, Mr Samland, and the President-in-Office, Mr Ruttenstorfer, for the extraordinary efforts they have made to achieve this historic agreement.
Thank you, Commissioner. All's well that ends well, if I understand correctly.
Motor vehicle emissions - Quality of petrol and diesel fuels
The next item is the joint debate on the following reports:
A4-0314/98 by Mr Lange, on behalf of Parliament's delegation to the Conciliation Committee, onI.the joint text approved by the Conciliation Committee for a European Parliament and Council Directive on measures to be taken against air pollution from motor vehicles and modifying Directives 70/156/EEC and 70/220/EEC (C4-0498/98-96/0164(COD)) andII.the joint text approved by the Conciliation Committee for a European Parliament and Council Directive on measures to be taken against air pollution from motor vehicles and modifying Directives 70/156/EEC and 70/220/EEC (C4-0499/98-96/0164B(COD)); -A4-0313/98 by Mrs Hautala, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive concerning the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (C4-0500/98-96/0163(COD)).
Mr President, ladies and gentlemen. I believe that this is an issue where the European Parliament has bravely taken the helm, negotiated the obstacles and set a course for environmentally friendly mobility. After hard, but honest negotiations in the Conciliation Committee, we have a result on the table. That is why I should like to thank all those involved for their tough, but also unbureaucratic approach towards the negotiations. It was not all hard work; there were also some more lighthearted moments.
The Commission, too, is happy with the result. Hence the fact that it has given Parliament the opportunity to take the helm here; otherwise, the Commission could of course have taken the floor first to present this excellent result.
We are in fact on the right track. We have taken the first step and successfully completed the first phase; passenger vehicles, light commercial vehicles and fuels. The next obstacles, the next phases, lie just around the corner: reducing CO2 emissions from cars, and then from heavy commercial vehicles - and let us not forget motorcycles either - in order to guarantee environmentally acceptable mobility. It is a fact that 80 % of journeys are made in cars. Whether you like it or not, that is the reality! In the long term, we certainly need to set ourselves new targets, but for now we need ways to make cars cleaner.
I believe the result achieved by Parliament in the negotiations to be a success on two counts: firstly, from the point of view of improved air quality and employment in Europe; secondly from an institutional point of view.
Firstly, on improving air quality: we have succeeded in introducing mandatory standards - stricter than anywhere else in the world - for passenger vehicles and light goods vehicles for the years 2000 and 2005. We have succeeded - and I believe that this is almost even more important - not only in making procedures for registering new vehicles more stringent, but also in making sure that cars already on the road really do produce lower emissions throughout their lives, and not only when they are first registered. To this end, we have tightened up the provisions on the durability of emissions control devices. They have to be effective for 80 000 km or 100 000 km respectively. They are continually monitored by an on-board diagnostic system and, if Member States are suspicious, they may also carry out in-use tests to guarantee durability.
All of this has been arranged so that there is nothing to stand in the way of free servicing or repairs, or the activities of automobile associations. And this means that small and medium-sized businesses can also be involved in this process. I believe that stabilising small and medium-sized businesses in this sector constitutes a further achievement, to add to those contained in the test itself.
The legislation as a whole has side-effects on employment. This legislation to improve air quality will have a direct and unprecedented effect on the number of jobs created in the motor vehicle industry. The statistics capture this very well: in this field alone, up to 6 % of jobs will disappear. In the catalytic converter industry, 15 000 new posts have been created.
This is, therefore, a success because air quality will be improved, but also because jobs will be safeguarded and the sector's performance levels raised throughout the European Union.
I spoke earlier of a success on two counts. This is also a success for our institution. Parliament has bravely taken the helm in environment policy; it has combined three complicated directives in one package, dealt with them together, and resisted many attempts by lobbyists to exert influence. I tell you, it has passed the elk test and has not turned over, and has added essential improvements to the texts. On a list of 22 demands, only three are marked 'no'. In every other field, Parliament has won through to a greater, or sometimes a rather lesser extent, but it has always won through.
We were quick, so you see Parliament not only works hard, but also quickly. Suffice it to say that the second readings were on 17 February and, for light commercial vehicles, 30 April. Incidentally, for the light commercial vehicles, the second reading only took one month, from 30 March to 30 April. Today, we have the result. Indeed, the conclusions of the Conciliation Committee were available as early as 29 June. Parliament works fast. Perhaps that may serve as a small example to all the European institutions.
Overall, this result is a success, a success because it will improve air quality and a success for our institution. I am also pleased, and rather proud, that the comments about this legislation in the European press have been rather different from the usual negative headlines we are sadly so used to seeing in connection with other European matters. A major German magazine carried an article about this legislation bearing the headline 'Good news from Brussels'. That's the way it should be!
(Laughter and applause)
Thank you for that piece of good news, Mr Lange.
Mr President, I can confirm everything the other rapporteur, Mr Lange, has just said. The conciliation was very constructive, and to some extent we even enjoyed it. Now and then I, at least, could not help identifying with our opposing side, that is to say the Council. So I can confirm that we worked in real partnership and both sides argued in favour of the proposals, and the discussion was at times at an intelligently high level. I would sincerely like to thank all my colleagues for their cooperation and the spirit in which they worked to make it possible to carry forward this proposal in Parliament.
Its basis was the fact that the Commission two years ago proposed binding conditions for the quality of fuels only for the year 2000. Parliament has improved on the Commission's original proposals quite considerably in cooperation with the Council. We wanted binding conditions for quality for the year 2005 too, so that the consumer would be reassured that the air would really become cleaner, and so that industry would be able to invest with confidence. In the end we got the proposal through.
The Conciliation Committee pushed through the proposal for binding conditions for fuel quality for the year 2005 as well. We think this is very important because this really means that industry can concentrate on producing cleaner industrial technology. This is vital for the car industry, as the car industry needs cleaner fuels to be able to keep up with the ever more stringent calls for cleaner exhaust emissions, but it is also important for the oil industry. The legislative authority has now said what is expected of the oil industry by the year 2005.
At times we had the distinct impression during the process that the oil industry wished to blame Parliament for the structural problems there might consequently be in this sector of industry. But we succeeded in showing that in fact it was high time the oil industry was also called upon to invest in cleaner technologies. If there was overcapacity, at least more stringent environmental demands could not be blamed for everything.
During the conciliation process, we also managed to change the Commission's approach to the Auto-Oil programme. Originally, we thought we would be starting with a very narrow cost-effectiveness analysis, but Parliament and various other national players brought other economic arguments to the discussion. We were also able to show that costs sustained out of human illness have to be taken into account in the figures. In this way we were widening the whole approach, as it were. We believe that if the Auto-Oil programme continues in the Commission, the approach will now be crucially different from what it was at the outset.
The effects of this decision will be visible very early on, because cleaner fuels will be coming onto the market by the beginning of the year 2000. This is a very clear signal to the market that these cleaner fuels are actually being awaited. During the conciliation process, we also established that the Commission should in future turn its attention more positively to the question of tax incentives, which Member States will possibly wish to employ to encourage the use of cleaner fuels. In this way, we hope that the quality of the air will start to improve very soon after this decision has come into force. It will also obviously affect older vehicles. I would strongly urge the European Parliament to approve this fuels package.
Mr President, firstly I should like to congratulate the two rapporteurs and the other people who have been involved in the conciliation. They have produced an excellent result which I hope will have the full support of Parliament today.
The proposal will ensure that this programme will make all European towns and cities better places to live and work and healthier places to bring up our children and go about our daily lives. Towns from Aberdeen to Athens will be cleaner and healthier places to live.
In ten years' time there will be fewer people - children and older people - suffering from asthma caused by car fumes if the targets of this Auto-Oil programme are met.
At the same time, we are going to see a significant contribution made to reducing the damage caused to crops by pollution. This is indeed a very useful package protecting the environment and public health.
We were very ambitious right from the beginning, wanting to be sure that the motor companies made cleaner, more efficient engines and obliging the oil companies to make cleaner petrol and diesel, whilst at the same time getting rid of leaded fuel. This proposal has many beneficial effects and, although concern has been expressed about the cost, it is not great. We have seen various studies. But we can best explain it if we say that for the average motorist driving the average car in Europe it will cost only Ecu 5 to Ecu 8 more every year to realise the full benefits of this package. Surely that is a price every motorist - and we are all motorists - believes is worth paying.
From the very beginning we have been determined to ensure that the burden is fairly divided between the oil industry and the car industry. That has been difficult to determine at times, with all the different lobbying and conflicting information. But I am now convinced that we have reached an equitable balance. The car industry will have to change; it will have to bring in new models that are more efficient, cleaner and burn less fuel. At the same time, the oil industry will produce cleaner fuels; indeed some of them are waiting for the deadlines. I understand some of them are already putting cleaner fuels on the market now that comply with the specification we have demanded. It is quite clear they are able to do that.
There may be restructuring in the oil industry in the next few years, but that will take place not as a consequence of the AutoOil programme but as a consequence of more general changes in the European economy.
Finally, this is an excellent example of how, when the Council, the Commission and Parliament all work together and reach a consensus through conciliation we can make a serious legislative impact that affects the lives of all the people of Europe. We should be proud that we have managed to achieve this in this package. I would urge all of my colleagues to support it.
Mr President. I should like to congratulate Mr Lange and Mrs Hautala on their reports. I am not at all surprised to see so many Members jumping for joy today, but I do not wish to mark my agreement in such unqualified terms, because from an institutional point of view, I do not believe that this procedure was such a breakthrough.
Mr Bowe has just given me a cue, which means that I will have to restructure my whole speech. You just said that the oil industry has announced today that it has had the fuels we are demanding for the years 2000 and 2005 for a long time. This is the whole point. Unfortunately, people forget all too often that, if a car is to produce clean exhaust emissions, it has to run on high-quality fuel. That is exactly what we did not manage to achieve in the Conciliation Committee, because the committee was under pressure of time. It should all have come under consideration on 28 June; it had something to do with the Council presidency, and of course we were happy to do our bit to bolster a Council presidency. It was a shame, because it would have allowed us to show those responsible for fuels in the Commission that we were prepared to take them on. We would have been able to show the lobbyists that something which they had thought was completely impossible at the time - I put that on record at the reading here - was actually possible. You admitted as much as soon as the meeting of the Conciliation Committee was over. We in Parliament all showed weakness in this regard. That should not happen again.
The oil industry is experiencing difficulties, not because of European standards, but because of structural problems and many other factors.
I do believe, however, that we have taken a step forward. There are 200 million motor vehicles in Europe, and my group is firmly in favour of mobility, in contrast to the Green Members. They would prefer to abolish mobility. That is the prerequisite of this single market: mobility of persons, goods, products and services. And because this is what we want, we need highquality fuels, so that we have clean engines and clean exhaust emissions.
There have been some improvements. On-board diagnostic systems have in no way resulted in car bonnets being locked electronically, as we had feared. This would have prevented medium-sized businesses from carrying out repairs. I am glad that the testing procedures have been improved. I am glad that medium-sized businesses will, in many cases, have access to this market. All in all, the battle is won, but in the future we must show a greater willingness to take on those who are working with us on this European project, so that we can be even more successful for the sake of our children, because they need a healthy environment.
Mr President, I too must start by congratulating Mrs Hautala and Mr Lange most sincerely on this result. It is largely thanks to them that we have achieved these results, this progress towards better air quality in Europe.
For my part, I believe this is the best thing the European Parliament has done in this area over the last four years. We have achieved quite a lot in the last four years. We have of course had to compromise, but the compromises reached have been more in our favour than that of the automobile and oil industry. In other words, we have won.
Mr Lange has already outlined what has been achieved. I shall not repeat him. But when I look at the response of the automobile and petroleum industry to what the Council, Commission and Parliament have achieved by their joint endeavour and compare that with the attitude the industry was taking a year ago, there is a very marked difference. The loud protest we were hearing a year ago has died down in the face of our shared determination to bring about an improvement in air quality. That is what happens when the European Parliament speaks clearly and unequivocally. We were able to approve the amendments by an overwhelming majority.
I shall not go into the results in detail but I would like to say just one thing: the best result of all, I think, is that we have managed to make the limit values for both fuel content and vehicle emissions mandatory for the year 2005. That will be a good basis for further agreements.
So we shall be more than happy to vote in favour. Just one remark to end with, Mr President: I am less happy with the Commission, but we shall doubtless come back to that when we talk about the agreement with the motor vehicle industry concerning CO2 emissions. That is part of the Auto/Oil programme with which I as an individual member and my group are less pleased, but as I say we shall come back to that.
Lastly, a word to my fellow members of Parliament. I noted that a good many MEPs were absent from the conciliation procedure. I found it humiliating to be facing a Council of 15 ambassadors, with just four, five or six people on Parliament's side. So this is a word of exhortation to the House. Since we have this power of codecision, we should put in an appearance and use it.
Mr President, the Hautala dossier contains three directives, on the quality of fuels and the reduction of exhaust gas emissions from motor vehicles and light commercial vehicles. The compromise proposed in this joint proposal was achieved following a conciliation procedure and reached after two months of negotiations. The agreement is based on the levels adopted by the Council for the years 2000 and 2005, but the European Parliament has managed to make them mandatory for 2005 rather than guide levels.
With regard to the Hautala report, the principal issue was the compulsory reduction in sulphur content. The levels for the year 2000 for unleaded petrol and diesel remain the same as in the Council's common position, which nevertheless includes a European Parliament amendment designed to increase the maximum oxygen content of unleaded petrol. The specifications for 2005 make the Council's levels obligatory. For diesel, the sulphur content will be reduced to 5 ppm, a reduction which will be rendered mandatory in the year 2005, whereas the Council simply wanted to start reducing the sulphur content from the year 2005. For unleaded petrol, the European Parliament has accepted the levels proposed by the Council while making them obligatory.
In addition, for these two fuels, the Council has accepted the principle proposed by the European Parliament to authorise the early introduction, in the year 2000, of petrol and diesel fuels which satisfy the specifications which will be binding from 2005. In a statement appended to the text, the Commission also indicates its intention to speed up procedures authorising tax incentives for clean fuels. On this occasion, exemptions are only authorised for sulphur content, until 2003, by way of derogation from the specifications which otherwise apply from the year 2000, and until 2007 by way of derogation from the specifications which otherwise apply for 2005, while therefore respecting the minimum levels stipulated for the year 2000.
Finally, the Commission has also issued a statement indicating that it would consider whether clean fuel is available in sufficient quantities before granting exemptions. The joint proposal can therefore be seen as acceptable to the extent that it guarantees the presence of superior quality fuel from the year 2005, or even from the year 2000.
Turning to the Lange reports, the text concerns both motor vehicles and light commercial vehicles. The maximum levels are those proposed by the Council and obligatory from 2005. Instruments for checking anti-pollution equipment, with which all diesel and petrol vehicles must be fitted, will be available to all garage owners, while the car industry wanted to limit access to authorised dealers. The same applies to cold starting tests. As we know that cold starting produces more pollution, we must remain particularly firm on this point.
To conclude, this joint proposal is acceptable to our group. It has also been approved by all the Member States and the car industry.
Mr President, I naturally welcome this compromise text which resulted from many conciliation meetings and of course congratulate the two rapporteurs on their excellent work. The European Parliament has shown real determination in the way it has handled this sensitive issue by pushing its environmental demands to the limit while always remaining within the realms of the possible and the realistic.
Negotiations between Parliament, the Commission and the Council, and all those involved in and concerned by this issue, should serve as a lesson to us all. For myself, and I am by no means a newcomer to Parliament, they have served as a lesson on the conciliation procedure.
My hope is that the discussions which are now to begin on CO2 will go equally well. I therefore propose that the House should give its full support to this text which, in itself, represents considerable progress. Progress in reducing the sulphur content of fuels, progress in banning leaded petrol and progress in introducing engine technologies which permit the use of fuels with a low sulphur content.
All of this will bring a concrete change to the everyday lives of the Union's citizens. The task now is to make known these decisions which provide the beginnings of an answer to the air pollution which has become the major challenge for this turn of the century.
In our countries and our constituencies we must lay to rest certain accepted ideas. I am thinking in particular of the poor image of diesel. Although this image was justified in the past, we must now acknowledge the huge progress made by car manufacturers to comply with European standards. We must consider how to make the people and the media understand that, in future, clean diesel will cause less pollution than unleaded petrol. We must do so in cooperation with the car and oil indutries. The response to this technological challenge does credit to our engineers.
Finally, Mr President, we will not have brought any real solutions to the problem of car pollution until we have dealt with the problem of rejuvenating the fleet. We all know that this is a major challenge as 20 % of cars are responsible for about 80 % of all car pollution. We must therefore find new and original measures which do not repeat the mistakes made in France. It is not a question of making aid dependent upon the purchase of a new vehicle but upon getting rid of the old one, the funding principally coming from Europe. I am thinking of the LIFE programme for example. This measure will boost Europe's popularity. Of that I am sure, being aware of its cost. But rather than constantly depleting our resources by providing a sprinkling here and there, I am convinced that it is politically important to be able, on occasion, to make a big gesture.
Mr President, sincere congratulations to Mrs Hautala and Mr Lange, the rapporteurs, who together with Mr Kenneth Collins have secured an excellent result. Air pollution is a particularly intractable problem which needs to be tackled using an integrated, systematic and multidisciplinary approach. It has direct implications for the health of humans, plants and animals. In the longer term, the threat to the environment will be worldwide, as a result of acidification and climate change. Consequently, the importance of legislation aimed at cleaner fuels and cleaner vehicles cannot be underestimated. The outcome of the negotiations which we now have is a resounding success for a European Parliament which has singlemindedly succeeded in setting limit values for vehicle emissions and the quality of petrol and diesel fuels for the year 2005 and beyond.
The Council too, and specifically the UK Presidency, are to be congratulated on this result. Proper arguments were brought to bear and swift progress was made. But pleased as we are by this result, it is only one part of the problem, namely air pollution from traffic and transport; rapidly increasing mobility will quickly cancel out the benefit gained. That calls for a policy on mobility which is geared to sustainable development. The automobile and petroleum industries now face the major challenge of giving further thought, together with environmental and consumer organisations, to a sustainable technology which can responsibly accommodate the need for mobility. It is my hope and my expectation that the Council, the Commission and Parliament will be ready to stimulate the debate on this and provide funding for the research that is needed.
Mr President, introducing mandatory limit values for fuels and vehicle emissions throughout Europe will certainly make an essential contribution to keeping our air clean. The rapporteurs are to be congratulated, above all for their persistence in gaining acceptance of their views.
Of course, the derogation clauses hurt. In the future, we will have to press for these derogations to be as limited as possible. Such caution is well advised, as any member of this House knows who was besieged by lobbyists in the run-up to our debates on this directive. The agreement on the use of on-board diagnostic systems is also gratifying; it constitutes a workable compromise between consumer interests and control systems. The right of individual Member States to grant preferential tax treatment for earlier improvements should become a major pillar of European environment policy; at some point in the future, this should be taken as a matter of course and no longer have to be negotiated separately.
Mr President, I too should like to congratulate the rapporteurs, and thank all those who served on the Conciliation Committee. Their task has not been easy, and they have completed it quickly and successfully.
I would, however, like to introduce one further point into the debate. The Auto-Oil package has, I believe, allowed us to prove for the first time that modern industrial policy is really environment policy. Only by taking account of the environment and recognising the need both to preserve the natural foundations of human life and to protect human health from possible damage can an industrial policy be formulated which will be valid for ten, twenty or fifty years, rather than just one or two.
I believe that we should take this as an example and examine the possibility of putting together similar packages in other sectors. I think the chemical industry would be very much in favour of a one-off comprehensive regulation, which would allow it to initiate and plan its long-term development - again, not just for the next few years, but for the next ten, twenty or thirty years. It would thus develop in a way consistent with the principle of sustainability, something we have already discussed on many occasions and enshrined in all the Treaties.
A package of this kind makes it possible to balance out interests; it makes it possible to show clearly how the various industries involved in production interact, and to weigh them up against each other; it makes it possible to initiate developments which must, as in the case of Auto-Oil, be undertaken by the motor industry and the fuel industry together. These are the methods we should adopt, and we should apply them to several sectors. I believe that this is the real policy of the future, industrial policy coupled with environment policy, or rather environment policy which determines industrial policy.
I should not, of course, like to miss this opportunity to note that one of the derogations granted to Austria in the negotiations was extended as part of this package. It means that we will not contravene Union legislation next year either, because we may continue to use fuels with a low benzene content. One final comment: this was a first step; further steps - also in the field of development and mobility - will follow. They must, for the future of our industry and, above all, for the future of our people.
Mr President, the European Union and the Member States must work closely together and liaise with Europe's motor and oil industries at all times so as to guarantee that pollution is defeated once and for all in the near future.
If the overall social, human and environmental benefits of clean air are to be achieved then strict standards for reducing air pollution must be an imperative. It is only right and proper that changes be introduced in a structured and coherent manner.
Europe's motor and oil industries must be able to comply with clearly defined targets in any new legislation, to ensure that they can plan in confidence for the next generation of motor vehicles and invest in better refineries.
On reducing exhaust emissions from passenger cars, I support the proposal that systems be installed in new cars from the year 2000 onward to monitor the durability of anti-pollution equipment in passenger vehicles. Anti-pollution devices must remain effective for at least 80 000 km or five years from the year 2000 onwards, and for at least 100 000 km from 2005. Tax incentives must be used to encourage the early introduction of vehicles containing advanced anti-pollution equipment.
I also support the proposed directive to improve the quality of petrol and diesel fuels in Europe. By means of this directive no leaded petrol will be sold anywhere in Europe after January 2000, except where severe socio-economic problems would arise. Moreover, unleaded petrol and diesel sold after 1 January 2000 will also have to comply with the new environmental specifications.
As a result of this new directive there will be a threefold reduction in the sulphur content of petrol in cars and a seven-fold reduction in the sulphur content of diesel by 2005.
I would like to congratulate the decision of the European Automobile Manufacturers Association to accept a timetable to cut CO2 emissions in new cars by 25 % by the year 2000. The fact that the Commission does not have to bring forward legislation to push this issue through is an indication that the way forward is by consultation between all the interested parties.
Mr President, ladies and gentlemen, thanks are due to both our rapporteurs. I have drafted quite a few reports in my time, but I have never before experienced such a good level of cooperation, producing work with such solid technical foundations, which has been presented in such a comradely spirit!
For more than two years, since the Commission tabled its draft directive, the introduction of clean fuels has been under discussion in Europe. Parliament has given its views on two occasions, clearly stating what is at stake. Clean fuels directly contribute to reducing air pollution. Clean fuels allow modern technology to be used in car engines, which will likewise lead to a substantial reduction in fuel consumption.
It will be remembered that several people were rather unwilling to accept this, and obstinately declared during the course of the negotiations that Parliament's aspirations were unfeasible and far too expensive. Today, it gives us great satisfaction to hear that several oil companies want to put new fuels on the market as early as the year 2000, fuels which meet the specifications of the 2005 standard as they stand following conciliation. Obviously, the positive outcome of the conciliation is already bearing fruit, even before entering into force.
The result of the conciliation is a good one. Above all, the Parliament delegation has managed to gain acceptance of two important proposals. The specifications for the year 2005 are not mere indicative values; they are mandatory. In addition, it is also possible to phase in more stringent specifications earlier and, as we have just heard, there are already plans to do so.
The fact that the Council presidencies vied with each other to announce the result of the conciliation can certainly be regarded in a positive light, but even so, this sort of thing should not happen again: if we run short of time, we should not allow some issues to be dropped from the agenda just for the sake of producing a result. A proportion of 30 ppm of lubricant film in fuel is still a target we should be aiming for, and our specifying 50 ppm at this stage will certainly not delay the development of modern technologies. That is the upper limit value, after all, and there is nothing to stop people providing better fuels.
The motor vehicle industry is now being asked to lead the way in reducing CO2 emissions in Europe. That it should do so by means of a voluntary agreement is something which Parliament has already criticised on several occasions. This is not so much because we are questioning whether the 120 g CO2 /km now on the table is sufficient - I think we can live with that - but because the whole procedure seems to me to be rather lacking in transparency. We should be aware that such an agreement is replacing a proper legislative procedure, i.e. the adoption of a directive by codecision. I am rather sceptical about whether this Europe-wide test of voluntary agreements will be successful in terms of CO2 reductions. All those involved should realise what is at stake here. If it became necessary to take fiscal measures to reach the targets we have agreed, then I would consider this method to have failed.
Even though we have the possibility of cooperating by adopting legislation on monitoring, we should make it clear that voluntary agreements of this kind should be the exception where the environment is concerned.
Mr President, we are now witnessing the culmination of a long process, the results of which will have a major impact on human health and the environment. What Parliament did in tightening up the provisions of the Commission's Auto/Oil proposal will, I am sure, be vindicated as wise and balanced. Stricter requirements are to be applied to vehicle specifications and fuel quality by the years 2000 and 2005. Member States will also be able to introduce economic incentives to speed progress towards a better environment.
Higher quality fuels automatically lead to lower toxic emissions and encourage the development of catalytic converters for larger diesel engines. Huge reductions in nitrogen emissions can then be achieved.
Let me use this opportunity to congratulate the rapporteurs on their sterling work. Mrs Hautala perhaps had the toughest task, but the outcome of her endeavours demonstrates that the EU institutions can work together in the interest of the environment. The overall result is greater than the sum of individual efforts could ever be.
Yet we cannot afford to rest on our laurels. We must build on our success and push ahead along the road towards safer and more environmentally friendly motor cars. A pro-active approach to the question of fuel consumption can pay dividends. It should be possible to bring about a 25 % reduction in fuel use by as early as 2005. In the longer term we are certain to see breakthroughs for the electric and the hybrid car - the latter running on a combination of electric power and internal combustion. The challenge here is how to produce more electricity without creating greenhouse and other gases. We should be looking to hydroelectric, wind and nuclear sources.
Mr President, in ten years' time, pollution from the Community's motor vehicles will have been reduced by a total of 70 % compared to what it was in 1990. That will be the outcome when the package of the Conciliation Committee, covering cars, light commercial vehicles and fuels, is adopted. It is a major victory, first and foremost for the environment and for the citizens of Europe. It is a legislative package which, by improving air quality in Europe, will contribute significantly to raising the quality of life of our citizens. The package is a shining example of how the Community can achieve decisive results for the benefit of the population of Europe. And, make no mistake, they are results which the Member States could never have achieved on their own. The package is also a unique example of how we can succeed - if only the will is there - in combining ambitious legislation with the concern to safeguard a competitive European industry. The package will ensure that not only will industry be able to maintain its position on the European domestic market, it will also hold its own with the best in the world.
I therefore think that it is appropriate today to congratulate Parliament's negotiators, and that applies especially to the two rapporteurs, Mr Lange and Mrs Hautala, who have done an excellent job, but there is also good reason to thank Mrs Fontaine and Mr Collins for their efforts in the conciliation negotiations. Such a result could - as you all know - only have been achieved thanks to a major, well targeted and competent effort on the part of all concerned, including of course the Council under the British Presidency.
Parliament has obtained quite significant concessions from the Council of Ministers in a range of important areas, such as comitology, mandatory standards for 2005 covering the main parameters, bringing forward the requirement for on-board diagnostic systems in diesel and light commercial vehicles, the early and gradual phasing-in of cleaner fuels and many other things. In addition, it is a package which is secured for the future, a point that many speakers mentioned in the debate. It contains provisions which will ensure that emission and fuel requirements beyond the year 2005 will be reviewed in the light of developments in air quality standards and technological possibilities offered by new fuels and propulsion systems in the future.
I must confess that, when I put forward the Auto-Oil package on behalf of the Commission two years ago, I did not think that we would make such progress in such a short time, and I have to thank Parliament for that. The package is of course a compromise and it was therefore only to be expected that not everyone would achieve what they wanted in every detail. Viewed as a whole, however, there is no doubt in my mind that the package represents such significant progress that it cannot but be adopted. It is a particular pleasure for me therefore, on behalf of the Commission, to be able to recommend this ambitious package for adoption.
The debate is closed.
The vote will take place at 12 noon.
The sitting will be suspended until voting time, since there would be little point in starting the next debate and then interrupting it after a quarter of an hour.
(The sitting was suspended at 11.40 a.m. and resumed at 12 noon)
VOTES
I would remind the House that the vote on the recommendation for second reading (A4-0278/98) on coffee extracts and chicory extracts, drawn up by Mr Lannoye on behalf of the Committee on the Environment, Public Health and Consumer Protection, has been postponed to voting time on Wednesday to enable the rapporteur to reach a compromise with the political groups.
Mr Christodoulou's report (A4-0296/98) will also be put to the vote tomorrow, since the deadline for tabling amendments was only yesterday evening.
Report (A4-0293/98) by Mr Monfils, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a Council Decision concerning the conclusion of a bilateral agreement between the Community and the Republic of Cyprus on the Republic of Cyprus' participation in a Community programme within the framework of Community audiovisual policy (COM(98)0242 - C4-0428/98-98/0138(CNS))
(Parliament adopted the legislative resolution)
There is nothing new about attempts to legislate on the legal protection of designs and models, the first proposal for Community legislation dating back to 1993.
As legal traditions in this field are very different, if not divergent, it has been very difficult to arrive at a common position of the Council. The major practical problem was that of protecting designs of spare parts used in repairs, which created difficulties for many industrial sectors.
The questions raised were so sensitive that the Council finally gave up trying to harmonise the rules. Whereas some saw this as the antithesis of the single market, I believe it is more reasonable to view it as indicative of the limits to harmonisation. It is impossible to harmonise all the legislation of 15 countries with their different legal traditions, and it will become even more impossible when the European Union is enlarged to include Eastern European countries which, until recently, were governed by totalitarian communist regimes.
We must not be frightened by this. Competition can support legislative differences and it is pure fancy to seek a total uniformity which virtually amounts to a fossilising of the law. Remember that the United States has very different legislation in its various states, and that does not seem to have caused any particular economic weakness!
However, Parliament had wished to include in the directive a 'compensation clause' which would have applied a system which my group and myself judged to be too complex and above all extremely difficult to implement. This remains our position, and we considered at the time that the Council had been right to oppose this clause. As no agreement was reached, a conciliation procedure was opened.
At the end of the day, the compensation clause was not adopted, which seems perfectly reasonable to us as it created great legal uncertainty for designers.
The solution adopted was to 'freeze' the legal situation of the Member States while allowing them to evolve in the direction of more flexible protection.
Once the directive is amended, spare parts manufacturers and constructors will be invited to conclude a voluntary agreement on the protection of drawings and spare parts, which we believe is a better solution than compulsory uniformity.
In fact, although we did not vote for this report, this was solely because we were opposed to the compensation clause as it had been formulated. We had not in any way lost faith in what is a successful outcome to the conciliation procedure.
In any event, and although I disagree with the rapporteur on this question, I would like to pay tribute to his work and to the conviction he has shown, even if this has not convinced us that the compensation clause is well founded.
Like my colleagues, I voted in favour of the Conciliation Committee's report on the draft directive concerning the legal protection of designs. I would like to make it clear, however, that I regret that Parliament's discussion was confined to the economic and financial interests of the car spare parts industry, while existing legal problems were not considered. Although I welcome the material effect of Parliament's proposed 'repairs clause' as being in the interests of the consumer, introducing it would have thrown all the principles of intellectual property protection overboard. This compromise also gives us grounds to hope for a legally sound solution in the long term.
I am in full support of effective protection of designs in the EU Member States. It is a positive development that the legal obstacles to the free exchange of designs are now being removed. This initiative is absolutely essential to the maintenance of free competition on the internal market. The fact that there was nevertheless substantial opposition to the directive is due to the disagreement over freedom to protect designs for spare parts. I myself consistently advocated the view that there should be unimpeded freedom without remuneration to produce and use nonoriginal spare parts with no time-lag for the spare-part manufacturers. The compromise represented by the text of the Conciliation Committee does not entirely accommodate this view, but I hope that in the longer term it will be possible to achieve improved rules in the spare-part sector with a view to incorporating them into the directive.
I am relieved that agreement on this important legislation has at last been reached between our negotiators from the European Parliament and the Member State governments.
It is of course the question of a 'repairs clause' which has proved the most thorny aspect of the new design directive. I am glad to see that no obstacle will be allowed to hinder the free movement of the vehicle spare parts which in Britain many repair businesses use every day. Whilst I recognise that the 'standstill plus' formula of this compromise agreement means that other countries could stick to their practices of forcing vehicle owners to go to the manufacturer when they need spare parts, I would recommend that they consider opening up the market in spare parts to garages and the like.
The customer in Britain benefits from the competition between manufacturers and repair companies when it comes to buying vehicle spare parts. I believe that all European drivers should be able to choose their spare part supplier in the interests of fair competition.
From Parliament's point of view, neither the conciliation procedure itself nor its result can be said to be satisfactory. At first, the Council was dilatory in dealing with this important bill, the Luxembourg Presidency passing it on to the British Presidency. In the course of the negotiations, it became clear that it would not be possible to reach agreement on the contentious 'repairs clause'.
In the light of the obvious lack of political will to find a common solution to an issue which is so important for the single market, we have to agree with the rapporteur that, on the one hand, the current proposal will allow a common EU-wide legal basis for design protection to be made available to all the sectors concerned, but that on the other hand, it will not allow the legal situation of the repairs industry to deteriorate. My group therefore voted in favour of the Conciliation Committee's draft decision.
Lange report (A4-0314/98)
I welcome this report and agree with the rapporteur that the importance of this legislation cannot be underestimated. Reductions in vehicle emission are an absolute necessity and the report reflects sensible proposals which will achieve that.
I fully agree with the introduction of on-board diagnostic systems for all vehicles including diesel vehicles and light commercial vehicles. This is exactly the sort of preventive measures which we need to put in place if we are to minimise environmental pollution. It is also reasonable to phase in the application of on-board diagnostics.
The rapporteur has shown due regard to public concern in pushing the case for more environmentally friendly vehicles. While we need to address the problem of how to address pollution from vehicles currently on the road, most of us would agree that the best way forward is the development of a culture of environmentally friendly vehicles. In this regard I support the proposal for tax incentives to be introduced for the early production of vehicles which have advanced anti-pollution equipment.
Hautala report (A4-0313/98)
The Conciliation Committee is presenting a package of anti-pollution measures today which involves a series of important economic consequences.
Thanks to Parliament's efforts, three texts have been adopted. From these is derived a directive which is directly descended from the recent Auto-Oil programme, an operation which involved the Commission and the motor and oil industries as well as our Parliament.
The priority objective today is to improve the quality of the air that we breathe, and that includes defining a European strategy for the reduction of vehicle emissions, through the launching, at long last, of absolutely clear Community legislation, which will consequently allow industry - especially the motor industry - to plan its sectoral investment with a view to the conversion needed to produce future generations of motor vehicles.
The oil industry, with a kind of self-protective attitude, appears to exaggerate the cost of the investment it considers necessary to prepare the construction of new refineries, which it claims will be a direct burden on motorists. However, we believe that the establishment of rules which actually provide tax reductions for motorists - the main consumers in the sector - may in the end make the necessary investment possible.
The agreement between the Council and Parliament will make it technically possible to improve the quality of the air, thanks to the compulsory provision for adding oxygen to diesel fuel, reducing the content of sulphur, benzene and aromatic substances in normal fuel and reducing emissions of anhydrous carbon.
Under the terms of the directive, leaded fuel will no longer be on sale after the year 2000, except where climatic conditions are favourable to its use or where very serious economic damage might be caused.
Furthermore, unleaded petrol and environmental diesel will have to obey stricter criteria as from January 2000. The terms envisaged are reasonably binding, especially as application will have to be made to the Commission, which will be very sparing in granting derogations and will only do so after duly justified requests and for a very limited period.
The Auto-Oil directives had been the subject of considerable discussion and aroused some agitation in the world of industry. While nobody disputes the need to protect the environment, it must be admitted that this also has a cost which it would be unreasonable to ignore.
After two readings in Parliament, the common position was sent to the Conciliation Committee. It is this proposal, unanimously adopted by Parliament's delegation, which has been submitted to us.
The compromise achieved lies between the positions of the Council of Ministers and the European Parliament. An extreme ecologist position, unreasonable in economic terms, has thus been avoided.
Nevertheless, it must be pointed out that the specifications adopted are significantly more severe that those initially adopted by the European Commission. The standards adopted by the Council of Ministers for implementation from 2005 were originally for guidance purposes only. They are now to be made binding.
Most fiercely debated were the specifications for sulphur and aromatics. It must be admitted that a major effort is being demanded of the oil and car industries. For this reason, the European legislators must give these industries a guarantee that these standards will be stable and not embark on a race towards ever stricter standards, especially as technological innovations do not make it any easier. We must avoid creating industrial costs which are disproportionate to the benefits in terms of improvements to the environment.
As this common position represents an acceptable compromise, in terms of industrial constraints and protection of the environment, my group had no hesitation in approving it.
As I demonstrated during the debate in Parliament on 17 February this year, I am in favour of the Hautala report. I am practically the only one who supports it among the Members from my Member State, and today I am again reiterating my support for the agreement reached between the Council and Parliament in the Conciliation Committee on the quality of fuels from the year 2000 and the year 2005. This is because, as I have already said here in the House and am going to repeat today, cleaner fuels, that is, fuels that cause less pollution, are a crucial step forward in defending the health of European citizens.
Today, as before, my vote is going in the same direction: giving priority to health and to the quality of the air we breathe, and not to the private interests of certain oil companies.
We choose to support the common position because more stringent requirements for the reduction of vehicle emissions will lead to a reduction in air pollutants and hence will benefit human health and the environment. The identification of the need for a strategy to reduce emissions causing air pollution, with special reference to urban areas, we think reflects a responsible environmental policy because it is in urbanised areas that these problems are particularly acute.
We also think it is a step in the right direction that individual Member States should in special cases be able to require that fuels may only be marketed if they conform to more stringent environmental specifications than those laid down in the directive. This upholds the right of the Member States to adopt environmental measures that go further than those adopted by the Community. The encouragement of Member States to make more active use of fiscal incentives, in the form of differentiated excise duties, we think opens up attractive possibilities for the heavier taxation of substances which are especially polluting.
We would, however, point out that there is a problem in that individual Member States cannot act to differentiate excise duties without reference to Council decisions. The concern for a better environment must not be used as a pretext for increased harmonisation of excise duties.
This is a very positive report. It promotes the two-phase introduction of stricter mandatory emission standards by the years 2000-2005. Tax incentives may be used in individual member states to encourage the refitting or scrapping of older vehicles. More stringent monitoring will be carried out of emission levels.
The ban on lead from 1 January 2000, as proposed in the Hautala report, will improve petrol and diesel quality. Member States will be free to introduce tougher requirements, plus a differentiated system of excise duties.
So far, so good. I also voted in favour of the reports, but what we really need is a strategy for getting petrol- and diesel-driven vehicles off our roads. As an alternative, we should be looking to new clean fuels such as ethanol and methanol, and to means of transport which are powered in an environmentally friendly way. Examples would be the electric car and various types of hybrid vehicle capable of running off electricity in cities and built-up areas.
González Triviño recommendation (A4-0295/98)
The report by our colleague Mr Triviño comes at a particularly painful time, and we can only express our condolences to the families affected by the Swissair tragedy.
This recent tragic event makes the report even more pertinent, and we must acknowledge that the risks of air transport apply to all airlines, without exception.
Also, although there is no such thing as zero risk, our sole objective must nevertheless be to strive towards this result, and I welcome the amendments which the rapporteur is seeking to introduce to the Council's text. In this respect, I share the Commission's desire for transparency which enables the consumer to choose in full knowledge of the facts. We must also combat deregulation and the law of the jungle on prices which lower safety thresholds.
Finally, I would like to repeat that air travel is one of the safest means of transport, if not the safest of all, and I believe the European Parliament must not lose sight of the need to legislate in other sectors, in particular road transport, in order to significantly reduce the carnage we see on our roads every year.
Remember that there are fewer than 2000 deaths a year worldwide in aircraft accidents. In France alone, there are 8000 deaths a year on the roads.
Nobody is better placed than the Members of the European Parliament to give due weight to the importance of not accepting compromises when it comes to safety in transport, particularly air transport. We head the world 'frequent flyer' rankings, we travel on many airlines, visit many countries and use many airports.
The decision to take the easy course leads fatally and inevitably to tragedy. An astonishing number of air disasters and their heavy toll of victims have become part of our daily lives, the corollary not only of increased traffic, but also of a relaxation of safety standards by the less scrupulous operators and of lax legislation.
The Council's position, particularly in its response to the observations from the Commission and the European Parliament at the first reading of the proposal for a directive introducing a safety assessment of third-country aircraft operating in Community airspace, is simply unacceptable. It totally voids of all substance those proposals that are most innovative and those which provide for a really effective monitoring of such aircraft.
For fear of retaliation by third countries, the Council is rejecting Community-wide action, the right to information on the risks incurred by users of aircraft and the restoration of the rules of fair competition, which would impose on aircraft from third countries the same safety standards as those already in force for Community aircraft. Consequently, the Council has returned to square one; in other words, nothing has changed.
If, after approval of the amendments proposed by the rapporteur, all of which I support, the Council persists in its stance of non-action, it will become morally responsible for all future accidents that could have been avoided by adopting a directive which does not reduce safety to the level of a mere business deal.
I am happy to lend my support to the efforts of both our national governments and the author of this report to make our skies safer for the travelling public, airline staff and all of us who live under the flightpaths of Europe's busy airports.
It is only reasonable to demand that non-European aircraft using our airspace meet the highest safety standards. This report is right to ask for swift inspections of such aircraft where the authorities have concerns that they may not meet international safety standards.
Just as important though is the call in this report for the public to be informed about those aircraft operators whose planes are grounded, as well as being told what corrective steps have been taken to put problems with these aircraft right.
Perhaps all MEPs speaking on this subject should declare an interest, as we need to use air travel to carry out our parliamentary duties at home and here in Strasbourg - but in truth all of us, whether we use air travel or not, have a vital interest in the safety of the aircraft that we see flying above our homes. I know that the people I represent in the area around the busy Manchester Airport will want these safety proposals to be adopted as soon as possible.
(The sitting was suspended at 12.25 p.m. and resumed at 3 p.m.)
Climate change
The next item is the Commission statement on its strategy following the Kyoto Conference on climate change.
I give the floor to Mrs Bjerregaard, for the Commission.
Mr President, ladies and gentlemen, in the context of preparations for the ministerial meeting in Buenos Aires, I am happy to be able to speak to you today on climate change. Of course I hope that a few more Members will be here in due course. Both in Rio and in Kyoto the EU showed that, by taking a lead, we can secure agreement on a problem of such global complexity as climate change, even though the positions of the main participants at the start were far apart. The EU can also deliver results when it comes to its internal obligations. The most recent data show that the Community is well on the way to stabilising CO2 emissions in the year 2000 at the 1990 level. Since Kyoto, the EU has dealt with the matter at the highest political level. We have continued our lead and sought to ensure that the Kyoto Protocol will take effect. Let me just mention four milestones.
To begin with, the EU and its Member States signed the Protocol in April this year. Now everything is being done to persuade the other parties to sign as well. It is of crucial significance that the American Government and the Russian Federation are showing the political will to stand by their commitments and are signing the Protocol. That should happen as far as possible before Buenos Aires. When I meet the American and, I hope also, the Russian ministers in a few days, therefore, I shall be pressing for an informal ministerial meeting in Tokyo. In that connection, I was pleased at the efforts made by Parliament to persuade Members of the American Congress to ratify the Protocol. That is an important point, and we should all work to achieve a result.
Secondly, we succeeded at the Council meeting on the environment in June in reaching agreement on sharing the burden of the EU target among the Member States. That is also an important message to the rest of the world. Thirdly, I published a communication on climate change in June which lays down the first steps in an outline strategy on climate change for the EU. Fourthly and finally, I held a meeting yesterday with all the ten applicant countries in which the very subject of climate and the meeting in Buenos Aires were high on the agenda. I am happy to report to Parliament that there is full backing for the EU's line and that there is the political will to support it. Many of the countries will also be ensuring that the Protocol is signed before Buenos Aires.
These four concrete actions have of course increased the EU's credibility, and that makes it possible to continue our lead. It is our intention to get Kyoto put into effect, so now we can concentrate on those questions which must be resolved in Buenos Aires. What do we want from Buenos Aires? Well, in my opinion the meeting is of the utmost importance in securing a common action plan which will map out the basic principles for the implementation of the Protocol. The EU must again take the strain in ensuring that we make substantial progress in Buenos Aires, even in some of the difficult areas. I hope to return from Buenos Aires with a comprehensive and ambitious action plan, together with a timetable for solving the remaining problems from Kyoto.
In any such action plan, we must be open to those which may help us to achieve our environmental objectives over a longer timescale, including the flexibility mechanisms. In this context, the set of principles indicated in the resolution is also particularly interesting and merits further consideration. However, we should not foster any illusions that it will be easy to find solutions when we have the so-called umbrella group, on the one hand, headed by the USA, which is calling for unrestricted application of the flexibility mechanisms, and G77 and China, on the other hand, which are committed to a more cautious and controlled application. We must also not forget the other controversy influencing the negotiations, which has to do with a meaningful involvement of the developing countries as a condition for ratification by the USA. Here, as in Kyoto, it may be EU leadership that secures a result. And here I agree with Parliament that we must grasp every available opportunity for a dialogue.
However, let me take this opportunity to stress that early action on the home front remains one of the cornerstones of the Kyoto Protocol and one of the most important contributions to the fulfilment of the parties' obligations. An important element in the national endeavours, not least in the EU, will therefore be joint and coordinated measures. For that reason, I am particularly pleased that Parliament in its resolution refers to the need for economic and fiscal instruments.
In many areas, the EU is in the lead as regards energy and carbon taxes, environmental agreements with industry and the promotion of renewable energy sources. We have already made progress in this way in combating emissions, and call on other countries to follow our example. I am aiming to secure further progress on these issues in Buenos Aires, also on the principles we have worked out, and get them reflected in the action plan that we hope will be adopted.
In its communication on climate change, the Commission has defined a number of key principles regarding the flexibility mechanisms. I am convinced that they can play a major role in fulfilling our commitments at least cost. I therefore endorse the emphasis in the resolution on the need to use this flexibility. I would, however, stress that flexibility which covers trade and other activities presupposes that the participants are able to monitor their own emissions - in other words, no trade without tracking. It is crucial that we make progress in Buenos Aires on laying down the rules which are the precondition for flexibility mechanisms.
Let me further stress that strict supervision, hence also the possibility of imposing sanctions, must go hand in hand with the implementation of the Protocol. If there is any relaxation in the enforcement of the Protocol, so that some get a free ride on the strength of other countries' efforts, we shall never be able to combat the effects of climate change. I therefore urge the participants in Buenos Aires to agree on the rules for the implementation of the agreement.
Finally, it is my firm conviction that it is incumbent on the industrialised countries first and foremost to present proposals for the solution of the climate problem in practice. Wecreated it after all. Once we have worked out clear rules and secured strict enforcement of the flexibility mechanisms, it will make much more sense to talk to the developing countries about their obligations. Until then, we must work more closely with them on the questions that preoccupy them most, such as mechanisms for sustainable development and technology transfer.
In order to follow up the meeting in Buenos Aires, and taking into account the national strategies which the Member States adopt, the Commission intends to present a wider-ranging implementation strategy for climate change in the first half of 1999. An important step in the meantime will be for the Council to adopt as quickly as possible those proposals which are already on the table, for example the Commission's proposal for energy taxes or the proposals for a more effective transport policy. I also expect that the climate change question will be gradually integrated into policies in other sectors, as requested by the European Council at its meeting in Vienna.
Mr President, I will close by thanking Parliament once again for the constructive efforts it has made to disseminate knowledge of the climate change problem, and for the support it has given to the Commission with a view to implementation.
Mr President, I should like to thank you for your statement, Commissioner and, before the beginning of the debate, recall once more the five principles on which the actual rules on climate protection, agreed in Rio, are based: the principle of common but differentiated responsibility; the principle of taking account of the special needs of developing countries; the precautionary principle; the principle of sustainable development; and the principle that measures taken to combat climate change have to comply with WTO rules on avoiding unjustified discrimination. It is this last point in particular that I wish to recall, because if we are going to talk about solidarity and fairness in this debate, and if we are going to say - and here I can only reinforce what you said, Commissioner - that it is necessary for industrialised countries who, after all, have produced and still do produce high emissions of climate-damaging gases, to work harder at reducing them and set a good example - as we are trying to do in the European Union with the 'bubble', where we are also taking common but differentiated responsibility - then we also have to be fair when we are dealing with the various flexibility mechanisms.
We must state clearly here, as already stated in the Kyoto Protocol, that these must be additional and not exclusive measures. We also need clear indications of how emissions trading will be monitored and measured. The same method of measurement must be used throughout the world, to avoid the developing countries thinking that the industrialised countries want to save themselves work, at their expense as it were, for a second time.
Technology transfer is a particularly important issue, and I eagerly await the action plan, because I believe that we in the Union can only assume the role of leader here if we ourselves forge ahead with measures, which in the end not only serve to protect the climate, but in actual fact also serve to modernise our economy.
Political will is presumably the most decisive factor, and I believe - as Mrs Brundtland said many years ago - that if the politicians making today's decisions will not be alive when the consequences of their decisions are known, then we politicians who are alive today have a duty to act differently, so that the climate does not change as much as it is feared it would do, if it was simply business as usual.
Thank you for your statement, Commissioner. The Group Chief Executive of British Petroleum (BP) said yesterday that the oil companies would suffer if they continued to dismiss the evidence of climate change. It is high time that Exxon and the other oil companies in the Global Climate Coalition realised that, if they do not change their attitude, they will have to face retaliatory measures by European consumers. We have not acted in this way so far, but we may have to start down this road, because this group of companies is the main obstacle to the implementation of the Kyoto decisions.
Turning now to the text of the resolution which Parliament is going to adopt, it is plain that this is a very different animal from previous resolutions. This text aims to establish a strategy for Buenos Aires, particularly with regard to the flexibility mechanisms, and does not just reaffirm our completely unaltered position on climate change.
We accept the full implementation of the Kyoto decisions, including the flexibility mechanisms or emissions trading. However, these mechanisms must obey certain principles.
Firstly, they must be complementary and not absolute, which means that they must not under any circumstances replace domestic measures for reducing emissions.
Secondly, the overall objective of all the efforts of Kyoto and Buenos Aires is to obtain, in time, the progressive convergence of emission rights on a per capita basis among all the countries of the world. It is right for this to be included, because the United States and Europe have a per capita share of emissions which is much higher than the per capita emissions of many of the countries of the world.
Thirdly - and this is important for Buenos Aires - it is essential to clarify the emissions trading, joint implementation and clean development mechanisms.
What is open for negotiation? This is not clear at the moment. Who will do the negotiating? By what amount should each emission right be reduced over the years? Who controls the emission rights and the way in which companies comply with the obligations of the trading mechanism? None of this is clear to me at the moment and, so far, I have not seen any European Union positions which enlighten me as to the stance which will be taken in Buenos Aires. It must also be made clear that the emissions trading mechanisms cannot just be full of hot air.
Commissioner, we are behind you. We support your attempts to ensure that a policy reversing climate change is adopted by the Members of the Commission. So far this has not occurred. The ecotaxes are at a standstill in the Council, but the Commission could already have done more. The policy in favour of renewable energy and energy efficiency continues to exist only in statements and communications and has not yet been transformed into a mechanism, into an operational policy of the European Union. We are behind you, Commissioner, but we are watching carefully.
Mr President, Kyoto was a great success, partly due to the powerful input of Commissioner Bjerregaard. But now it is all to do again in Buenos Aires. These flexible mechanisms have to be worked out. We have to look at 'joint implementation', at the 'clean development mechanism', at 'emissions trading' and all these flexible mechanisms, and if they can be sorted out satisfactorily this will hopefully persuade the United States to come into line on Kyoto and actually do something about the CO2 problem.
We have looked here at all manner of important questions - sinks, trading, hot air - all of which need to be resolved in Buenos Aires. But above all, and here I agree with Mr Pimenta, something has to be done about caps. We must ensure that countries do not use emissions trading as a way of getting round the domestic measures which they ought to take. So this emissions trading must be subject to a ceiling. I should like to ask the Commissioner if she will clarify her intentions in this regard.
Lastly, I note that the transport sector accounts for some 25 % of greenhouse gases and that this percentage is set to rise further. By the year 2010 it will be 40 %. Looking at the voluntary agreement with the automobile industry, it just is not good enough. I should like to hear what the Commissioner has to say about the voluntary agreement she has secured here with the automobile industry concerning CO2 .
In conclusion, I would urge the Commissioner to make Buenos Aires as big a success as Kyoto was.
Mr President, ladies and gentlemen, I do not expect you to contribute to the increase in hot air, Commissioner, but to give us clear information. Like a number of other colleagues, I would have liked to know what the guidelines actually say. On the one hand, you spoke about 'milestones' and 'taking action at home', but on the other, you repeatedly emphasised the flexibility mechanisms. How extensive should domestic measures be, compared with flexibility mechanisms? In Kyoto you talked about a ratio of 50/50, and the Greens have tabled an amendment to that effect which will be put to the vote on Thursday. I would be grateful if you could tell us clearly what the ratio is and what your position is on the amendment tabled by the Greens.
I actually believe that the Environment Committee's motion for a resolution does not go far enough. To us it is tantamount to an act of political bankruptcy as far as climate protection is concerned, because it means that we are bowing to the interests of industry and the United States. Reference is in fact made here to a quantitative ceiling on flexibility, but unfortunately, Mr Pimenta, the motion never once mentions the tax on energy and CO2 emissions. We made a proposal for specific measures and for a demonstration model. Unfortunately, it was not supported by a majority of the committee.
On the subject of emissions trading, the motion reads as though it had been dictated by the USA. It states that unlimited emissions trading should be possible. That is a complete reversal of policy on climate protection in this House. This is shameful, because to fail to set limits on emissions trading is to undermine the Kyoto Protocol. We all know that it is cheaper for industrialised countries to buy hot air, than to implement even the simplest energy-saving measures at home. We are opposing this about-turn on climate protection policy, because we know that giving up a consistent climate policy with its associated measures also means losing our leading role. Without action on climate both at national and European level, emissions will have increased by at least 8 % by the year 2010, rather than, as promised at Kyoto, being reduced by 8 %.
I too should like to endorse what Mr Eisma said, and ask the Commissioner to say a few words about the voluntary commitment made by the motor vehicle industry. I find the current proposal absurd. I do not believe that we can talk of success, when we are giving the industry 22 years to reduce petrol consumption by just one single litre. That is, I believe, a failure for climate policy. It really is high time to take action!
Mr President, let me remind you that we went to Kyoto with the goal of reducing DEU emissions by 15 %. Let me also remind you that the IPCC says that we need a 60 % reduction of emissions by the year 2100. Let me also remind you that we all agreed that in the long term the emission rights all over this planet should be measured on a per capita basis.
Article 3(3) suggests that afforestation and reafforestation measures could be taken into account in order not to reduce our quota of emissions. On the other hand we have the clear development mechanism which allows non-Annex I countries to become partners and allows us to finance projects which are targeted to reduce emissions in non-Annex I countries - developing countries, etc.
There is a big risk: the threat to biodiversity. Plantations in non-Annex I countries could be financed by industrialised countries. We have seen what that has led to in Indonesia.
I should like to refer to the excellent paper of the Austrian presidency concerning forestry - the paper which was submitted to the subsidiary body for scientific and technical advice. The Austrian presidency says that we have always to consider the biodiversity issue. It also says that forest management should not be taken into account to meet commitments for Article 3(3). This is a guarantee that no country can continue to convert forests into fast-growing plantations. We should stick to that line and congratulate the Austrians for making this proposal.
Mr President, ladies and gentlemen, 15 000 US scientists recently signed a petition categorically refuting the concept of the greenhouse effect as purveyed by the media.
They claim, with the evidence to back them up, that the increase in carbon dioxide during the 20th century has had no negative impact on global meteorology, on climate and temperature, and that the predictions of catastrophe are not borne out by experience. On the contrary, there has been a distinct acceleration in the growth rate of plants and thus in agricultural production.
However, nobody has been able to escape the global propaganda on the greenhouse effect. The official thesis is that carbon dioxide emissions are warming the planet. A series of misfortunes will befall us if we do not quickly close the Pandora's box of industry. The polar icecaps and glaciers will melt, sea levels rise, low-lying ground and many islands will be submerged, tornadoes will increase in number and in violence, tropical storms will penetrate to our own regions, rainfall patterns will be disturbed, droughts will increase and render entire countries barren, etc., etc.
It remains to be seen, Mr President, what are in fact, behind this catastrophic vision, the true interests of the internationalist lobby which has created this global threat. I am not speaking about the greenhouse effect, but the global socialisation of the economy, by means of ecological standards which will apply to some countries and not to others. The developing countries which will soon be producing 50 % of greenhouse gases have been exempted, which one can understand, from any need to reduce their emissions.
Is this not, and I ask the question seriously, a new type of threat? The US scientists have organised a response, under the authority of Frederick Seitz, a former President of the US Academy of Sciences.
Mr President, even if your criticisms were correct, Mr Gollnisch, it would still make sense to save energy. By so doing, we save our resources and reduce our dependence on imports. At the end of the day, whether the climatologists are right or not is a scientific issue, and not something that can be decided in a parliament. Here, it is more a question of taking precautionary measures. For the first time, we politicians are faced with a very plausible-sounding hypothesis, to which we have to react, and if we do not react, then we might make the biggest mistake ever made by humanity. That is why I think it is good that there is, after all, a relatively broad consensus in Europe in favour of reducing greenhouse gases.
Now I should like to address a few remarks to the Commission. It was a good speech, Commissioner, congratulations, and I also believe that you meant what you said. However, in the end, it is not the success of our speeches that will be measured, but that of our policy instruments. We will measure to see whether we really have emitted fewer greenhouse gases or not. And that is where I have my doubts. Because what we are trying to do in Europe is to stabilise in an unstable situation. Take the transport sector, for example: cars are improving, but there are more cars, and in a few years' time, CO2 emissions from cars will presumably be much higher than they are today, even though each car is consuming a little less. Households have not seen any change at all. Household appliances are certainly improving, that is true, but households are increasing, both in size and number, because families are becoming smaller. You can check up on all of this. The Commission has carried out its own investigations and has described all this itself. I am only referring to your own data.
This means that we have to go much further than the commitments made in our papers at present. We have to translate them into practical policy. That quickly brings us to the question - not of recognising the issues, we are all agreed on those - but of funding. How do we finance technology, which is of course often available, in such a way that it will be used to reduce greenhouse gas emissions? In my experience, at least, this raises just one question: how to fund long- or medium-term programmes. We are in a position to finance the Channel Tunnel, in such a way that those putting in the money only see a return on it in umpteen years' time. Why are we not able to prefinance improvements to our buildings in Europe, thus saving huge amounts of energy? It would be worth it! Even with low energy prices, we are obviously not in a position to do this.
We have often made lofty declarations on renewable sources of energy too, but I still do not know how that is supposed to work. You have my support on this, but how can it be done, given the low energy prices we have at present and the rightly criticised lack of an energy tax? Ecological tax reform is a sine qua non for changing the course of energy policy.
Finally, a piece of advice for Buenos Aires. In Kyoto, the fact that the American representatives presented a united front proved to work very much to their advantage. Would it not be possible for the Europeans to form a single team, comprising national and European members of Parliament and the Commission, and to present a united front in Buenos Aires? After all, our views are, to a large extent, the same. But we could play a much greater role there if we were more organised. That is a plea to Parliament, but also to the Commission.
Mr President, unless the Kyoto Protocol is ratified and comes into force within the next few years, we shall in all probability never see the reduction targets achieved in practice. The reason for that is that a race against time has been built into the Protocol. For every year that passes with emissions of greenhouse gases still rising, the need for action becomes greater and the time to take that action shorter. In the USA, for example, the postponement of ratification by three years will mean that the annual reduction effort almost doubles. It is thus very worrying to hear reports that the Clinton Administration is considering deferment of ratification until after the next presidential elections. Such a decision will only serve the interests of those who want to see the Kyoto Protocol overturned. It will not be many years before proposals for a renegotiation of the commitments can be expected to find favour.
This Parliament should not just give its formal support to the work on climate, but should also make an especially concrete contribution to seeing that the results attained are converted into progress in the real world. I have therefore tabled an amendment with the actual wording of the Kyoto Protocol to the joint resolution, and I hope that Parliament will vote for my amendment.
Mr President, Commissioner, the EU undeniably played a decisive role at Kyoto. Without Europe's constructive input, the conference might well have been a failure. We have nurtured a delicate plant; let us now ensure that we tend it in Buenos Aires in December.
In its communication 'Climate Change - Towards an EU Post-Kyoto Strategy', the Commission outlines what will be required to meet the Union's ambitious target of an 8 % reduction in CO2 emissions by 2008-2012. This will not be feasible in my view without some kind of economic leverage, for example in the shape of a carbon tax. Sweden already taxes CO2 quite heavily, but the Kyoto package accorded us a 4 % increase in emissions. The need for this demonstrates the downside of having opted to decommission two nuclear power plants - a decision I personally deplore.
Maximum efforts should be made to meet the Kyoto targets, but we still need to keep a sense of proportion. By way of illustration, the Swedish reactors earmarked for closure produce more or less the same quantity of electricity as all the world's wind power facilities put together.
People are rightly calling for motorists to moderate their fuel consumption, but consider the following scenario. If Sweden switches to electricity from Danish coal-fired plants as an alternative to nuclear energy from the decommissioned reactors in the south, the CO2 emitted will match the output of half of all the cars on the country's roads. Not to mention the fact that, according to WHO, sulphur emissions in Europe alone are responsible for around ten thousand premature deaths per year.
Recently the idea of carbon sinks has been put forward. Combustion gases would be fed into underground rock formations capable of binding the CO2 permanently. Has the Commission any plans to investigate and cost this technology in the run-up to Buenos Aires?
Mr President, Commissioner, ladies and gentlemen, I have three observations to make in the debate. First of all, it is important to make the point that responsibility for achieving the objectives set in Kyoto rests primarily with the Member States. They must say how and by what measures they propose to achieve them. The Union for its part must establish the framework within which measures can be implemented and its role is primarily to coordinate and support.
Secondly, the flexible mechanisms, including the emissions trading introduced into the Protocol by the United States, must be regarded as an additional means of fulfilling the pledges on greenhouse gas reduction. Indeed, one of the main objectives at November's Buenos Aires meeting will be to agree on the balance between measures which the countries must take themselves and the proportion of their emissions they can trade, for example whether the ratio should be three to four or one to four.
Flexible mechanisms can play a significant part in helping Europe keep her promises on lower costs in order to ensure the competitiveness of European industry. From this point of view, we have to favour the use of these mechanisms, subject to certain restrictions and following the step-by-step approach proposed by the Commission.
Thirdly, climate change has to be anchored more firmly in sectoral policy. Policy on the prevention of climate change necessitates a redefining of a whole range of European policies on energy management, and possibly of sectoral objectives too.
Lastly, as you have already indicated, Commissioner, we must press the United States to ratify the Protocol as swiftly as possible. According to some sources the US Congress is now reluctant to ratify the Protocol because it is unwilling to cut emissions in the USA. We must urge it to ratify as quickly as possible, without making any concessions which would turn this Protocol into an instrument which allowed the emission of greenhouses gases to continue.
Mr President, Commissioner, this debate gives us the opportunity to recall that summits often serve to enunciate major principles and to conclude major agreements, while the most arduous work remains to be done. Often, moreover, the timetable proves extremely frustrating. We know that New York 1997 did not fulfil the promise of Rio 1992. This is not only because we are dealing with often wavering political commitment, but also because of objective difficulties, related in particular to different - if not opposing - perceptions on the part of the industrialised nations of the North and the industrialising nations of the South, and also because within the same major blocs there can be significantly different levels of productivity and thus of competition between individual countries.
These difficulties fuel the tendency towards pragmatism, and when you consider what can become of international negotiations on authorised CO2 emissions, there is reason to wonder if we are indeed dealing with major principles and ambitions or whether we are not moving towards progress in pragmatism and effectiveness. Personally, I am not so sure that it is essential to decide one way or the other.
The important thing is for the debate to move forward and become richer. We now know that standards must be imposed, but also that this is not enough. National laws and regulations must also be passed and their application monitored. But that still is not enough. They must be enacted at European level and their application monitored. Yet still there is a long way to go. There is an increasing need for a pro-active and inventive European diplomacy which makes it possible both to standardise and to encourage, with the means both to penalise and to motivate.
The important thing is to understand that all economic activity has an impact on the environment and that the sooner we include the environment in international economic policy, the more we will be able to reduce its cost and preserve its capacity to create jobs.
In other words, we must on the one hand continue to enunciate our major principles, because we have no reason to give up making demands at such a level. Yet on the other hand, we must also become aware of what is at stake in terms of quality of life, our living environment, food, water and air quality, as well as in terms of public health and, quite simply, the psychological comfort of being able to live in restabilised climates. We must also take into account the constraints, realising that production costs can include social dumping and also environmental dumping, but above all take into account the pressure which the consumerism of the North places on this level of the production cost. It is a question of highlighting the benefits by demonstrating how the environment can bring new jobs.
The environment must therefore be included as an organic component of sustainable development, which means including it in the WTO negotiations.
Mr President. I should like to make three points on Kyoto and Buenos Aires, obviously without in any way claiming to be exhaustive. The reduction targets are already a step backwards compared with the earlier targets set in Toronto, those set by the climate alliance and the Rio targets. So we only have a basic level of agreement. Secondly, we should be aware that the amount of CO2 we are emitting each day is the same as that previously emitted over 3000 years put together. I do not need 1000 American scientists to tell me that this cannot be sensible, or that it cannot be a good thing. I do not need experts to tell me; common sense is quite enough.
If we now recognise this, then we should also recognise that the greenhouse problem is not just any old problem, but probably one of the greatest that mankind has ever had to face. Traditional energy policy is on a crash course. I think most of its pilots did their training on the Titanic. The icebergs are clearly visible, and they are all saying: ' Full steam ahead'.
As regards the costs, when we debate energy policy and climate problems, we talk almost exclusively about funding. I ask you, ladies and gentlemen, what chance a society has, which is prepared to invest in all kinds of things, but obviously is not prepared to invest in its own future and thus in the survival of its own species. From an ethical point of view, I believe that it is only natural that this investment should begin with us.
Mr President, Buenos Aires is about working out the rules and implementing what was agreed at Kyoto. The biggest political problem we still face is the lack of political will by the United States of America, as the world's largest emitter of greenhouse gases, to ratify. If the US does not ratify the whole thing will fall apart.
So once again it seems to me that the burden falls on the European Union to work on this political problem and to take a lead in the negotiations. We need to remember that none of the joint implementation mechanisms can begin to work until the majority of the parties have ratified the Kyoto Protocol. There are still enormous amounts of detail to be worked out on joint implementation and the clean development mechanisms. We have whole rafts of questions still to be resolved such as: will there be bi-liability in emissions trading; how will the clean technology transfer mechanism actually work; what price would the south be paid for its emissions units; how will carbon sinks be measured; and how can we avoid trading super-heated air? One could go on for half an hour with these unresolved questions.
There are fears that emissions trading could be used by the West to avoid real cuts domestically. That will simply not solve the problem of climate destabilisation. If we simply go round the world trading what we already have, we will get nowhere. I would ask any Bangaladeshi whether they are interested in the climate change problem just at the moment with two-thirds of their country under water.
It is very important that, despite the risk of annoying the US negotiators, we demand some sort of quantitative ceiling on the use of the flexibility mechanisms to ensure the majority of reductions are made domestically.
The current US thinking on trading prices is far too low and assumes that the United States will only seek to reduce its home emissions by about 3 % from the trend line. If that is the case we have to ask if there is the political will to sustain a free market in permits. Emissions trading must be built on the principle of equal per capita entitlements; this is very important to bear in mind as we go to Kyoto.
To come back briefly to what Rolf Linkohr said, it seems to me that the European Union does not present itself as a team. I do not simply mean the gap between Parliament and Commission, which meant that MEPs last time felt they were trailing around the edges and not being treated in any kind of inclusive way. The Commission also has a responsibility to bind in the Member States so that we speak with a much more coherent voice.
In conclusion, emissions trading should be arranged in such a way as to encourage developing countries, as well as our own, to move away from fossil fuels. We have to go with the principle of contraction and convergence over a longer period than set down in Kyoto. Clearly, Buenos Aires will not be the end of the story. Climate change must remain high on our agenda in the European Union and we need to return to it on a daily basis, since we are certainly not about to implement our own promises with the mechanisms we have here on our home ground at the moment.
Mr President, ladies and gentlemen, after ten long days of negotiations, a protocol was agreed in Kyoto to reduce the gas emissions responsible for global warming. The Protocol was signed by 38 countries out of the 160 represented at the world summit. For nearly all the countries, it means cutting the trend in emissions by between 20 % and 40 %. This is a very modest step, but a positive one considering the background, and it is a first practical commitment which will have considerable repercussions at many levels. But there are still some problems to be resolved in order to make the agreement operative: implementation of targets, definition of negotiable emission licences, application of the participation agreement between industrialised countries and developing countries, and not least, as other colleagues have said, ratification by the signatory countries.
There are various causes of emissions into the atmosphere: not just road traffic and industry, but also enteric fermentation of animals, various types of agricultural crops, the use of solvents and the destruction of the forests. According to the forecasts, if the world continues on the current path, average global temperature and sea level will rise more rapidly than it ever has in the whole history of human civilisation. The areas particularly at risk are those where sea level is critical: countless Pacific islands and all the small island states of the Caribbean and Africa, as we have shown in the basic report of the working group which I chair in the ACP-EU Joint Assembly, which will meet next week in Brussels. All the most vulnerable states facing the greatest difficulties are involved and contributing.
It is vital to have a serious action programme, with the essential contribution of farmers and industry, and to publish a green paper on economic and fiscal instruments - including fiscal incentives - capable of reversing the trend of this climate change which is causing serious damage to the terrestrial and aquatic ecosystem, seasonal disturbance, erosion of coastlines and hence major problems.
Mr President, ladies and gentlemen, any discussion of Kyoto and Buenos Aires should of course also take account of the measures we are adopting. There is one sector in the European Union in which CO2 emissions are increasing out of all proportion, and that is the transport sector. Since 1990, they have increased by 11 %. In the first quarter of 1998 in the European Union, transport alone was responsible for pumping 179 million tonnes of CO2 into the air, which means that each of us - whether a Commissioner, MEP, baby or pensioner - consumes around 150 kilograms of petrol every three months. We have to make a start here; we have to do something!
We have a commitment from the European motor vehicle industry, which wants to tackle the problem. I was even somewhat surprised by the scale of the industry's undertaking. To that extent, my assessment is rather different from that of Mrs Breyer. The motor vehicle industry is offering to cut average consumption by 25 %, purely by taking technical measures. If, in addition, we take political measures - whether it be tax incentives or car labelling - the impact could be even greater. The approach itself is very sensible, but as so often, the devil is in the detail. A look at the agreement and how it is to be implemented prompts a number of questions.
It states that a revision will only be possible from 2003 and that, at that time, checks will be made to see whether these technical measures are proving effective. Unfortunately, the procedure to be applied here is not clear. In the agreement, it states that the details will be settled in an exchange of letters between the industry and the Commission. In spite of the high degree of confidence that we have in the Commission, we cannot regard simply having a future exchange of letters as satisfactory.
Secondly, the motor vehicle industry makes several assumptions, about fuels and about various other things, which have to hold true. The Commission says, ' the assumptions will definitely hold true', but what happens if they do not? That is left completely unresolved. We need clear rules to cover this eventuality. Nor is it clear what happens if individual firms, or the motor vehicle industry as a whole, fail to comply with the agreement. That raises the question of sanctions, namely how we can punish somebody for implementing technical measures which prove to be insufficient. We need to improve the situation and establish rules.
A third point: how do we actually deal with non-European manufacturers, who after all also sell their cars here? There would certainly be a distortion of competition if the German, French or Italian manufacturers were to make reductions and others not. They should, therefore, also be covered by the agreement. Only when these three outstanding issues are clarified, will Parliament be able to endorse this agreement.
Mr President, as we have already heard, there are many actors involved in what we have to do in order to meet our responsibilities. I am quite convinced that some of these actors think we do not mean what we say. Therefore, we have to make it quite clear that if there have to be changes in behaviour and technology they must be made or else there will be penalties.
We know that at least one third of emissions come from the transport sector. I agree with what my colleague, Bernd Lange, has said. It is not simply a question of car manufacturers and the technology they employ; the governments have been particularly timid in bringing forward incentives, shall we say, for people to use vehicles other than their cars so they are not persuading people to do so.
As far as energy is concerned, we have not seen any improvement in the sort of measures which should be taken: the rational use of energy, for example, and the concentration on cleaner energy sources.
I should like to know what has happened to the thinking behind the rational planning in the gas and electricity distribution sectors draft directive. The Commission states in its communication on energy efficiency that it feels this directive is still needed. This shows that there has to be coordination. Even in this Parliament, if we are honest, we do not coordinate our efforts: the Committee on the Environment, Public Health and Consumer Protection, the Committee on Agriculture and Rural Development, the Committee on Research, Technological Development and Energy and the Committee on Transport and Tourism are not making a cohesive policy move which would help us to meet the obligations we entered into at Kyoto. If we cannot even do it in our own Parliament, we should not preach to others.
I would ask the Commissioner to make sure that, in her work as the lead Commissioner on this subject, she forms a team with Commissioner Papoutsis, Commissioner Kinnock and Commissioner Fischler, the Commissioners most closely concerned. I am asking for cohesive action and for it to be made much clearer to the citizens how exactly these targets will be met - even if it is the hard way. We could adopt the easy way. We have been criticised on some parts of our resolution which make it look as though we favour the easy way, in other words bribing other people to take the measures. We must take some of them ourselves.
We do not have a great deal of time. We have seen appalling weather incidents this summer which have cost lives and caused devastation right across the world. There is a link between that instability and our failure to take the necessary measures.
Mr President, thank you for the debate, which shows clearly that there is strong commitment on these problems in Parliament too. Let me comment on some of the crucial questions which have been raised. Firstly I have to say to those - Mrs Graenitz and others - who said how much they looked forward to the adoption of an action plan, so that it would be possible to see progress in connection with the Buenos Aires meeting: we are doing what we can in our preparations, and it is quite definitely also my view that it should end with an action plan staking out clear guidelines for the problems that remain.
In that connection, I do not entirely understand Mrs Pollack's remarks on the Member States and the Commission. One of the main reasons why the European Union was successful in achieving a result in Kyoto was that there was very close cooperation between the Member States and the Commission. This close cooperation continues. In my introductory presentation, I pointed out that we succeeded in securing a result on the sharing of burdens arising from the new targets set in Kyoto at the Council meeting in June, and I referred to the communication the Commission has presented which will be discussed at the Council meeting in October. I also stressed the support from the applicant countries in Eastern and Central Europe, which I consider crucial and which may also help strengthen our position in the impending negotiations, for I share the view expressed by many that we should of course do what we can to bring the Americans on side. This is important to achieving any result at all in this area.
It must not mean, however, that we are departing from the principle - and this is an important point that Mr Pimenta also mentioned in his contribution - that these flexible mechanisms must be supplementary. That is emphasised very clearly in the Kyoto text, and it has been the basis of our approach in all the preparatory work. It also means that we think it necessary to have supervision. It is necessary to have rules governing such action, and that was why I used the phrase 'no trading without tracking'.
Many speakers made the point that transport is one of the greatest problems and that transport accounts for a substantial proportion of total CO2 emissions. I think Mr Eisma was the first to raise this issue, but Mr Linkohr, Mr Lange and several others followed with points to make on transport. That was one of the reasons why we presented the communication on CO2 emissions from cars, which was based on three lines of action. One was an attempt to get a voluntary agreement with the car industry. We have such an agreement with the car industry, which means a reduction of 15 %. Not 35 %, but still a significant contribution. In addition, the communication proposed that there should be a monitoring mechanism, on which we have also presented a proposal, and that there should be a directive which would directly require fuel consumption labelling in vehicles. Such a directive has been adopted in the Commission and will soon be before Parliament for consideration. So we share Parliament's view that transport is one of the areas which we must take very seriously and in which there is much to be gained, but also one of course in which there are great difficulties.
Several speakers - not least Mr Linkohr - raised the question of financing. We have proposals on the table covering this aspect too. I earnestly appeal to Parliament to help get some measures adopted in the Council. We all know the sad story of the CO2 tax and of the many other proposals that have been presented along the way. I have to say that I think the Commission has shown great creativity in this area, constantly putting new proposals on the table. What we have not had are a few more decisions in this field.
I can say to Mrs Kestelijn-Sierens that, as regards the Member States' responsibility for implementation in this area, we are in complete agreement. For the same reason, I wrote to the Member States at the end of July to request information on the measures they were planning to put in hand, because that would help us in drawing up the follow-up to our communication on climate change. I said in my introductory presentation that we were planning a follow-up at the start of 1999, and for that we clearly need knowledge on what is happening in the Member States. I share the view expressed by Mrs Taubira-Delannon that sanctions are also needed in this area.
Finally, let me say that I also share the view expressed by Mrs McNally that it is necessary to involve other Commissioners in the consideration of ways to deal with the climate issue. That was indeed one of the reasons why the climate problem formed part of the integration strategy which was agreed in Cardiff and which now goes ahead in the preparations for the Vienna meeting. In point of fact it was decided that Commissioners Kinnock, Papoutsis and Fischler would all be involved in the process. I can say that the work in the Commission is well underway in this area. I think we have excellent cooperation, and all agree that the environmental policy cannot solve these problems alone. Cooperation with other Commissioners is needed.
Let me close by expressing my satisfaction with the debate here today. I do not think we have an easy task ahead of us. I think we are endeavouring to prepare ourselves as best we can, and I very much hope that we can continue to provide the same leadership in Buenos Aires as we did in Kyoto, particularly in view of the fact that I find it difficult to see who else would take on this task.
Mr President, I asked a question earlier, which I consider to be very important. Commissioner, I do not think you need to tell us what we already know. We are familiar with your communication. I have even read it. The only problem is that it does not tell us anything. The question - posed not only by myself, but also by Mr Pimenta and Mr Eisma, amongst others - was very specific: what proposal will you be making to the Environment Council? What are the views around the table in the Environment Council about the ratio of flexible mechanisms to domestic measures? In Kyoto you proposed a ratio of 50/50. I would be interested to know whether this figure still stands. Do you think the amendments along these lines are appropriate? What will the position of the Environment Council be on this? Are we correctly informed that 12 Environment Ministers have already jumped ship on this issue and that only three are still on board? Please give us straight answers to these questions.
The second question, asked by Mr Lange, Mr Eisma and others, was related to the voluntary agreements. Labelling is all well and good, but what we were all concerned about here was the question of whether it might be appropriate, in this case, also to make legislative proposals, which would force the motor vehicle industry not merely to make a one-litre reduction over 22 years, but actually to show what it has achieved when the voluntary agreements expire. These are fundamental questions, and I would ask you to give us some clear answers!
Mr President, I have already answered some of the questions Mrs Breyer has raised again regarding the proposals put forward. Apart from the proposal on voluntary agreements, I mentioned quite specifically that there was a proposal on a monitoring mechanism for this area, and I mentioned that I had secured the adoption of a directive in the Commission concerned with labelling in vehicles, so that consumers would be in a position to know what the consequences would be of purchasing one car or another. Among the preparations for both the Council meeting and the meeting in Tokyo, to which I am travelling tomorrow, there have been some discussions in the Council on how we are to use the term 'supplementary'. There is no doubt as to the line we are pursuing in the EU, namely that flexible mechanisms cannot be used unless something is also done on home ground.
For the moment, the discussion is centred on whether it would be best to propose what could be called a quantitative ceiling or a quantitative target or whether it would be wiser to proceed in the direction of what has been described as a quality target or quality ceiling, whereby efforts would be concentrated on setting limits to the use of flexible mechanisms. I naturally intend to take an active part in the current deliberations, which are also an extension to those that took place in Bonn, where the Commission presented a whole series of papers detailing the use of flexible mechanisms. So it can be said that our line in this area is, on the one hand, to say that we uphold the principle that it is first and foremost a question of what one can do internally but, on the other hand, we do not intend to leave the flexible mechanisms to other countries but wish to take an active part in this debate ourselves, and we also intend to apply them.
Thank you, Commissioner.
I have received a motion for a resolution to wind up the debate.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Effects of plans and programmes on the environment
The next item is the report (A4-0245/98) by Mr Gahrton, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive on the assessment of the effects of certain plans and programmes on the environment (COM(96)0511 - C4-0191/97-96/0304(SYN)).
I call Mr Lannoye, who is deputising for the rapporteur.
Mr President, Mr Gahrton is indeed unable to be present, and I am all the more pleased to stand in for him as I totally share his point of view on the subject, together with that of the Committee on the Environment, Public Health and Consumer Protection.
This proposal for a directive, commonly known as the 'strategic environmental impact study', was favourably received by our Committee on the Environment insofar as it quite simply meets a need in regard to the European Union's environment policy. Since 1985, we have had a directive on the assessment of the impact of certain public and private projects, a directive which was just recently amended. This amendment is to be transposed into national legislation by March of next year.
This represents an improvement in the situation, especially by means of an important extension in Annex I. But there is also a deficiency to the extent that there is a limit on the assessment of the project's impact. As a result of this, decisions which could have a considerable impact on the nature of projects and which should, in principle, take into account environmental constraints, are taken too late in the decision-making process. This is, moreover, what the Commission says to justify its position, namely that the impact study is carried out at too late a stage in the process of planning and decision-making.
This proposal aims to ensure that the environmental impact is assessed and the results taken into account when preparing and adopting town and country plans and programmes. It therefore usefully supplements the present legislation. Does this mean that we find the proposal sufficient? Certainly we believe - and when I say we, I mean the Committee on the Environment, the rapporteur and myself, deputising for the rapporteur - that it goes in the right direction. But we also find it too restrictive. The Committee on the Environment has adopted 33 amendments which I hope the Commission will also accept. I would now like to explain to you their principal effect.
First of all, as regards the scope of the directive, as defined in Article 2, the Committee on the Environment is proposing that it should not be limited to town and country plans and programmes, but that it should extend to all plans and programmes with an impact on the land and marine environment. Furthermore, we also adopted an amendment in the form of an addition which proposes a positive and non-restrictive list of plans and programmes for which a strategic impact study would be obligatory. I believe that this usefully clarifies the situation.
I also believe that we have brought in a number of additional details and improvements. First of all, the objective of sustainable development is more clearly explained. Secondly, the situation is clarified, since the strategic impact study must be carried out at the initial stage of the decision-making process. We also specify that agriculture, forestry and fishing are covered by the directive. Details are also given regarding the access and involvement of citizens. The reasons justifying the possible absence of a strategic impact study must be made public. Finally, the alternatives must be analysed, including the zero option. So much for the essentials.
Four amendments have been tabled for the part-session, which is not a great many. I should like to just briefly comment on them. First of all, there is an amendment tabled by Mrs Jackson and Mr Florenz which proposes in the preamble to refer to Article 130, paragraph 2 rather than paragraph 1. I find that this is unacceptable, since referring to paragraph 2 implies the unanimity of the Council. I am therefore against this amendment. A second amendment by Mrs Estevan Bolea is certainly justified in principle. This involves imposing a limit on the time allowed to consult citizens, but I continue to believe that three months is much too short. The very nature of the proposal therefore leads me to conclude that it is not acceptable to the Committee on the Environment. That is my personal opinion, as the committee has not yet been able to reach a decision. In any event, I am opposed to it. Finally, on behalf of the Green Group in the European Parliament, I myself and Mr Papayannakis have tabled two amendments, which I believe are extremely reasonable, for policies related to the environment to be included in the strategic impact assessment procedure at the time of the directive's first revision. These are amendments of intent, nothing more, but which I believe bring an improvement to the directive.
Thank you, Mr President. I also thank all the political groups which will be supporting this report and I hope that the Commissioner will view these amendments positively.
Mr President, strategic environmental impact assessment is an instrument used by governments to judge whether policy intentions, plans and projects are consistent with the concept of sustainable development. It is an administrative policy instrument which can work well if government is convinced that it makes sense to use it. So it must not be viewed as a bureaucratic nuisance. It helps to combine economic and environmental considerations effectively. This avoids situations whereby certain plans and programmes are subsequently found to cause unnecessary environmental damage.Unfortunately, there is still some reluctance to allow sufficient breadth of scope to strategic environmental assessment. The European Commission wants to restrict the directive to town and country plans and programmes. Like the rapporteur, I am in favour of having a strategic environmental impact assessment conducted at an earlier stage, rather than waiting until the local or regional impact is assessed.
Should not policy intentions, as well as plans and programmes, be subjected to an SEA? Some policymakers in the Member States are extraordinarily inventive in avoiding the terms plan and programme. All of a sudden, sectoral plans or structural plans are called sectoral visions or structural visions; a programme becomes an outline. Such practices must naturally be stopped. This requires the European Commission to be vigilant, and the option of expanding the scope of the directive to include policy intentions as well as plans and programmes must be kept open for the future.
I would refer the House to Mr Lannoye's amendments, Nos 34 and 35.
An essential part of the SEA lies in studying alternatives such as the zero option, which describes what the consequences will be if nothing is done, and the most environmentally friendly option. Fundamental to the SEA is the principle of compensation. The primary objective is to prevent damage to the environment. Where possible, measures must be taken to preclude such damage. But if they prove inadequate, recompense must be made as fully as possible for any damage to the environment which remains. This is our concrete endorsement of the principle that the polluter pays.
Lastly, Mr President, I trust that the excellent piece of work which Mr Gahrton has produced, and on which I compliment him, will not be left by the Council to gather dust.
Mr President, ladies and gentlemen, for many years all our countries have been carrying out environmental impact studies, even before the 1985 directive was adopted. The 1997 amendment has meant that the obligation to carry out environmental impact assessments has been extended to encompass many other projects.
However, perhaps we need to take another step forward, assessing not projects, but plans and programmes. This is a very difficult issue. I know, Commissioner, that it is particularly difficult for you because all our countries, without exception, are opposed to it. Perhaps, then, ladies and gentlemen, we should ask ourselves why all our countries oppose this plan. They oppose it because they are, in fact, afraid that the principle of subsidiarity might be violated, that the responsibilities of local and regional authorities, or those of autonomous regions, might be taken over by other institutions. They are afraid, too, of the delays in the consultation procedures. Mr Lannoye, you know perfectly well that in many countries, the consultation procedure and the completion of the final environmental impact report - known as the statement of environmental impact - take two years, 18 months, 16 months or 12 months. I wonder whether we can allow building work, a project or an urban planning, energy, hydraulic or waste plan, or any other sort of plan for that matter, to be brought to a standstill for 12 months, 18 months or two years. We therefore understand why our countries are so afraid of increased regulation in the environment sector.
I believe that a consultation procedure of three months is more than sufficient. In any event, the Committee on the Environment has approved a series of proposals by the Committee on Research and I am very grateful for this. One of these, in particular, is extremely important. For years, construction has been taking place in areas close to rivers, areas that are prone to flooding. This, Mr President, has led to real catastrophes.
The Committee on Research proposes that before authorizing construction work in urban development plans, an analysis should be carried out to determine whether or not the areas are prone to flooding. This would help prevent many deaths and many accidents; it would prevent serious economic losses, but, more particularly, would prevent many human losses.
Moreover, if the work is done properly, we need not fear that the drawing-up of these statements of environmental impact means that building work might have to be brought to a halt. It seems to me that this timid step that the Commission is taking whereby governments - be they national, regional or local - take account of the environmental aspects of their problems is already very important.
The directive now before the House is a very superficial one, Commissioner. Nonetheless, you are having difficulties with the governments. We are not going to support the majority of the amendments tabled by Mr Gahrton, because they add confusion to a directive that is already confused itself. However, we do believe that it is very important to move forward in this area; we are therefore going to abstain.
Mr President, the PSE Group will oppose Amendment No 35 tabled by my friends, Mr Lannoye and Mr Papayannakis. Emotionally, I am very much in favour of it but in real terms and as I perceive environmental impact, we have to take this line because it sets the picture too widely.
It might help if I explained to those tabling Amendment No 35 the detailed reason why I have difficulty with it. Mr Gahrton, in his otherwise excellent report, refers to the definition of an SEA as an environmental assessment of a strategic action - a policy plan or programme; a formalised, systematic and comprehensive process of evaluating the environmental effects of that policy programme or its alternatives. That I understand. The difficulty is the question over policy. I have always seen environmental impact as something which would be used as a precise tool by which those wishing to support a development could say it was a good thing and those wishing to oppose it could say it was a bad thing and pray in aid the environmental impact assessment which was part of the inquiry into that proposal. We know, because Mr Gahrton rightly says so in his explanatory statement, that conventional project-orientated environmental impact assessments have not been entirely successful. He mentions in that same statement the difficulties of assessing the sum of many small activities and the indirect effects of the impact of traffic routes on transport behaviour, etc.
So we all acknowledge - certainly in the Committee on the Environment, Public Health and Consumer Protection and the PSE Group - that environmental impact assessments, as such, need attention. The question is whether the proposal on policy would not be too wide. I contend that it is. The proper place for the discussion of policy is not so much in a planning inquiry about a shopping development or an airport development or any of the other items listed in the Environmental Impact Assessment Report prepared by Mr Lannoye. The proper place for the discussion of policy, in my submission, is in a forum like the Committee on the Environment, Public Health and Consumer Protection, in Parliament or a Commission meeting room. That is where policies are formulated on the basis that people have been elected to discuss them. Therefore what they need when they go to a planning inquiry, in my view, is to have recourse to a strategic environmental impact assessment as a planning tool.
Therefore, in my contention, Amendment No 35 is something that should be rejected. We should discuss policies in the proper forum.
Mr President, the European People's Party is in favour of the environmental impact assessment directive process which was established under the directive of 1985.
We have problems with the directive we are now discussing. I am not quite sure what Mr White's conclusions were. I imagine, from what he said, that the Socialists will be voting against this directive. Maybe they have changed their minds since the debate in committee.
But the starting point of the directive, as given in the explanatory statement, is as follows: the Commission says it is clear that evaluation of the environmental impact of certain projects is taking place too late in the development, planning and decisionmaking process. In effect, this has the result of removing from consideration the possible adoption of alternatives, both to the individual project under consideration as well as to its particular location or route. Its conclusion is that the present proposal is intended to address this inherent limitation by supplementing the 1985 directive with this directive requiring the assessment of town and country planning, plans and programmes.
Why then has the Commission based the directive on the wrong part of the Treaty? To quote the Treaty (Article 130s, paragraph 2), by way of derogation from the decision-making procedure provided for in paragraph 1 (qualified majority voting), the Council acting unanimously on a proposal from the Commission shall adopt amongst other things 'measures concerning town and country planning'. That is the point of the amendment that Mr Florenz and I have put forward. This must surely come under the unanimity rule.
What about subsidiarity? We are very unhappy with this directive because we recognise that the Member States all have their own methods of town and country planning. In some cases, the consideration of the environmental impact is already very complex.
In others it may be lacking, but the answer is surely to make the 1985 directive universally applicable.
Mr Gahrton takes us a long way. He says, among other things, that strategic environmental impact assessment should apply to agricultural and livestock development programmes. That will be music to the ears of many farmers in the European Union.
We find the text is confused and badly drafted and consequently it looks as if a European Union directive may suddenly apply from on high to quite minor plans and programmes. The European People's Party have proposed a fundamental amendment which must mean that this is now going to be referred to the Legal Affairs Committee.
In conclusion, I would like to extend my congratulations to the absent Mr Gahrton. Mr Gahrton is renowned for his opposition to the European Union. I imagine that he is now back in Sweden receiving some sort of European movement medal for proposing the acceptance of this very intrusive directive. Perhaps he does not dare show his face here but he has certainly given the impression - through Mr Lannoye - that he is in favour of a directive which we find defies subsidiarity and will not do what it is intended to do.
Mr President, I can safely say that, on the whole, I entirely disagree with what Mrs Jackson has just said. I think it is a directive which moves in the right direction, and it also moves in the right direction at a more primary level. I personally cannot understand Mrs Jackson when she says that we must use the article on unanimity where this directive is concerned. This directive relates to matters which have to be tackled in the individual countries; it does not concern itself with any particular action to be taken at Community level. The plans covered by the article in question must affect the Community in a different way to that referred to here. So I think this is a good step. I think it entirely natural that we have this directive as a follow-up to the 1985 directive, which after all has clear limitations in relation to everyday life, where planning for various installations is concerned. It is important that we include environmental considerations at an early stage, and that is just not happening at present.
I also think that the proposals of the Environment Committee are right, and I can support them, and I think that different politicians should be involved in the deliberations, which goes somewhat further than what the Commission is saying. I always think that, when we discuss the environmental policy, we demand incredibly little - this applies on occasion to the PPE Group - in respect of investigations to be undertaken as regards the effects of plans on the environment, compared with what we demand when the effect of plans on the economy is at issue. Mr Florenz, I did not say that it was always the case, but it certainly is occasionally. In this instance, I have to say that I disagree with what Mrs Jackson said. I think that equally stringent requirements should be imposed in respect of both investigations into environmental effects and the investigation of economic consequences. They are in fact two sides of the same question, if we really want to establish sustainable development.
Mr President, assessments of the environmental impact of various specific projects have one way or another not been very satisfactory, as Mr Gahrton points out, and I think rightly so. We agree with most of his proposals.
Let me add that in Greece, for example, such assessments are often made after a project has begun and not before. In other cases they are drawn up by the contractors themselves, and quite often the recommendations in the studies which relate to making good the damage to the environment are never implemented.
At any rate, until now no attention has been given to the overall and wider impact of integrated projects, groups of projects or interventions involving several individual projects. In such cases, Mr President, we have a multiplied environmental impact, something more than the simple sum of the effects of each respective project. That alone demands a different approach. In place of our approach so far, which I would call 'tactical', we should adopt a 'strategic' approach.
Let me give an example, which concerns the Olympic Games in Athens in 2004. The Games will require separate sports facilities and many other related projects, each of which poses its own threat, for example to the Schinia wetland, to the suburban green belt around Athens, and to much of the coastline near the city. However, no overall assessment has been made of all the consequences of the planning and environmental aspects on the urban complex as a whole. The result is that, after facing facts for the first time, changes of the siting of many facilities are already being considered. Amendments and revisions of the initial programme are being debated, which will cost a great deal, while the real effect on the environment remains unexplored and public information is non-existent. The responsibility borne by the Greek Government, the local government authority and above all the Municipality of Athens is substantial. However, Commissioner, the Commission has not so far played its part satisfactorily. It has offered us no guarantees that Community standards under environmental legislation are truly being complied with for the Olympic Games.
Following the new directive, might it be possible for the Commission, even retrospectively, to carry out a strategic assessment of the Olympiad's environmental impact, now while work on the projects has not yet commenced?
Mr President, ladies and gentlemen, for the Green Group, strategic assessment is a milestone on the road to greater sustainability. The proposal for a directive aims at improving environmental protection. It is also an instrument which would allow us to take environmental matters into consideration, comprehensively and early on, before the project stage. For us - and here I would have to completely contradict Mrs Estevan Bolea - it is very important for many criteria to be reflected here. One of these is doubtless the involvement of the environmental authorities and the members of the public concerned. Making progress on projects in public is impossible without involving the public. I would have thought that, as a Spaniard, this concept would be familiar to you, Mrs Estevan Bolea, since the disaster with the landfills in La Coruña could have been prevented if we had listened to the public, the environmental associations and the scientists involved.
It is regrettable that the German Government in particular, which usually leads the way, has been so negative in this process and has failed to make any constructive suggestions. It has effectively been left on the sidelines at European level. Another important point which Mr Lannoye has also touched upon is that unfortunately we have not succeeded in including policy sectors that receive subsidies, such as agriculture, coal and shipyards. Here, public money is spent without ever once examining the effects of the plans involved on the environment. We hope that strategic environmental assessment is not pushed to one side, and we would like to appeal to those Member States like Germany...
(The President cut the speaker off)
Mr President, ladies and gentlemen, Europe's environment policy is characterized by two weaknesses. Firstly, an excess of lengthy, theoretical declarations of intent and an attendant lack of practical implementing provisions.
Secondly, environment policy in Europe is known for the priority it gives to patching up the effects of damage to the environment, rather than actively preventing it from occurring. This is a policy which, by its very nature, must always lag behind events. Environment policy can only be successful if it moves beyond this stage. The rapporteur has done an excellent job of recognising this and, in the amendments, at least improves upon these defects.
If structures are actually created that lay down strategic environmental assessment in advance, then a quantum leap in the whole of environment policy would have been accomplished.
Mr President, ladies and gentlemen, the discussion in this House on environmental impact assessment has been an astonishing display of self-congratulation. It was just last year that we decided upon environmental impact assessment for industrial plants, and in this directive we have defined a large number of other areas where the law is going to apply in the future. But when it came to a Europe-wide definition of environmental impact assessment, we all backed out. We called for subsidiarity. The result is that the problems we have now are the biggest ever, and not only for us in Germany, Mrs Breyer, where we have been practising this system for five years now. That just shows that you are not being realistic.
The rules are just being interpreted in completely different ways. In Germany, an assessment is carried out and if you have not passed, then you have simply failed, and the building project is not implemented. In all other countries this is handled more flexibly, sometimes better, sometimes worse. I do not in any way wish to judge. I would only say to you that we have created a single market and the aim is that rules within this single market should be comparable. They do not have to be completely identical, because geographical differences also exist.
The issue here is not doing away with the EIA, rather it is a question of doing something sensible and comparable with the EIA, something where the rules are the same. Then we would all agree with it and, what is more, agree quite willingly. That has been taken up in many of the speeches here. I believe that the legal basis of this directive is wrong.
The point here is whether we concern ourselves with town and country planning, not whether this can be rejected unanimously here or not. This question of the environmental impact assessment of land-use plans is one that quite simply has to do with town and country planning. We need only consult the relevant articles. The Committee on Legal Affairs and Citizens' Rights is in a much better position to do this than ourselves. We should quietly wait for them to do this.
This report basically contains some good ideas, but it is not ripe. At the moment, not a single Member State supports it. Helmut Kohl and the French President were right to say that the Commission is meddling in too many things. Member States are clever enough and wise enough to carry out such assessments according to their own criteria. In due course, we should take up this report once again. I think at best now we should abstain, although we should actually be coming out against this report.
Mr President, ladies and gentlemen, the European Commission's proposal for the extension of environmental impact assessment to plans and programmes is a typical route one approach, from the green table in Brussels to the offside position of practical implementation in the Member States. Mr Florenz has already given us some indications as to how the present EIA has been faring there. The new proposal seeks to add some much more detailed elements. It is many times more difficult than what we have had up to now, and even that was not adequately implemented. Another attempt is being made solely to harmonise procedure and, in doing so, to interfere in the legislation and administrative authority of the Member States. Moreover, the Commission in no way draws the obvious conclusions from the problems that have already arisen as a result of the EIA project.
I would suggest the following: before the Commission pursues this proposal any further, it should, in line with this proposal for a directive, apply the EIA to plans and programmes in its own area of responsibility, in order to gain experience with this instrument and prove that it is suitable for use. I too am of the opinion that the legal basis is not an appropriate one. It is the other legal basis that we need, because according to Articles 3 and 3a of the EC Treaty as amended by the Union Treaty, the EU has no legal competence for urban development, land-use plans and outline urban developments. Since many areas of this proposal for a directive are clearly concerned with town and country planning regulations, such a proposal for a directive should, if anything, be based on Article 130s, paragraph 2.
Mr President, I would like to start by thanking the Committee on the Environment, Public Health and Consumer Protection, in particular the rapporteur, Per Gahrton, and now also Mr Lannoye, deputising for the rapporteur, for their contribution and their thorough treatment of this proposal. Environmental assessments are a fundamental instrument in environmental protection, ensuring the early integration of environmental considerations into the decision-making. The Commission's aim through this proposal is to supplement the existing environmental assessment system at project level by introducing measures at the planning and programming stage in the decision-making process. The proposal introduces what is in our opinion a minimal and, in reality, quite simple procedure, which consists of internationally recognised principles of strategic environmental assessment, or SEA. But it emerges clearly from the debate here today that opinion is really divided on this proposal, as was also the case in the course of its preparation.
For that reason, a large number of amendments have been tabled, and the Commission is happy to accept almost half of them, because we think they clarify or improve the wording of the proposal, not least by adding some definitions. Obviously we are happy to accept improvements that make the proposal clearer. The fact that we cannot accept some of the amendments may be due to technical reasons, but it may also be due to our adoption of a different approach for the proposal. I will now indicate what we can accept and what we cannot. Of the 39 amendments, the Commission can accept 18 in whole, in part or in principle. Those we can accept in their entirety are Nos 2, 3, 4, 7, 9, 11, 16 and 31. We can accept Amendment No 25 in principle, and we can accept Amendments Nos 14, 17, 19, 22, 27, 32, 33, 34 and 37 in part. It is clear from this that we cannot accept a large number of the amendments.
I should perhaps make a few comments - several speakers raised this matter - on Amendment No 39, which concerns the legal basis for the directive. It has been said here today that it should be Article 130s, paragraph 2, which requires unanimity, rather than Article 130s, paragraph 1, which requires a qualified majority. We did of course ask the Commission's legal service before deciding on the legal basis. The reasons why we opted for Article 130s, paragraph 1, are that it concerns procedures and that its main purpose is environmental protection. In addition, it is our view that all the EU instruments covering environmental impact assessments should have the same legal basis. As the environmental impact assessment directive, Directive 97/11/EC on projects, is based on Article 130s, paragraph 1, the same legal basis has been chosen for this proposal.
It has been pointed out in this debate that the plans and programmes we are talking about fall under the heading of town and country planning, and that Article 130s, paragraph 2, refers to 'measures concerning town and country planning'. For that reason, some here have argued that this would be the correct legal basis. That is not our view. We regard Article 130s, paragraph 2, as an exception to the general rule in Article 130s, paragraph 1, which is to be interpreted restrictively. According to the Court of Justice, it is the main aim of a directive that determines the choice of legal basis. As has already been stated, the main purpose of this directive is to protect the environment. It is not the intention of the proposal to intervene in town and country planning, but to give the planning authorities an instrument which they can integrate into their decisionmaking process with a view to improving it by providing a means of identifying, assessing and taking account of environmental effects. I wanted to take a little time on this question because I have the impression that it has played quite a major role in the debate today.
I would like to comment on some other amendments which we cannot accept. These are Amendments Nos 8 and 9 and to some extent 17, which propose an extension to the scope of the proposal. They are amendments which propose specific sectors, such as agriculture, forestry, fisheries or leisure activities. We think that the first area for the introduction of an environmental impact assessment system at the planning and programming stage in the decision-making process is that of town and country planning and associated sectors. This is because we have carried out various investigations, and we have also done some fairly thorough screening in the Member States, and have formed the impression from this that it would be best to integrate these areas first. To add sectors such as agriculture, forestry, fisheries or leisure activities explicitly cannot be accepted because these investigations have shown that there are, generally speaking, no separate land-use plans or programmes for these sectors of the type to be covered by the proposal.
Then there was a brief discussion - and I will not go into detail on it - of including the political level. Mr White directly opposed the amendment put forward, and Mrs Jackson also presented arguments relating to it. I think Mrs Dybkjær said that in her opinion it was natural that it should be included. I can perhaps go so far as to say that my own personal view - which is perhaps not so surprising - lies closer to Mrs Dybkjær's view, but it is not taken up in the proposal as it stands.
Then there are amendments, Nos 22 and 25, in which it is proposed that means should be stipulated to ensure the quality of the information provided in the environmental assessment. The intention was to avoid unnecessary delays in the procedure or further costs arising from the poor quality or lack of information in the environmental assessment. We can accept these amendments either in principle or in part. Finally, there is the question of Amendments Nos 3, 30 and 33, which concern a monitoring requirement. Here too we have looked at the provisions of the environmental impact assessment directive, and we have followed the guidelines arising from it.
In conclusion, let me say that we regard the accepted amendments as an improvement of the proposal under consideration. I believe that this directive will enhance the protection of both man and the environment and that in practice it may also assist industry, because it will give it a more consistent framework within which to work. I naturally hope therefore that Parliament will adopt the proposal, but also that Parliament will help us to ensure that it is placed on the agenda for a Council meeting.
Mr President, I am sure Mrs Jackson did not intend to be mischievous - that would not be in her nature - but there was a suggestion that the Group of the Party of European Socialists might vote against this in plenary, whereas we have supported it in committee. That is not the position. We will support this in plenary, with the exception of the reference to policy - exactly as we did in committee.
Mr President, I am even more confused because as far as I can see the whole thing refers to policy. My question is to Mrs Bjerregaard. She said that according to the Commission all European Union instruments which deal with the environment should have the same legal base.
Does she not accept that is impossible because the Treaty says that where measures concern town and country planning and land use, they must be subject to adoption by the Council of Ministers by unanimity? Does she not further accept that this directive, which is the one we are debating, says: 'Whereas the plans and programmes which should be assessed under this directive are those plans and programmes which are adopted as part of the town and country planning decision-making process' ? Does she not see a contradiction between what she says and what the Treaty says?
Mr President, thank you for allowing me to speak on a personal note. I would like to say to Mrs Breyer that she is reading the speech she has prepared and is not listening. Mrs Breyer, I did not say that we do not hold consultations; in fact, in Spain, the consultations are very extensive. What I said was that the length of these consultations should be limited to three months. What we cannot do is to continue to hold consultations over a two-year period. Nevertheless, please be assured that we do hold those consultations.
Mr President, I was referred to personally by Mr Florenz. He is not here at the moment, otherwise I would have been very glad to give him a lesson on how environmental impact assessment works. It simply is not the case that we wait for the result and then take the decision. We all know what such an assessment is supposed to look like. What is contained in the assessment is irrelevant afterwards. Basically, the exercise is very successful for those who carry out the studies. Finally, and this point has already been mentioned by Mr Lannoye, the zero options are missing. Let us consider for a moment what would happen if the project were not implemented.
I was also referred to by Mrs Estevan Bola. I do not think that three months are enough to bring about any serious participation by the public.
I have to stop you there, Mrs Breyer, because we are not going to have another debate. I am very sorry. I shall ask the Commissioner if she will respond.
Mr President, there have been several comments which have more to do with the debate itself. I will not go into those. In fact, I answered both Mr Florenz and Mrs Jackson quite clearly in my first response, in which I stressed that it was our clear understanding that the legal basis was Article 130s, paragraph 1, that the matter had been examined by the Commission's legal service and that we took the view that it was the correct legal basis, that Article 130s, paragraph 2, constituted an exception to the general rule and that it was not the intention of the proposal to intervene in town and country planning, but to give the planning authorities an instrument which they can integrate into their decision-making process. Hence I feel that I have made it quite clear that the legal basis should be Article 130s, paragraph 1.
The debate is closed.
The vote will be postponed until the Legal Affairs Committee has delivered its opinion on the legal basis, which has just been discussed.
Civil subsonic jet aeroplanes
The next item is the report (A4-0279/98) by Mr Valverde López, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive on the registration and use within the Community of certain types of civil subsonic jet aeroplanes which have been modified and recertified as meeting the standards of Volume I, Part II, Chapter 3 of Annex 16 to the Convention on International Civil Aviation, third edition (July 1993) (COM(98)0098 - C4-0212/98-98/0070(SYN)).
Mr President, the Community action programme on the environment and sustainable development explicitly calls for a further reduction in noise emissions from aeroplanes by the year 2000. Therefore, the measure that we are debating today comes under this general objective.
In this respect, the Chicago Convention on International Civil Aviation is one of the main documents where the regulation of noise emissions from aeroplanes is concerned.
The Convention divides aeroplanes into three categories or chapters.
The first chapter covers aeroplanes that were among the noisiest at the time and may now no longer be used.
As regards the aeroplanes included in the second chapter, the 1992 European Union directive states that such planes can no longer be used in the European Union from 1 April 2002. These Chapter 2 aeroplanes may, however, be equipped with socalled 'hushkits' so that they produce less noise and can be included in Category 3.
Chapter 2 aeroplanes equipped with hushkits do not yet pose a serious problem in the European Community. The situation in the USA, however, is very different. There, the number of these aeroplanes will rise to about 1500 by the year 2000.
The US Noise Act 1990 requires all large Chapter 2 aeroplanes to be taken out of service by 31 December 1999.
It may be that, after this date, hushkitted Chapter 2 aeroplanes will be transferred from the USA to the European Community's aeroplane registers. This should be prevented through the regulation we are debating here.
The aim of this regulation is to prevent a further increase in noise pollution in the Community due to recertificated subsonic jet aeroplanes, as I have just mentioned.
A further objective is to limit the environmental damage caused by gas emissions from aeroplanes. Provision has been made for exemptions where aeroplanes are used for emergencies or to assist with humanitarian aid.
With regard to the amendments, the Committee on the Environment, Public Health and Consumer Protection tabled six amendments that were adopted almost unanimously and it has tabled a new amendment for the plenary. Following detailed study and serious reflection on my part, I am unable to accept this amendment, since it would break the political agreement we reached in the Committee on the Environment between the various groups. Moreover, it is not consistent with internal market measures nor with the urgency which this legislative measure requires.
Therefore, Mr President, I believe that we should be satisfied with this Commission proposal. We support it overall and sincerely believe that the amendments approved in the Committee on the Environment go along the same lines; therefore, both the proposal and the amendments have our full support.
In any case, we should remember that, in coming years, it will be necessary to introduce further measures aimed at reducing noise in the air transport sector, as already provided for in the Community programme.
Mr President, I welcome this chance to continue the work of my predecessor, Mrs van Dijk, so soon and to serve as draftsman of the opinion of the Committee on Transport and Tourism on the Commission's proposal. I am happy too to be able to say that the Commission's proposal on reducing the nuisance of aircraft noise, presented to us by Mr Valverde López, has the full support of the Committee on Transport and Tourism. I should add that this is a small step which will, I hope, become part of a rather more comprehensive plan to reduce noise pollution from aircraft at European level.
I have three further comments. Firstly, I would point out once again that whilst this proposal is well-intentioned, the benefit which this kind of positive development brings will regrettably be cancelled out by the ever-increasing number of aircraft movements. In other words, there is an increased need, in respect of the number of aircraft movements as well, to take structural measures for the longer term to reduce the nuisance of aircraft noise.
Secondly I would stress that the matter is urgent. Mr Valverde López has made that point already, and this prompts me to reiterate the importance of Amendments Nos 1 and 2. Not a directive, but a regulation and in time stricter, newer standards on aircraft noise.
Thirdly, we also set great store by the rapporteur's Amendment No 6, the adding of a ban on night flights. One way or another, this has to feature in the report - as soon as possible, as far as we are concerned, and it must be mandatory. Maybe not before the year 2000, but it has to be included.
Lastly, Mr President, I would say that I and my committee believe that the future of aviation in Europe is one of the major concerns of the future and I am glad that we are able to take this small step forward.
Mr President, I wish to begin by welcoming the report, and I can assure the rapporteur on behalf of the Socialists that we will be giving him our support. This is an important issue. Noise pollution is an increasingly sensitive issue and something we are becoming more and more aware of. The Commission itself has produced a green paper on this issue and is moving forward with action. This first step is very welcome.
Aeroplanes landing and taking off represent a major source of noise pollution in and around airports and we welcome the steps that are going to be taken internationally to get rid of the noisiest of planes. Hushkitting, as has been described by the rapporteur, is acceptable certainly in the interim but we do not want to see hushkitting for the noisiest aeroplanes used as a pretext for taking no further action. It is right for the rapporteur to insist that further controls and restrictions are placed on the future use of hushkitted aeroplanes.
We need to see these plans implemented as quickly as possible. Some of us - particularly in this Chamber, who are very frequent travellers on aeroplanes - do not realise the consequences of our moving around Europe for many of the people who find themselves in the flight paths of these aircraft near the many airports around the Community. Therefore, we give our full support to the rapporteur, and I would urge colleagues in the House to vote for these amendments as well.
May I begin, Mr President, by complimenting Mr Valverde López on his excellent report.
Secondly, I must congratulate Mr Lagendijk on his maiden speech. It was a fine one and I am confident that he will be an asset to the House. Mr President, noise near airports is a major problem which causes us an incredible amount of trouble, certainly in densely populated areas. In the case of the Netherlands, one has only to look at the problems surrounding the main airport of Schipol, but smaller-scale civil aviation as well. It is fitting that we in the European Parliament should all be keen to address the problem of noise pollution and other environmental nuisance factors caused by flying.
Two strategies are possible. One is quiet aircraft. We are taking a step in that direction today. The other is restricting aircraft movements, but zoning too. In the Netherlands, Mr President, we all too often believe, and wrongly, that by zoning we can control the environment and aircraft noise ourselves. Nothing could be further from the truth. Let me give you an example. I live in Limburg. We have an airport in Maastricht, and in Maastricht we tried the following strategy: one, redeveloping the facility; two, limiting the number of night flights; and three, denying landing rights to noisy aircraft. And what happens? Barely 20 kilometres away, again with financial help from the European Union, a new airport gets built in Bierset, with no restrictions on night flights and access allowed to noisy aircraft. So people living in that area are still stuck with the problem. So what do we have to do? We have to seek solutions primarily at European level.
This is why I welcome today's proposal against noisy aircraft, and I think that this tightening of the rules is a good thing. I agree with the rapporteur that the 'hushkitting' now envisaged for Chapter 2 aircraft must be curtailed as much as possible. So I am happy to support his amendments. But I wonder what we are going to do on 1 April when, as in the USA, we have a lot of aircraft which are registered here and can thus be operated too. I wonder if the solution proposed by the rapporteur in his amendment to Article 6 will offer adequate solace?
Lastly, Mr President, I shall certainly not support any amendments which weaken the rapporteur's proposal. I think that we must do our utmost in this European market to harmonise things, to achieve the highest level of environmental protection possible. It really is crazy to compete at the expense of the environment.
Mr President, the Commission joins with others who have spoken here today in welcoming the report by Mr Valverde López. We also very much appreciate how quickly the report was presented, because that makes it possible to get the proposal adopted within the time limits set. So we very much wish to thank Mr Valverde López and his colleagues in the Committee on the Environment, Public Health and Consumer Protection. In considering the amendments proposed by the committee, the Commission feels that it is important to maintain a balance between the environmental improvements desired and the economic burdens which may be imposed on certain developing countries. It is also important to send the right signals to ICAO, which is currently investigating the possibility of introducing more stringent standards for aircraft noise thresholds which would apply throughout the world. I am therefore happy to say that the Commission can accept Amendment No 1 and that we can accept Amendments Nos 2, 3 and 4 in part. We cannot accept Amendment No 5, because the use of aircraft with noise attenuation equipment outside the territory of the Community is explicitly covered in Article 4, paragraph 2. We also cannot accept Amendments Nos 6 and 7, because harmonised rules for the prohibition of night flights by certain aircraft are not in conformity with either the subsidiarity principle or the international obligations of the Member States. There is also the fact that the Member States already have a procedure under Regulation No 2408/92 for the introduction of restrictions on aviation with a view to improving noise conditions around airports.
It is clear that there is broad agreement on this proposal, and the work done by Mr Valverde López and his colleagues means that this agreement can be translated into proper legislation at an early date.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Waste management
The next item is the report (A4-0235/98) by Mr Campoy Zueco, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission communication to the European Parliament and to the Council concerning the application of Directives 75/439/EEC, 75/442/EEC, 78/319/EEC and 86/278/EEC on waste management (COM(97)0023 - C4-0368/97).
Mr President, the report we are submitting to Parliament comes under the Community policy on waste management. The Commission's proposal is the first attempt on its part to present an assessment of the application by the Member States of the legislative framework for waste management. It covers the first generation of European law in this area, that is, the period up to 1995.
In accordance with this legislation, the Member States are obliged to submit regular reports on the application of this framework. It is surprising that the Commission has taken so long to carry out this task. It is assessing the situation after 20 years. The scenario presented by this assessment is quite dreadful, due to the lack of enthusiasm shown by the Member States in applying the current rules. No Member State has so far incorporated the European Waste Catalogue.
Many differences exist in terms of the interpretation of the rules, due to the lack of universal agreement on concepts such as industrial waste and hazardous waste. It is essential for uniform terminology to be adopted. There are serious omissions on the part of the Member States concerning their obligation to keep the Commission regularly informed. In one particular case, not a single report has been submitted in 22 years.
The application of this legislative framework leaves much to be desired. This seriously endangers public health, the operation of the internal market, sustainable development and - what is worse - the Union's credibility, particularly as far as the applicant countries are concerned.
In December 1991, the Commission submitted a new directive standardising and rationalising reports in order to ensure that Member States fulfilled their responsibilities for the 1995-1997 period. The Commission will present the results of this in the middle of 1999. Since October 1997, it has begun infringement proceedings. These infringement proceedings should be initiated in a more systematic fashion. Similarly, Community legislation on the environment must be consolidated. Existing legislation is very fragmented; up to 20 legal acts would need to be combined in order to improve its consistency and transparency.
We would call on the Council, when Regulation (EEC) No 1210/90 is next revised, to adopt the European Parliament's amendments. This would enable the European Environment Agency to provide reports on the application of waste management legislation in the Member States, while increasing its cooperation with national governments.
I would like to thank Mrs Jackson, Mr Bowe and Mr Eisma for having contributed relevant points of view that undoubtedly improve the report.
As regards the three amendments tabled, I agree with the first by Mr Eisma to paragraph 7, adding a new point. However, while I thank Mr des Places and Mr Souchet for their interest, I unfortunately cannot accept the amendments they have tabled, Nos 2 and 3, because they are out of place in this more general report.
Mr President, the issue we are considering is important enough to warrant a wide range of changes: firstly, a change of attitude on the part of the Member States, and, more generally, changes ranging from industrial processes to living habits and from product design to new visions of the world.
I hope that the report will be approved by Parliament and that the Commission will take up our suggestions.
Mr President, I welcome this long overdue report. Mr Campoy Zueco has done a great deal of work on this and has been very honest, very fair and very just. I certainly would agree with everything he has said so far.
However, we need to continue to highlight the problems of non-implementation of waste legislation throughout the Union. There is certainly confusion about definitions within the directives and there is a need for clarification of the texts to make them more coherent. Equally, there is a clear failure by Member States to implement a whole range of directives, whether it is waste oil, sewage sludge or toxic and dangerous waste. There are many areas where action really needs to be taken by Member States.
We also need firmer action from the Commission, which, after all, is the guardian of the Treaty and protector of the directives. I therefore welcome the Commission's infringement action against some of the Member States which have not properly implemented the waste oils directive. But more action is needed and it must be more systematic and automatic after a reasonable time period, not decades. We also have to recognise that the Environment Agency set up in Copenhagen has a role in identifying problems and informing the Commission so that it can take rapid action. But I feel the main responsibility lies with the Commission.
The enlargement process is going to face us with a whole series of new problems with regard to implementation and enforcement of legislation. It seems to me that we must steel ourselves to take firmer action in this regard. We are going to have to draw attention to the sinners who are not implementing European legislation and take fiscal action against those who are not implementing legislation. The European Parliament is prepared to bring other elected representatives - ministers of Member States - to account and demand their presence here to explain the failure to implement legislation. We are prepared to take action and we call upon others to do so too. The European Union must be coherent and respect the legislation that we pass through this House.
Mr President, I would like to congratulate my colleague, Mr Campoy Zueco on his report and on the hard work that he has put in.
This is a very sad story and one which has been highlighted particularly by the British Members, and British Conservative Members, over many years.
The implementation of the directives which are examined in Mr Zueco's report by the Member States have been appalling and, indeed, as the Commission will confirm, it has experienced enormous difficulty in getting any information at all out of some Member States.
Quite plainly, European environment legislation in this field is not working. We are using words that have no meaning, adopting directives which are neglected. What are we going to do about it? The traditional answer is to say that we should take Member States which are not implementing the legislation to the European Court of Justice. That may not work either. What do you do if a country simply cannot pay for the legislation which it has not put into operation? That is the reason the legislation is not in operation.
Infringement actions also are unlikely to be welcomed by the citizens of some Member States who feel that the decision as to whether or not they should pay certain bills should, in the first instance, be that of their national governments rather than some more distant European forum.
I have two suggestions and one will not be news to the European Commission. First of all, we have to make sure that every single environment proposal that comes forward from the Commission has a full cost-impact assessment in it, an assessment of the kind of cost that individual citizens and their local authorities will expect to pay if they are going to put this legislation into operation.
The Commission often says this is very difficult. It will be very difficult. It may well be that the Commission wants to add the cost of non-action, which is fine, as a comparison, but the citizens of Europe need to know what the bill is going to be. Only then will Member States be able to show their citizens the cost of what they are prepared to sign up to when they agree to this legislation.
Finally, we also need, as Mr White has said, an enlargement cost statement. Do these new Member States knocking at our door really have the slightest hope of taking part in our environment legislation procedure - which we assume they will be able to do - if we are simply adding new directives that add to the costs they are going to take on. We need a cost impact statement for the existing Member States and a cost assessment for the applicants.
Mr President, much has been achieved in recent years on the environment, yet this first-rate report by Mr Campoy Zueco shows just how limited European policy on the environment actually is. A good environmental policy will work only if the Member States are one hundred per cent committed to it. Sadly, the Commission's communication reveals that the adoption, implementation and enforcement of our directives on waste leaves much to be desired. This poor level of compliance on the part of Member States is not only lamentable; the prospect of enlargement makes it downright alarming.
After all, we expect new Member States to respect our existing acquis . I put down an amendment to this end which requires the granting of financial aid to applicant countries for waste management activities to be tied to acceptance of the present-day standards of the European Union. I hope Commissioner Bjerregaard will accept the Liberal Group's Amendment No 1. But it is hardly credible for us to insist that the applicant countries meet those standards if the 15 existing Member States cannot do so. So I urge Member States to discharge their responsibilities and I expect the Commission to be more vigilant in making sure that they do.
Mr President, I support the resolution before us today. It calls on the Commission to provide the European Parliament with a quarterly list of cases listing Member States taken to the Court of Justice in the field of waste management. Moreover, it expresses the intention, in cases of a flagrant violation of European Union waste legislation, of inviting the responsible ministers of the relevant Member States to attend a committee meeting of the European Parliament to explain their policies.
From an Irish perspective the future of waste disposal does not lie in the continued search for more landfill sites nationwide. This invariably has the contentious effect of arousing considerable local objections. Local authorities the length and breadth of Ireland are still engaging in the process of finding new landfill sites for the future waste disposal programmes.
There is growing public concern about the long-term environmental impact in general of landfill sites. Ireland is presently experiencing strong economic growth and part of our resources must be invested in alternative waste management schemes. Investment in a clean environment in Ireland will, in the medium to long-term, justify the additional expenditure.
I strongly welcome the initiative taken by my government which has commissioned a study into the possible use of new and alternative forms of waste generation and disposal. The implementation of the Waste Management Act (1995) is certainly a step in the right direction. Under this legislation local authorities are required to prepare waste management plans either individually or jointly and the Environment Protection Agency is also required to prepare a national hazardous waste management plan.
However, when one considers that there was over 42 million tonnes of waste in Ireland in 1995 I am confident that the innovative proposals to deal with waste management in Ireland will receive a very favourable response from the Commission during the next round of European Union structural funding for the years 2000 to 2006. I compliment the rapporteur on his excellent report.
Mr President, there is no doubt as to the opportunity this Commission communication represents, nor as to how apt the report by my fellow countryman Mr Campoy Zueco is, since the communication relates to the extent to which four directives have been applied. It could refer to many other things, and I believe that we would also come to the same conclusion: that the majority of the Member States are blatantly breaching these as well as other directives.
I believe we must welcome the infringement proceedings begun against 13 Member States that have failed to adopt waste disposal plans. In my opinion, this is a good idea. What is happening means that perhaps these infringement proceedings should be faster and more automatic, because they continue over a period of time and that leads to an increase in waste, something that is particularly alarming when the waste is hazardous.
The information Mr Campoy provided was very clear: more than 20 often complex legal acts are making it difficult for governments to apply the directives more clearly, transparently and quickly. I believe that our priorities should be to consolidate the Community law on waste management, as the rapporteur proposes, to support the work of the IMPEL network and, of course, to support the European Environment Agency with sufficient resources so that it can monitor and control the application of Community legislation in this area.
When we talk here about waste management, it is as if we are talking about something vague and ethereal. However, Commissioner Bjerregaard, knows very well, because we sometimes send her information, that the increase in waste means a disaster for health and for the environment. This is true for waste that is toxic and hazardous, such as the five million tonnes of phosphorus containers in Huelva, and is evident from what happened in Doñana. Similarly, we have seen it clearly this very week in León when visiting dumps connected with the exploitation of slate that are threatening the very lives of 700 people in a nearby town. In other words, health and the environment are at risk because Community law is not being upheld.
Mr President, as the rapporteur has pointed out, one of the most obvious things about this Commission communication has been the lack of information from Member States. Only scant information has been received. It is clear that EU governments are failing in their obligation to provide information to the Commission.
In almost all cases Ireland, my own country, has failed to file the reports on transposition, application and the implementation of EU waste management directives which they are required to submit. It is impossible to determine whether Member States have fulfilled their obligations under the legislation because of their failure to file reports. This situation cannot continue. The Commission must take immediate legal action against Member States who default on their obligations.
The Commission appears to have an extremely weak attitude towards enforcing legislation on waste management and, as a result, irresponsible countries like my own are allowed to continue with dangerous approaches to waste with the unsustainable option of landfill. Ireland has one of lowest rates of recycling in the EU and one of the highest rates of landfill disposal.
In Ireland many dumps are on the periphery of large residential areas and, according to a recent study, are a serious threat to pregnant women. Thousands of pregnant women living near landfill sites are running an increased risk of producing children with birth defects. According to a study that was published recently in the medical journal The Lancet , spina bifida, holes in the heart, malformations of major blood vessels and a host of other defects are 33 % more likely in babies born to mothers living within 1.8 miles of landfill sites. Many of these contain highly dangerous chemicals.
The Irish Government's failure to enforce EU legislation and the failure of Member States throughout the European Union to enforce the waste management regulations is unacceptable. Their failure to enforce it and to comply with it should not be allowed to continue.
It is clear that waste is one of the most obvious problems facing the EU in the future. It is about time that Member States lived up to their obligation to protect the public from dangerous and toxic dumps and irresponsible waste disposal. We need to see an inventory of what has been dumped throughout the EU. The people have a right to know and the people responsible should be taxed. There must be taxes on industry to ensure that toxic waste is no longer produced. There has to be a reasoned approach to waste.
Time is very short, and I would ask Members not to go beyond their speaking time. I am now obliged to interrupt the debate for Question Time, and there are still four speakers left. If there are no objections and the House wishes me to continue the debate so that we can take these speakers and conclude the matter, I could be persuaded to do so. I assume that there is quite a large majority in favour of continuing.
Mr President, if you authorise the extension of the debate, please at least restrict each speaker to about one minute.
The last three speakers exceeded their speaking time by 45 seconds. With a firm President who wields the necessary powers, we should be able to respect our timetable.
You are quite right, Mr Herman. I have been much too generous, and that is why we are running late. I would now ask the last few speakers to be very brief.
Mr President, the Commission's statement is the first step in drawing attention to the seriously deficient policy concerning waste management. It is the first effort to record and assess the woeful situation so far. For the first time, an attempt is being made to shed light on the situation prevailing in the Member States as regards the implementation of Community law. The report also highlights the ineffectual application of the regulatory frameworks and Community rules worked out at European Union level. There is a huge gulf: the European Union's bodies vote for one thing, but what is implemented and takes place in the Member States is quite another.
It is typical that not a single Member State has properly transposed Directive 75/442/EEC, and each applies it in a different way. It should be noted that no Member State has incorporated the European listing of waste products in accordance with Directive 4/94. In each Member State, different definitions apply for the limits of hazardous substances and the maximum acceptable concentrations. The checking procedures are also different. Moreover, there are serious problems connected with the directives on mineral oils and sewage treatment.
However, I would like to dwell on what is happening as a result of the directives on solid wastes. The situation here is truly dramatic. The Commission has tried to secure compliance from the Member States by bringing an action before the European Court of Justice and through the fines which Article 171 empowers it to propose. Unfortunately, one of the transgressor countries is my own, in cases such as the Pagasitikos Gulf, the pollution of Lake Vegorritis and the River Soulos and, worst of all, the case of Kouroupito near Hania.
Consequently, despite bombastic declarations by the Member States about a Europe close to its citizens, it is the Union's own bodies which ultimately not only stand aloof from their concerns, but even strive to protect their own rights.
We believe that the Commission should begin preparing an overall record of the situation in all the waste management sectors, with the aim of formulating a uniform Community policy. Accordingly, the Member States must realise that the proper management of all types of waste is at the core of the Treaties and of our concerns about the quality of life. I would like to thank our rapporteur, who has really done an excellent job.
Mr President, I share the concerns and criticisms of the rapporteur, Mr Campoy Zueco, on the subject of the considerable delays in implementing the directives on waste.
Our commitment to sustainable development and the protection of the environment obliges us to advocate a completely different form of waste management. We must reduce waste production at source, develop upgrading and recycling methods and neutralise the final waste. But how are we to achieve this?
I would only go some way with our rapporteur when he stresses the need for infringement procedures. We must take the full measure of the real obstacles to implementing waste legislation, not in order to justify present shortcomings, but in order for the legislation to be effective and workable. Because this legislation has considerable financial implications. We could of course reduce its costs and the Commission must submit proposals to this effect, in particular by means of tax incentives as the rapporteur proposes for waste oils. But generally, should we not reduce VAT on waste treatment to the lowest possible level, or even create the conditions for a sufficient upgrading of recycled products which would then be able to compete with new products which are often cheaper?
That said, given the financial costs which remain considerable, how will it be possible to mobilise the necessary resources when the public authorities are compelled to reduce their budget, when companies are facing global competition and when people have inadequate purchasing power?
I believe there is a contradiction between the Union's economic and monetary policies, which are backed up by strict obligations and criteria, and environment policy, where laissez-faire and laxness can dominate, as witnessed by the report which we are now discussing.
Finally, I believe that the only way out of the present situation is to combine infringement procedures with the financial measures which will make it possible to remove fundamental obstacles and, above all, allow democracy to make a greater contribution.
Mr President, ladies and gentlemen, I should first like to congratulate the rapporteur and also express my dissatisfaction at the delay of the Member States in implementing coherent waste management policies.
Everybody knows that the way to protect an often abused environment, to reduce land, air and water pollution and to save on raw materials is to adopt better waste management - or quite simply any waste management at all - and to limit and recycle waste.
Admittedly, this initially brings additional costs, sometimes considerable, as wasting and polluting is cheaper in the short term. But in the medium term a rigorous and more economic management is essential, especially for human health. We must therefore show greater firmness in dealing with those who fail to apply the legislation, whoever they may be. Of course they must be punished in fiscal terms, while at the same time we must certainly help those who make every effort to implement the legislation, in particular the local authorities.
Finally, like other Members, I also note that our debate has once again raised the problem of implementing the decisions taken. We spend a good deal of time defining standards and agreeing measures, especially in the environment sector. Yet often we then forget to take stock of what is happening and when we do so, as today, the result is so utterly distressing.
Here too, the question of the political authority of Europe and its institutions is at stake more than ever before. It is an authority which must be strengthened.
Mr President, I will not prolong the debate unduly. I greatly welcome the report presented by Mr Campoy Zueco today. I have understood from the debate that there is general agreement on the urgent need for the legislation to be implemented, and that there is annoyance and disappointment over the fact that the Member States do not seem more able or do not have the political will to implement the legislation. I hope that the resolution, which I assume will be adopted, will help to step up the debate. I am also grateful for the various pieces of good advice which have been given in the course of the debate today. Some of that advice has, in my opinion, already been taken up to improve the situation, and I hasten to assure Parliament that we have no intention of letting the Member States off the hook as regards implementing legislation which we - it can be said - have made strenuous efforts to put into effect within the Union.
Thank you, Commissioner. The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Commission)
The next item is questions to the Commission (B4-0482/98).
Question No 44 by Charlotte Cederschiöld (H-0763/98)
Subject: Social security in the event of moving abroad
Swedish courts have ruled on several occasions that Swedish legislation on social insurance is contrary to fundamental Community rules in requiring that a person must be resident in Sweden to receive benefits. Despite these rulings, citizens entitled to benefit continue to be refused social security in the event of moving abroad.
Does the Commission consider that this situation is consistent with the principles concerning the freedom of movement of individuals? I should like to welcome Mr Monti and apologise to him for starting Question Time ten minutes late. I would now ask him to reply to Mrs Cederschiöld's question.
The honourable Member raises the problem of assimilation of Community law on social security in Sweden. Council Regulation (EEC) No 1408/71 established detailed rules for coordinating Member States' social security systems applying to European Union workers and their families resident in the Community. The question implies that Sweden has not implemented these rules correctly, but does not actually provide enough information for the Commission to establish whether Community law has or has not been respected in a specific case. So the Commission invites the honourable Member to describe the case in more detail to the services of my colleague, Mr Flynn, who is responsible for this matter, so that they can examine the matter in the light of Community law.
Thank you for your reply, Commissioner Monti. This case concerns a women who, because she was working in England, was unable to draw her parental allowance. I am pleased to hear that the Commission would like more information and I will certainly provide it.
I see a parallel here with another issue which is topical at the moment: the right to health care. The Court of Justice refers in this regard to the Treaty of Rome. When it comes to freedom of movement, I do not believe that the status of people with social benefit entitlements differs substantially from that of patients, whose claims are judged on an individual basis. There is no question of arbitrary assessment, nor can reimbursement be denied. Prior authorisation is not necessary either.
If Union citizens, be they patients or social benefit recipients, find themselves denied free movement, will the Commission undertake to support them in any proceedings they may initiate against the Member States concerned?
In this case too, I would ask Mrs Cederschiöld to be good enough to let us have further details. I can only say - but on very general lines - that the Commission is trying to support the citizens of the European Union in the exercise of their rights, primarily with an information programme about the exact nature of those rights. And, as the honourable Member is aware, this framework encompasses the Citizens First programme which the Commission has been carrying out with the resolute support of the European Parliament. On the specific health care case you raise, again I invite you to provide the Commission with further details so that we can do something more specific to help.
Question No 45 by Robert Evans (H-0764/98)
Subject: Voting rights for EU citizens
Is the Commission aware that some EU citizens, living outside their own Member State are effectively disenfranchise, unable to vote in European or local elections as they should expect to do as EU citizens?
The Belgian Government has once again shown that whilst being, 'at the heart of Europe', it is unable to provide nonBelgian nationals with their full voting rights, but it is not the only offender.
The case has come to my attention of EU citizens, employed for many years with the Council of Europe, who are now denied the right to vote both by their home country and by the French Government due to their 'quasi-diplomatic' status.
What action is the Commission taking to rid the European Union of these anomalies and ensure that all EU citizens can vote, at least in local and European elections? I give the floor to Mr Monti to answer Mr Evans's question.
Any Union citizen resident in a Member State who does not have citizenship there can exercise the right to vote and is eligible to stand in local and European Parliament elections under the rules laid down by the directive and incorporated into national law by all the Member States, with one exception. Only Belgium has not yet implemented Directive 94/80/EC which establishes the method of exercising the right to vote and eligibility for local elections.
Following the European Court of Justice decision of 9 July 1998, finding against Belgium for failing to incorporate the said directive, the Commission will certainly take action under Article 171 of the EC Treaty if the defaulting Member State does not take steps to comply with the Court's ruling within a reasonable period of time.
As regards officials of the Council of Europe, the Commission is not aware of the facts reported by the honourable Member. As far as the Commission knows, all citizens of the European Union resident in France can participate in local and European Parliament elections if they wish to, regardless of their personal status. The French law transposing Directive 94/80/EC, which establishes the procedures for exercising the right to vote and stand for election at municipal elections, states that Union citizens are considered as resident in France if their actual domicile is there or if their residence in the country is continuous.
There are a huge number of anomalies in this legislation. The Commissioner is quite right in what he says about the Belgian authorities. Belgium seems to be making its own exceptions or its own regulations regarding this. In certain communes, if 20 % of residents are not Belgians but other Europeans, they seem to waive the law and the legislation. I hope very much that the Commissioner will do what he said in his answer to the previous question: enforce the enjoyment of their rights by EU citizens.
This raises a question: in the European elections next year, if the Commissioner was living in London he would get a vote. It seems to me that EU Commissioners living in Brussels will not be able to vote in the European elections next summer even though they are working for Europe.
I must also draw the Commissioner's attention to the point that I raised about people working at the Council of Europe who are - in my understanding - not eligible to vote as they are not paying full tax in France because of their status as working for the Council of Europe. I wonder if he could give me any further information on that?
Concerning the officials of the Council of Europe I can only refer to what I said in my initial remarks. The French law transposing Directive 94/80, which establishes the modalities for the exercise of the right to vote and stand for election at municipal elections, states that Union citizens are considered as resident in France if they have their real domicile there or if their residence in that country is of a continuous nature.
I should like to add a few words concerning Belgium, a point raised by Mr Evans in his supplementary question. The Commission is aware that there has been some progress on this matter in recent days in Belgium. At its first meeting in September, the Belgian Council of Ministers adopted a preliminary draft which aims to amend the legislation in force to provide for the transposition of the directive. This draft has now been submitted for examination in the Chamber of Representatives and the parliamentary committees responsible have resumed their discussions on the reform of Article 8 of the Constitution, which is also required to extend political rights to non-national EU citizens.
Although these are indeed complex matters, the Commission hopes that on the basis of work now under way, the necessary measures will be in place in sufficient time to allow Union citizens to vote and stand as candidates in the next municipal elections in Belgium, which are scheduled for the year 2000. With this in view the Commission services are monitoring developments and pursuing contacts about this matter with the Belgian authorities.
Question No 46 by Willy De Clercq (H-0793/98)
Subject: Voting rights for the European elections which must be granted, pursuant to the Treaty, to all EU subjects
The resolution in the report on citizenship of the Union, adopted by the European Parliament at its sitting of 2 July 1998, requests 'the Member States and the Community institutions particularly to ensure that the rights to vote and stand as a candidate in elections to the European Parliament are recognized and can be exercised by all citizens who in accordance with Article 8 hold the nationality of a Member State and reside in the Union'. The Government of the United Kingdom has declared that it recognizes as its nationals 'British Dependent Territories citizens who acquire their citizenship from a connection with Gibraltar' (OJ C 23, 28.1.1983, p. 1). Why are residents of Gibraltar still excluded from participation in the European elections, and will the Council take any action in this respect before the June 1999 elections? I give the floor to Mr Monti to answer Mr De Clercq's question.
Pending the adoption of a uniform electoral procedure, the elections to the European Parliament are governed by the provisions of the Act concerning the election of representatives of the European Parliament by direct universal suffrage of 20 September 1976, annexed to Council Decision 76/787/ECSC, EC, EURATOM, by the provisions of the Treaty on European Union and by national legislation. The act in question contains an annex, constituting an integral part of the act, whereby the United Kingdom undertakes to apply these provisions solely to the United Kingdom. In effect, this means that Gibraltar is excluded from voting in elections to the European Parliament. The annex was formally endorsed by the representatives of the Member States, sent to the Member States for their approval, and ratified according to the provisions of their respective constitutions.
The Treaty on European Union, in particular Article 8b, does not change this legal situation in that it is limited to granting the right to vote to citizens of the European Union residing in a Member State of which they are not nationals, under the same conditions as nationals of that state. The definition of the area of application contained in Directive 93/109/EC on the method of exercising that right is linked to the 1976 act, under which Gibraltar does not hold elections to the European Parliament.
It is significant that the provisions of Article 8b(2) expressly state that the political rights covered by it are without prejudice to Article 138(3) and the provisions adopted for its implementation. In any event, Article 138(3) of the EC Treaty establishes that the Act of 1976 can be amended only by unanimous decision of the Council, after approval by Parliament and subject to ratification by the Member States.
As Mr De Clercq is aware, of course, the Treaty expressly urges the European Parliament to draw up proposals for elections by direct universal suffrage in accordance with a uniform procedure. In view of the current legal situation, the Commission cannot take any initiative to grant citizens of the European Union resident in Gibraltar the right to vote, as sought by the honourable Member.
My question is very simple. I understand from the Commissioner's reply that he is not all that happy with the situation created here by the United Kingdom. Whilst I would stress that the British Government did at the time recognise citizens of Gibraltar as British subjects, and since the European Parliament's resolution says that all citizens of the European Union must be free to take part in European elections, it seems to me that the position of this Member State is in clear conflict with that resolution. You say the Commission cannot take any action. I agree with you, but I should have liked to hear your reaction. My question is this: although you cannot take any action, can you not bring pressure to bear on the Member State in question to treat all its citizens equally, irrespective of where they happen to be?
Indeed, Mr De Clercq, the final words of my brief reply can be seen in the context of the law we are talking about, but I mentioned that the Treaty expressly urges the European Parliament to draw up proposals for elections by direct universal suffrage in accordance with a uniform procedure, because this Parliament, and not just the Commission, has a very important role in stimulating the Member States, and that applies here. Certainly, if we are asking what chance the citizens of Gibraltar have of securing the right to vote in the European Parliament elections, the obligatory first step is to amend the United Kingdom statement annexed to the Act of 1976, and Council Decision 76/787/ECSC, EC, EURATOM, which requires a unanimous vote in the Council. After that, the British Government would be responsible for the way the citizens of Gibraltar exercise their right to vote, and that lies outside the Commission's competence.
I might say for the sake of completeness that, in addition to Gibraltar, elections to the European Parliament are not held in the Channel Islands or the Isle of Man either. The EC Treaty does not apply to the United Kingdom sovereignty zones in Cyprus, where the question of participation in the European Parliament elections does not arise. As regards Denmark, the autonomous region of the Faroe Islands, to which the EC Treaty does not apply, and Greenland, which does not form part of European Union territory, are excluded from the elections.
Finally, I would note that Council Directive 93/109/EEC is applicable to the French Overseas Territories, to Ceuta and Melilla, to Aruba and the Dutch Antilles. I mention that to give you the full picture.
As the author is not present, Question No 47 lapses.
Question No 48 by María Izquierdo Rojo (H-0746/98)
Subject: Implementation of Euro-Mediterranean policies in Algeria
What are the immediate prospects facing the Commission with regard to programmes and projects for cooperation with Algeria? What results can it point to in the last three years? I should like to welcome Mr Marín and ask him to reply to Mrs Izquierdo Rojo's question.
As you know, Mrs Izquierdo Rojo, the Commission has agreed with the Algerian Government, as well as with the other Mediterranean partner countries, a multiannual programme for bilateral financial cooperation within the framework of the MEDA programme.
Due to the difficult social situation - according to official figures, unemployment affects around 30 % of the working population, and probably affects more in reality - efforts in this multiannual programme have been focused for the most part on this question of support for policies aimed at reducing unemployment.
And what we are trying to do, through the programme on micro-enterprises, is to help create and consolidate open-ended jobs, and to use those projects aimed at completing infrastructures and public works to develop a network of temporary jobs. That is the objective.
The Commission is also encouraging and supporting, under difficult circumstances, community development through socalled 'local initiatives'. This is an area affected by questions of security and we have so far received no response from the Algerian Government, for reasons that are clearly understandable, on how to implement these local development initiatives.
The remaining issues in the current programme include aid for structural adjustment mechanisms, privatisation and modernisation of the financial sector. We are having difficulties in developing these projects due to the problems involved in trying to employ qualified experts who are prepared to move to Algeria. However, for the moment, and with the necessary protection, we have managed to keep three teams of experts who are preparing the programmes for the privatisation of small and medium-sized enterprises and the modernisation of the financial sector. The aim, which is under negotiation, is to be able to dedicate around ECU 100 million to these three programmes, since they are connected with the completion of the multiannual programme.
In terms of the negotiations on the association agreement, the Algerian Government, as you probably know, decided to take some time to analyse the Commission's proposal, primarily the section relating to the period of industrial restructuring, and in principle, the Algerian Government has still not told us when it would like to recommence formal negotiations.
In exchange, we have been asked to hold a series of explanatory seminars on the Euro-Mediterranean free trade area, the problems related to the establishment of a Euro-Mediterranean internal market, with its industrial restructuring and the possible impacts on the industrial fabric of Algeria, since they believe that this is a very sensitive issue. In addition, before resuming negotiations, they would like to have as much information as we can provide.
We are naturally willing to provide such information and when the Algerian Government informs us that it wishes to continue with formal negotiations, we will thus continue with them.
Thank you very much, Mr Marín, for that response; it satisfies my concerns over the current situation in Algeria.
However, I would like to ask you more specifically if it has already been possible to open a Commission delegation in Algeria. I understand that there are three teams of experts, but I do not know if that point has been clarified sufficiently for me.
It is true that the situation in Algeria calls for a specific project for that country at the moment. I believe that the Commission should ensure that provision is made within the Euro-Mediterranean process to allow us to initiate now - and especially now since early elections have been called - a specific programme for Algeria that can be implemented with a certain degree of flexibility.
In conclusion, I would like to know if the Commission is going to support policies that ensure democratic guarantees for the next elections, which President Zeroual announced would take place in February. And I would like to know, too, in what way we will be able to combat corruption and provide young people with opportunities and choices for progress.
As regards the delegation, the delegate has been appointed, as has the assistant delegate. A building has been chosen which provides the appropriate guarantees of safety. The security system has been negotiated with the Algerian authorities.
The only problem we have is that we have turned down, for purely legal reasons, the form of contract which the owner was offering us. And this is the problem that, at a legal level, we are currently trying to solve.
However, the most important part of the decision has already been taken. As for international observing of the elections, you will know that in the last elections Algeria did not allow the participation of European election observers. Observation of the elections was organised within the framework of the United Nations. And it was through the United Nations that we were able to participate, not as European observers but as observers from that international organisation.
What is the government's decision going to be with respect to the next presidential elections? Will they allow this observation to take place? At this stage, I do not know.
As for the programme, what I have told you already clearly shows the efforts we are making to be flexible, within certain limits of course, since I have already said that we have employed three groups of experts who are working in very complicated situations. This is basically because our problem is quite simply, as you know, that there are no employees - and unfortunately I have to say this - who are willing to do the work, particularly in certain programmes that involve security risks.
Question No 49 by Maj Theorin (H-0747/98)
Subject: Burma
The people of Burma have for several years had to live in extremely difficult circumstances. Under the military regime, the people have suffered violent repression and forced labour, women have been systematically raped; the Karen people has been a particular target, but not the only one. The situation has now lasted for several years. Since 1990 SLORC, the military regime, has been brutally and ruthlessly exploiting the country.
Parliament has adopted a number of resolutions condemning violations of human rights, and a report which recommended the removal of general customs preferences in industry and for agricultural products from Burma. Unfortunately there seems to be no prospect of any change for the better for the Opposition and the Burmese people; on the contrary, reports of fresh excesses and violations of human rights are continually coming in.
The permanent International Criminal Court in Rome, which the EU played an active part in setting up, gives the international community a new instrument against genocide, crimes against humanity, war crimes and aggression perpetrated during international conflicts or civil war. Does the Commission plan to use this new instrument to start proceedings against the Burmese military government? I give the floor to Mr Marín to answer Mrs Theorin's question.
Thank you, Mrs Theorin, for your continued presence on issues concerning Burma, because I think that we need to show a political presence in the difficult situation which that country is experiencing. Relations with Burma went through an extremely difficult period during the last meeting we had with the ASEAN group in Manila, in the Philippines. At that time, as you will know, a serious incident had taken place concerning the leader of the opposition, Aung San Suu Kyi, and certain ethnic minorities. I was a witness to the political dialogue with the Burmese Government, and I can assure you that it was a very difficult situation.
We are monitoring the development of the situation and are negotiating with the ASEAN group to ensure that the European Commission's position on the situation in Burma is very clearly defined.
In terms of the situation that has been created in the wake of the International Criminal Court being approved, I must point out to you that it is still not possible to use this as an additional instrument. You know that the Commission was present as an observer and actively supported the European Union's position in favour of establishing this Court. As you are aware, for the International Criminal Court to become operational, the provisions require ratification by a minimum of 60 countries so that it can be established. This has still not happened.
In addition, the modus operandi defined at the meeting in Rome means that the right to refer matters to this Court belongs to the member countries, the Security Council and the national prosecuting authorities. However, the system of jurisdiction concerning non-member countries - as will presumably be the case for Burma, since I do not believe that Burma is going to sign the protocol on the International Criminal Court becoming operational - is a mechanism which, as the Convention states, will normally have to be set in motion by the Security Council.
My question has to do with the establishment of the new international court. Like Mrs Maij-Weggen, I too would be interested to hear what steps the Commission has already undertaken, or intends to undertake. I appreciate that a minimum number of countries must ratify before the Court can become operational. The question was, however, whether there were any plans to utilise this new instrument to initiate proceedings against Burma's military government. The case would clearly fall within the Court's remit, since this encompasses genocide, crimes against humanity, war crimes and acts of aggression committed during international conflict or civil war. With this new institution, we have one more instrument available to us.
I believe that very strong pressure has to be kept up on Burma's military government. Restricting investment would be one way in which the European Union could exercise influence in its own right.
As I already said, to make use of the International Criminal Court, the protocol on it becoming operational must be ratified by 60 countries. When those 60 countries ratify the protocol, it will be possible to include the Burmese case. But, as I said in my response, the right of initiative to request the intervention of the International Criminal Court, as stated in the protocol, belongs only to the member countries, the Security Council and national prosecuting authorities, and that was an integral part of the protocol. As such, the European Commission will have no authority to initiate any proceedings in the International Criminal Court. Those who will be able to do so when it becomes operational - and that is the issue here - are the Member States meeting in the framework of the Council of Ministers. So this is an issue that both Parliament and the Commission will have to consider, firstly when the protocol enters into force and, secondly, when a decision has been taken by the countries themselves because - and I repeat - the Commission has no authority in this respect.
As the author is not present, Question No 50 lapses.
Question No 51 by Bernd Posselt (H-0772/98)
Subject: Christians in East Timor
What measures does the Commission intend to take to support the oppressed Christians in East Timor following the political changes in Indonesia? I give the floor to Mr Marín to answer Mr Posselt's question.
The Commission has often expressed its concern over the situation in East Timor in the meetings held with the Indonesian Government, and we are urging that government to find a peaceful and lasting solution for the area. In addition, at the last meeting held within the ASEAN group, statements were made by the Indonesians which could be described as innovative; we shall soon see what results they bring. They related to an offer made to the other European country that feels it is directly affected - Portugal - concerning an avenue currently being explored in the United Nations under the responsibility of Kofi Annan, the Portuguese Government and the Indonesian Government. Their aim is to reach a decision that could be accepted at international level, while clearly taking into account, of course, the interests of the people of Timor.
Moreover, a visit has been made by the troika, while the European Union heads of mission in Jakarta have also visited East Timor. And the General Affairs Council of 13 September adopted certain conclusions on the region's future.
In terms of aid, the European Commission, as you know, is providing a specific programme for East Timor. In May of this year, an assessment mission took place and the relevant organisations are currently trying to determine the best method of implementing this specific programme for humanitarian, food and development aid that was presented by the Commission to the Council of Ministers.
Commissioner, I just wanted to ask exactly what this idea of the EU actually involves, and I wished to come back on two points in particular. The first is a proposal from Bishop Belo on the demilitarisation of East Timor. Is that being discussed?
The second relates to our programme for democracy. Completely new parties are forming there and the danger exists that fanatical tendencies are also developing. Is this newly emerging political spectrum also being monitored by ourselves in the context of the programme for democracy?
That debate is, in fact, still open. During the meeting in the Philippines, the Indonesian Minister for Foreign Affairs very surprisingly, in my opinion, presented an offer to the ASEAN group relating to the East Timor problem. One of the elements contained in this offer was, in fact, the withdrawal of the Indonesian military presence in East Timor and an offer to negotiate a status of autonomy. This offer has been discussed among the Secretary-General, Mr Annan, the Portuguese Minister for Foreign Affairs, Mr Jaime Gama, and Indonesia's own Minister for Foreign Affairs, Ali Alatas. As far as I remember, this meeting took place in New York at the end of August.
I do not have any information from either of the two parties involved, so I do not know what conclusions this meeting produced. This is logical to a certain degree, since I imagine that they will be very delicate and difficult bilateral negotiations. In any case, this is the first time that the Indonesian Government has publicly demonstrated its willingness to proceed to the withdrawal of its military presence and to negotiate a status of autonomy. This must be looked on as a step forward towards finding a possible solution to the conflict. However, I myself, on behalf of the Commission, do not have any information on these bilateral negotiations.
Question No 52 by Glenys Kinnock (H-0781/98)
Subject: Cambodia
What does the Commission consider the appropriate response to be on the elections held in Cambodia on 26 July this year? What will be the criteria which will have to be met by the Cambodian authorities if any future cooperation agreements are to be discussed? I give the floor to the Commissioner to answer Mrs Kinnock's question.
First of all, I should like to thank Mrs Kinnock for her work as a special representative of the European Union at the Cambodian elections on 26 July. I thank you, in particular, because I could tell that it was not exactly an easy task and that you performed it - in my opinion and in that of international observers - effectively and extremely well. You thus allowed us to consolidate the European Union's credibility and its participation in the electoral process, despite working in a political framework marked by the distrust of Cambodian politicians. You also helped to assert Europe's presence within the joint group of election observers.
As you know, the assessment carried out by the Commission is still in keeping with the declaration issued on 27 July by the joint group of international election observers. This stated that the elections had been free and fair, and that they were a credible reflection of the will of the Cambodian people. We believe that the overall process has been acceptable, although it is true that - as you could see - certain problems relating to both the voting and the counting were identified during the electoral campaign. And, in principle, those problems are being investigated and resolved.
The problem of the elections as such does not worry me, Mrs Kinnock, as I think they can be justified. What does worry me, and I am sure it concerns you too, is the situation that has been created since the elections when something happened that everyone, including yourself, believed to be the greatest risk: that the losers might not accept the result of the elections, since it is presumed that the winners always accept the result because they have won. Unfortunately, that is what has happened and it is creating a difficult situation that does not allow for political arbitration.
I must inform you - although you are probably already aware of this - of the request that has been forwarded to us by the head of the observation group. It asks that we withdraw the European Union representatives on the ground from Cambodia for reasons of security and stability, that is, if we had decided to maintain the European Union presence in the region for a period so that an international presence might be guaranteed. We are going to assess this week whether or not the situation in the area does, in fact, warrant the withdrawal of our observers because the security conditions are not being met.
Secondly, I must tell you that the President-in-Office of the Council has confirmed that the European Union agrees with the decision taken by ASEAN to send the Thai Deputy Minister for Foreign Affairs to Phnom Penh to meet the King. He is currently working over there, and we hope that he will be able to determine whether it is possible to send international mediators back to the country to try to restore governability.
Consequently, and in conclusion, I would first like to thank you for your excellent and very difficult work. Secondly, with the exception of some imperfections that must be corrected, the elections and their result can be justified at an international level. Thirdly, we must currently look at what we are doing to ensure that a government can quickly be formed and that we do not return to a situation often experienced in that country, a country that has already suffered enough because certain political leaders can never come to an agreement.
This issue is a very important one, Mrs Kinnock, because we must not forget a fundamental point: this is the second time that the international community has been involved in organising free elections. Elections were previously organised that led to the establishment of a government and sparked off a coup. To correct this situation, the international community has returned in order to organise new elections. The risk as far as Cambodia is concerned is that the international community might believe that it is a lost cause and that, as such, there is no point in putting any more effort into it. I therefore emphasised to the Council of Ministers the importance of avoiding this situation of international fatigue that occurs when things are not working out. Cambodia cannot be considered a lost cause. That would be a terrible situation, and that is our opinion on the matter.
I thank the Commissioner for his kind words and the personal support that he gave me in what he acknowledged was a quite difficult task in Cambodia.
As he says, the protests continue and Prince Ranariddh said only yesterday that he feared the whole thing could shortly spin out of control. I am very worried to hear you say that there is a likelihood that our observers will pull out because that will send a very serious message to the people of Cambodia who are clearly going through very difficult times.
There is a likelihood of a summit between Mr Hun Sen and Prince Ranariddh and Sam Rainsy. I wonder how much you believe that this is a serious prospect? I also wonder how likely it is that the hardliners in the government will call for a severe crackdown on dissent in order to stamp it out once and for all.
Thirdly, it is interesting that Thailand is involved in trying to broker peace. I would like to ask where is the European Union? It has invested resources and interest in Cambodia. Is the Council likely to invest a little more at this time in terms of presence on the ground in Cambodia?
Mrs Kinnock, I have formally received the request from the head of observation to order the withdrawal of the observers, due to the security conditions. Naturally, I shall first consult all of the Member States and this is something that we want to do on Friday. We wish to take the final decision on Friday morning.
In this situation we are faced with something that often occurs: we have to assess the safety of the observers, the situation on the ground and the political damage that might be caused by withdrawing the observers. But you have worked with them yourself, and you will understand that not even I can ask our observers to be heroes. And if their head believes that at any stage the observers could find themselves in a serious situation, then it is very difficult to ask them - particularly those in the northern provinces whom you visited with me - to remain in an area where they could be killed or kidnapped, or where anything might happen to them.
In any event, I have told my services to prepare a draft decision for Friday, which we are going to submit to the Member States. And I can tell you that the European Union has accepted the leadership of the ASEAN troika to try, in fact, to initiate this meeting on political cooperation among themselves. The aim of this is to see if the King finally takes the initiative, since that is the only possibility that remains, and to see if some kind of formula can be found. Because what I truly fear is that, after the efforts the European Union has made in terms of representatives, observers and hard work, and after having spent USD 12 million, the situation might repeat itself. I have already experienced other situations that have ended in fatigue, in fatalism, in 'there is nothing we can do'. And when that happens in places such as Cambodia, then we can fear the worst. Consequently, on Friday, I am going to take on my responsibility to make a decision one way or the other, and we shall see if the Council of Ministers provides us with a solution.
Mr President, Commissioner, in Cambodia, the genuine efforts to bring about peace have failed. My question to you is the following: was the observation really as good as is being claimed today? The problem supposedly lay in the fact that it began too late, and that particularly as far as the media over there were concerned and the political developments in the run-up to the elections, fair conditions were not in place.
I believe that your colleague, Mrs Kinnock, could answer that much better than I could. I think that the circumstances were very risky. It was very difficult to work, and the work that was done was, in my opinion, quite extraordinary. There were obviously flaws in terms of access to the media and, in that difficult context, there were certain circumstances that prove to be unacceptable when analysed from a European point of view of what elections mean in Germany, the United Kingdom, Spain or France. Were those elements sufficiently extreme to mean that the elections could not be justified? I do not believe that they were.
Given the difficulties, these elections produced some reasonable results. And what is happening now is something we discussed many times with Mrs Kinnock, with the ambassadors and with all the observers. The problem with these elections is not organising them, which is difficult in itself. The problem with them is ensuring that whoever wins is generous enough to find a solution that involves national consensus, while those who lose the elections must accept that they have lost. And the problem is that those who have won have not been generous enough to look for national consensus and those who have lost say, on the basis of those arguments, that the elections are not valid. In other words, it is a situation that, unfortunately, is a repeat of previous situations in Cambodia.
We have now come to the end of the time set aside for questions to Commissioner Marín, whom I would thank for his replies. Questions Nos 53 and 54 will receive written answers.
Question No 55 by Astrid Thors (H-0739/98)
Subject: Commission communication on pan-European geographic information
EU ministers asked the Commission to investigate the status and role of pan-European geographic information (GI) in 1994. DG XIII of the Commission initiated a wide consultation process which should lead to a communication to the Council and Parliament called GI 2000: Towards a European Policy Framework for Geographic Information.
The Commission first promised to deliver this important Communication in November 1996 and that date has been followed by several subsequent promises as to delivery dates, but to date the Communication has not been presented.
What is the Commission going to do to ensure that the Communication is presented as soon as possible? I give the floor to Mr Bangemann to answer Mrs Thors's question.
Mr President, the Commission had intended to adopt this communication in autumn 1998 and then to pass it on to the Council of Ministers, the European Parliament and the Economic and Social Committee. Over the last few years, we have received a number of letters from Member States supporting GI 2000 and requesting the Commission to take a pan-European initiative. We therefore discussed this with the different players and at last a consensus has emerged as to pan-European activity. It was for that reason that we set out the preparatory measures and projects within the INFO 2000 programme.
Some years ago, we made sure that industry banded together to set up a European umbrella organisation, and that happened, but in the past we have often been forced to the conclusion that, in spite of the importance of the subject and our efforts to support it in the research programme, European industry was not sufficiently interested. That now seems to be changing, so we shall be presenting this communication very soon.
Thank you for that information, Commissioner. I trust it was a language problem when you said the Commission thought that the communication would be forthcoming in the autumn. I hope it still thinks so.
This is indeed an important sector and the communication would be a logical follow-on to the standardisation work already done to assist job creation in Europe. But I am concerned that so much time has passed since the first plans were put forward in 1994. Perhaps we do not need a communication. Why not set up a high level working group directly? That would seem a more practical way forward.
I also wonder whether any appropriations have been earmarked in the Commission's budget for promoting this unified approach to boosting European competitiveness. The Commission's own work would certainly gain from a more uniform starting-point.
We shall be presenting this communication. I believe it is necessary to do so, as we must now recapitulate our position. Of course we will not stop conducting our other activities; they will be continued. I have already said that we have taken a series of steps in the INFO 2000 programme to construct European databases and directories. Those are, if you like, the first building blocks for a geographical information infrastructure. We have a website at any rate, in which over 300 players are involved. We have introduced the concept of GI 2000 time and again at conferences, and these programmes will be continued in the context of the fifth framework programme of research, as part of the new projects aimed at creating a user-friendly information society. That therefore means that we have a whole series of activities that will, of course, be going on. But ultimately these are all incentives. Industry must itself take over and show greater interest than it has done hitherto. That is why I believe that a communication of this type certainly does have a role to play.
As the author is not present, Question No 56 lapses.
Question No 57 by Mark Watts (H-0791/98)
Subject: Safer car fronts
When does the Commission expect to come forward with the proposal for a Directive requiring safer car fronts for pedestrians and cyclists which is anticipated for introduction in 1998 in the Commission's Second Action Programme for Road Safety? I give the floor to Mr Bangemann to answer Mr Watts's question.
Mr President, together with Parliament, the Commission pointed out at a very early stage that when it comes to head-on collisions, especially those involving cars and pedestrians but also those involving cars and other road-users, we need to take better precautions, and that technical regulations reduce the dangers associated with car fronts in an accident. We presented a first proposal for a directive in 1996 to experts from the Member States, industry, consumer organisations and to those bodies responsible for traffic safety. In this document, we followed the testing specifications and performance requirements of the European Enhanced Vehicle Committee.
The consultations have shown that the opinions of those who participated are very diverse. There are also many Member States which find that the costs are disproportionate when compared to the benefits. Others are of the opinion that something should nevertheless be done. That is why we have commissioned an independent expert with the task of examining the issue, particularly this contentious question of the cost-benefit ratio. As soon as these results are available - and also, by the way, the final report which is expected in December - the Commission services will agree on a final version of the proposal for a directive, so that we should be able to discuss it in Council and Parliament at the beginning of next year.
Thank you Commissioner for that very comprehensive and helpful answer.
Obviously I would urge you to expedite that research but I also draw your attention to three independent studies already conducted by the UK's Transport Research Laboratories, the German Federal Highway Research Agency and the Dutch Institute for Road Safety Research. All conclude that up to 2 000 lives a year could be saved and 20 000 serious injury accidents could also be prevented if this new directive to make cars safer when involved in collisions with pedestrians and pedal cyclists becomes law.
I believe that the burden of proof really does exist, that this measure is required and every month, every week and every day that we delay allows people to be unnecessarily injured on our roads.
I hope the Commissioner can confirm that we shall see this directive on the table within this Parliament so that we can expedite the matter early in the New Year.
I can confirm what I said as to the dates: we will try our best - provided we get the study in December - to propose to you early next year the necessary amendments to our original draft. But the two or three studies you mentioned were exactly the reason why we have asked the EEVC again to incorporate them into their own studies so that we are at the level of the latest scientific findings. That is the reason why we want to wait until December - so that the position can be given to us and we can then act accordingly.
Question No 58 by Niall Andrews (H-0830/98)
Subject: Malicious telephone calls
According to available figures, malicious telephone calls are on the increase across Europe. Telecom Eireann last year dealt with some 30 000 formal complaints from customers. In Ireland such calls are considered as a criminal offence with fines and/or prison sentences available for malicious calls.
Can the Commission indicate to what extent this matter has been considered at EU level and, if so, how does the Commission consider this type of crime can be effectively dealt with? I give the floor to Mr Bangemann to answer Mr Andrews's question.
Mr President, we have a legal basis to prevent such telephone calls in so far as is possible. This is Directive 97/66/EC of 15 December 1997, on the processing of personal data and protection of privacy in telecommunications. This directive stipulates that telephone users who are disturbed by malicious or annoying telephone calls are entitled to help from their telephone companies to trace the calls back to their source.
Member States are required in the directive to provide a means of legal redress and sanctions in cases where the rights of subscribers to and users of telephone services are not respected. While we are on the subject, in the recently adopted directive on voice telephony, Member States are asked for the dates on which calling line identification will be introduced. This will enable users, before they pick up the receiver, to see from the number displayed whether the caller is someone they know, and whether they wish to take the call.
Experiments with this system in the USA have shown that malicious or annoying telephone calls can be reduced by 25 %. We can of course go further, because such a display could lead to the telephone user never wanting to take any calls if they did not know the caller. If the caller were to withhold their telephone number, then in accordance with the directive, it should be possible for the subscriber to decline the call automatically. This means that if a telephone call were to come in and the number of the caller were not passed on, then it could automatically be refused, if that is what the subscriber wished to do. I think that essentially that should be sufficient protection against such calls.
Thank you, Mr Bangemann. Mr Andrews is indicating to me that he appreciates the information which you have given him. That brings us to the end of the questions to Mr Bangemann, whom I should like to thank for his replies.
Question No 59 by Jonas Sjöstedt (H-0734/98)
Subject: EU membership and EMU
In an interview in the Swedish media the head of the Swedish National Bank, Urban Bäckström, recently discussed possible Swedish membership of the third stage of EMU. According to him, Sweden could in future be obliged to choose between full participation in EMU and leaving the EU.
Does the Commission believe this to be a correct assessment of the situation? Has the EU any means of forcing out a country which does not wish to use the common currency? If Sweden chooses to stay outside EU exchange rate cooperation, would it still be able to join in the single currency? I should like to welcome Mr de Silguy and ask him to reply to Mr Sjöstedt's question.
Sweden, like any Member State, has undertaken to satisfy the conditions for entry to economic and monetary union. The Treaty states that a Member State which fails to fulfil the conditions for entry to the third stage of economic and monetary union will be granted exemption. That is the situation of Sweden. It nevertheless remains a member of the European Union. On this point there is no doubt.
In its report on convergence of 25 March 1998, the Commission recalled that the Swedish currency has never participated in the exchange rate mechanism. In the course of the two years under review, the Danish krone fluctuated against the currencies participating in the exchange rate mechanism, reflecting, among other things, the non-existence of a target exchange rate.
The Commission therefore rightly concluded that Sweden did not satisfy the convergence criteria referred to in the third indent of Article 109j(1) of the Treaty. On 2 May last, the European Council accepted this Commission recommendation.
This conclusion remains pertinent and the Commission repeats that the conditions for entry to economic and monetary union will be strictly the same for the second-wave countries as for countries which adopt the euro on 1 January 1999.
I am deputising for Jonas Sjöstedt in putting his question. I wish him luck in the Swedish elections, and the same to all good anti-Union candidates in Sweden. I want to ask whether it is not right that Sweden, regardless of the terms of the Treaty, should enjoy the same status as Germany following the Karlsruhe judgment, under which Germany acquired the right through a decision of the Bundestag to decide for itself whether it wanted to participate in the third stage of monetary union or not. That right, enjoyed by Germany, should surely also apply to Sweden on the grounds of equal treatment.
No, I would very clearly point out that the Treaty is extremely explicit. For two countries, namely Denmark and the United Kingdom, there is what is known as an opt-out clause, which means that even if the conditions for switching to the euro are fulfilled, these countries can and must state whether or not they wish to participate in economic and monetary union. For all other European Union countries, the criteria apply as from the moment when the conditions are fulfilled. Participation in economic and monetary union is automatic and there is no discrimination between Member States. The Treaty is clear on this point. It was strictly and unanimously applied by all the Heads of State and Government on 2 May last.
Question No 60 by Esko Seppänen (H-0735/98)
Subject: Coordination of EU countries' economic policies
The monetary policy of the countries signing up to EMU is the preserve of the European Central Bank (ECB) which is subject to no political supervision and has no political responsibility. It has a monopoly of monetary policy. The stability pact drawn up at Dublin and confirmed at Brussels is monitored by the Council, which has a monopoly of the coordination of the EU countries' finance policies. Thus the EU's economic policy appears to fall outside the area of the Commission's responsibility. What is the Commission's role in decision-making on EU economic policy, and what does it think could be done to rectify the democratic deficit in monetary policy? I give the floor to the Commissioner to answer Mr Seppänen's question.
I thank Mr Seppänen for his question, which allows me to explain that, as in the case of the switch to the euro, the Commission's role in the management device for economic and monetary union is central. The particular responsibilities of each institution, including those of the Commission, are defined in the Treaty.
First of all, the Commission plays a major role in coordinating economic policy, and will continue to do so as from 1 January next year. The Commission fully assumes its power to submit proposals when deciding the principal direction of Member States' economic policy, pursuant to Article 103 of the Treaty. I would remind you that this document constitutes the framework instrument for coordinating economic policy in the Union. Subsequently, the Commission is responsible for multilateral follow-up and monitoring, whether of the developing budgetary situation or the debt of Member States. In this respect, the procedure in the event of excessive deficits, as laid down in Article 104c of the Treaty, cannot be implemented without a specific recommendation from the Commission. I would also draw your attention to the stability and growth pact, which clearly confirms this essential Treaty provision.
Finally, the Commission has the power of recommendation in the field of exchange rate policy, pursuant to Article 109 of the Treaty. I can assure you that on all these points the Commission will continue to fully discharge its tasks, as required by the Treaty. At the same time, the Treaty confers responsibility for deciding and implementing monetary policy on the European Central Bank, and guarantees its independence. I would remind you that, in order to ensure maximum coordination of economic and monetary policy, the responsible Member of the Commission, in this case the Commissioner for Economic and Monetary Affairs, can attend meetings of the Central Bank's Governing Council, even if he is not entitled to vote. I can assure you that I for one will be attending all these meetings. The President of the Council of Finance Ministers, ECOFIN, can also attend the Governing Council on the same basis and, as is the case for the Commission, the General Council of the ECB.
On the more specific subject of democratic control of economic and monetary union, a subject which has been frequently debated in this House - and rightly so - the Commission has always considered that independence and dialogue not only can but must go together, and that an ongoing dialogue between the institutions, which respects their individual competences and tasks, is the only way to develop a mix of balanced, flourishing policies which are favourable to growth and employment.
Mr President, I would like to thank the Commissioner for a theoretical answer that was, to my mind, extremely comprehensive. I would propose, as a follow-up question, a practical problem: how to determine the exchange rate between the euro and the US dollar under this decision-making procedure, and what the Commission's role would be in the matter.
I do not know if the Commission is very competent in the matter, but if there is one field in which neither the Commission nor the Council nor governments can impose their will or desires, it is that of exchange rates, since it is by definition the markets which determine the relative value of currencies the one against the other. So we are ultimately unable to say at the outset whether the euro will be strong or weak compared to the dollar, as nobody in the world today is able to guarantee the stability of exchange rates. It is simply the markets which make an assessment on the basis of an economic situation. What is a country's budgetary policy? What is its monetary policy? What are the wage trends? Once these data are known, they are compared to those for other countries, the currencies are compared and a relative idea obtained. That is how markets operate.
The important thing for the Commission is to ensure that the euro is a stable currency which can be used for most of our trading and which will therefore protect us against exchange rate fluctuations and make us less dependent on movements in the dollar. For the rest, pursuant to Article 109 of the Treaty, the Commission will assume its full responsibilities, especially when it comes to defining Europe's joint positions and its representation on international bodies. In accordance with the Treaty, it will make the necessary recommendations to ensure that the Council can take decisions and to ensure that, during major international negotiations, whether monetary or otherwise, the European Union is represented and able to defend its interests as well and effectively as it would wish.
Question No 61 by Paul Rübig (H-0737/98)
Subject: Denominating EURO banknotes
Now that all the basic decisions for the introduction of the common currency have successfully been taken, it is now more important than ever to make sure that these decisions are properly implemented.
The issue of EURO coin denominations was thoroughly debated at Parliament's part-sessions of November and December. However, many users are now faced with the problem of the new banknote denominations. Almost half of all Austrian banknotes currently in circulation are 20-and 50-schilling notes. On the other hand, the smallest EURO banknote (5 EURO) is roughly equivalent in value to 70 schillings. What is more, the stamping of 'EURO-Cent' on the smaller currency units could lead to confusion with the EURO coins.
If, as experts fear, there is a fourfold increase in the present coinage, should consideration should not be given to the subsequent introduction of 1 and/or 2-EURO banknotes, and how might citizens be prepared for this situation? How does the Commission feel about these matters? I give the floor to Mr de Silguy to answer Mr Rübig's question.
Here is a very practical question, of direct concern to our citizens. In reply to Mr Rübig's question, I should first like to remind you that the denominations of the euro coins and notes were decided in 1995 by common agreement between the Council of Ministers and the central banks. At the time, that is three years ago, this agreement took into account likely developments up until the date when the notes and coins would be effectively introduced. This agreement was officially approved by the Board of the European Monetary Institute and the Council of Ministers and has never been called into question since.
In certain countries there are notes which have a value of less than five euro. In other countries there are also coins in circulation worth substantially more than two euro. That said, following an in-depth study, the Commission concluded that these notes and coins I have just mentioned have a relatively limited circulation. As low value notes are not distributed in large quantities and high value coins are not generally accepted by vending machines, their practical use is limited.
It has also been decided not to have notes and coins with the same face value so as not to burden the management of the money supply. As you know, the Commission does not intend to speak for the European Central Bank and the Council, which must assess the situation. However, it does consider the 1995 agreement to be fair, for the reasons I have just mentioned.
On the basis of the initial estimates of the Member States, a summary of which I requested in order to be able to answer your question, it seems that there should be no increase in the number of coins in circulation in the euro zone compared to the present time. I would even say that, on the contrary, the development of modern alternative forms of payment, such as electronic payment - and especially for small amounts - should help reduce the number of coins in circulation in Europe.
Generally speaking and to conclude, it is the responsibility of the Member States to instruct European citizens in the use of euro coins and notes, even if the Commission does make recommendations and even if, with the support of the European Parliament, we have launched information campaigns in order to increase public awareness. But given the national competence in this area, the Commission has recommended the creation of local observatories which will be able to respond to consumer concerns on the ground and to monitor the introduction of notes and coins during the transitional period.
Mr President, at the moment I am giving a great many lectures on the euro, and I see that it is above all the small companies which are afraid that the circulation of coins is going to increase dramatically. It is not only that we in Austria are going up from six coins to eight, but also that in the EU at present there are only two countries which have banknotes of a higher denomination. The other countries are used to dealing in banknotes and do not have so much hard cash in day-to-day circulation. That is why the question arises of whether we should not consider introducing a one euro note in future. If one looks at America for instance, there they have a one dollar note without which life could not be imagined. This needs to be discussed.
I should like to answer honourable Members very frankly. We are not here to conceal the truth. I believe that we are engaged in a process in which decisions have been taken and in which we now have a considerable technological and industrial mechanism to implement. For example, there must be around 75 billion coins to be minted in the European Union and some 10 billion notes to be printed. That must represent 300 000 tonnes of metal - a considerable task. The decisions have been taken, and today we are at the stage of implementation. Some countries have already started minting the coins and are to start printing the notes at the beginning of next year.
I do not believe it is either realistic or reasonable to call into question at this point the decisions taken by common agreement by governments three years ago and which, in technical terms, are designed to meet a real industrial challenge. All coins, whether minted in Austria, France or Germany, must be the same, be accepted everywhere, have the same security and be accepted by all vending machines. This is therefore a major technical undertaking and the priority now must be to successfully complete it.
On the other hand, the honourable Member is right in saying that we have a great deal of information to provide and a lot of explaining to do. A compromise was obtained between the different positions of the Member States. It is now up to us, in each of our Member States, to explain the changes. I believe that European citizens are sufficiently intelligent, developed and cultivated to understand and to adapt. I also believe it is true that there is a need for a great deal of information in order to overcome the resistance of which you spoke and to resolve the real problems which that could pose. We have three years in which to do it and I believe that this is a task for each and every one of us.
Question No 62 by Hans Lindqvist (H-0740/98)
Subject: EMU - 'A new Berlin Wall'
The single currency, the euro, is likely to create problems in Europe as the countries involved do not constitute an optimum currency area. The bias of EMU towards price stability is therefore likely to increase unemployment and regional disparities in the EMU countries.
EMU will create a political and economic Union, just as many applicant countries in Eastern and Central Europe see their hopes dashed of becoming members of the EU/EMU in the foreseeable future. Does this not entail the risk that the EMU project will result in the erection of new walls in Europe? What is the Commission's strategy for averting such an undesirable turn of events? I give the floor to the Commissioner to answer Mr Lindqvist's question on the erection of walls in Europe.
I must say I was a little surprised here. Almost ten years after the Berlin Wall came down, I find Mr Lindqvist's question rather surprising. Why? First of all, because the euro has already had positive effects. The efforts made to improve our economies and finances in preparation for the euro are beginning to bear fruit. I would remind you that public deficits fell from a European average of 6.1 % of GDP in 1993 to 2.4 % in 1997 and that growth, which was negative in 1993, at minus 1 %, stood at 2.6 % last year and is set to increase to 2.8 % this year. The employment situation is also improving. Two and a half million jobs should be created in Europe by 1999, and this is the result of the economic policies being pursued.
Another positive effect is that the euro, even before it is created, before its real legal birth, is already fully assuming its role of protecting Europe against the financial crisis in Asia and Russia. I believe we will have the opportunity to discuss this during tomorrow's sitting.
Finally, I note that it is the countries in the euro zone which have the healthiest economies in Europe today. The confidence of manufacturers and consumers is at present stronger in the euro zone than in the rest of Europe. Growth in the euro zone is also 0.2 % higher. So rather than erecting a new wall, I believe that the euro will facilitate the integration of the candidate countries. They all wish to participate in the euro, and the European Council in Copenhagen established the principle that the candidate countries will adopt the acquis communautaire of EMU, even if they do not participate in the euro immediately they join the European Union.
Also, at the time of joining, the candidate countries will enter stage two of EMU and thus by adopting the acquis they will also acquire the means to progressively meet the conditions required for their participation in the euro. I believe that far from erecting a wall, economic and monetary union is participating in this inclusive process of bringing together the countries and peoples of Europe.
Thank you very much, Commissioner de Silguy, for your answer to my question. I concede that it was phrased rather provocatively, but that was really the idea.
What I was driving at with this question was the following. Those of us who are in favour of broader European cooperation - and I take it that Commissioner de Silguy counts within our ranks - fear that it could take a very long time before the countries of Central and Eastern Europe are ready to join up to closer cooperation in the shape of EMU - partly because the demands on new EMU members will be high, and partly because years of communism have left the CEEC economies so far behind. Incorporating them into a system of broader European cooperation might therefore be a lengthy process; they could find themselves waiting on the doorstep for a good while. If we seriously want wider European cooperation, this issue just has to be addressed.
Very briefly, since I do not want to prolong your sitting, I would say that Mr Lindqvist made a comment rather than asked a question.
It is a way of looking at things, a way perhaps of drawing attention to the dangers of a situation. But it is the same as with every coin, which has its other side. That does not mean that the other side cannot be dynamic.
The Maastricht Treaty lays down the principles of economic policy, the implementation of which has proved positive for the European Union, and I believe that the candidate countries, that is the Central and Eastern European countries and Malta, will ultimately reap the rewards of applying the formulas which have produced good results for us.
For the rest, I believe we should not confuse the exercises. There is accession to the European Union and there is the switch to the euro. I believe it was wise not to require these countries to fulfil the conditions for switching to the euro when joining the European Union. The distinction between the two is a factor of progress and will have a revitalising effect on the continuing process of European integration.
Question No 63 by Wayne David (H-0757/98)
Subject: Future of the British Royal Mint
Recently, the British Government announced that a new public/private partnership would be introduced at the Royal Mint, based in Llantrisant, South Wales. Given the importance of the Royal Mint to actual and potential customers throughout the European Union, would the Commission like to express any views about future developments regarding the Royal Mint? As we enter the final straight, Commissioner, I would ask you to reply to this last question and allay Mr David's fears regarding the future of the Royal Mint.
I do not know if I can allay Mr David's fears. What I can say is that I would make the following observations in reply to his question.
First of all, even with the introduction of the euro, the minting of coins will remain largely a national matter, that is within the competence of the Member States. Community competence relates solely to defining, and possibly modifying, the technical characteristics and the European side of the coins. We have debated these two subjects and you delivered an opinion.
It was decided to keep the present principle for the minting of euro coins: each Member State will mint the coins it issues and, failing a sovereign decision by a Member State in the euro zone to have its coins minted by the Royal Mint, the latter will not be directly concerned by the launch of the euro.
The Commission is not therefore competent to comment on the possible future status of the Royal Mint, or indeed of any other national monetary institute. However, it may be observed that while the issuing of coins is a prerogative of the public authorities, their manufacture is a traditional industrial activity, as is the production of notes. In some countries this production is entrusted to the public sector, while in others it is entrusted to the private sector. It is for each Member State to decide.
I was rather hoping too that the Commissioner would allay my fears, but I am afraid he has not. There is a very real concern here, not just in terms of the local economy in South Wales but also, I would suggest, in terms of the European Union as a whole. At the moment we have an indication that five of the eleven Member States who are joining the first wave of EMU will have at least some of their coin blanks minted in Llantrisant, South Wales. One of the reasons they have decided to go to South Wales is because of the certainty of production and the very competitive price which is available there. If there is a change of ownership, whether it is privatisation or some kind of public/private partnership, there must, I would argue, be a question mark over the costing arrangements and the certainty of supply which currently exists.
I suggest, therefore, that it is not simply a domestic issue, there is also a European dimension to it as well.
I can perhaps try to allay the honourable Member's fears. You are right to say that there may be problems comparing costs between various issuing bodies or between different companies which manufacture coins and notes.
Having said that, the decision which has been taken is that each Member State will manufacture the stock of notes or coins which it needs for its country. For example, let us just at random say that a given country has three billion coins and 200 000 notes in circulation. That country will then manufacture the three billion coins and 200 000 notes in euros. It will be its sovereign decision how to mint these coins and print these notes. So, at least when launching the euro and when manufacturing the first stock of notes and coins, everyone remains free to proceed as they wish, and it is true that in strictly economic terms we have not taken into account comparative advantages or competitiveness. While this may be regrettable from a strictly economic point of view, politically, given the present situation, I believe that your fears should be allayed.
Thank you, Mr de Silguy, for attending and for your responses.
Ladies and gentlemen, we have reached the end of Question Time. We have run over our allotted time by 13 minutes, and that means that we have provided more work for our colleagues, in particular the interpreters. I would like to thank them all and ask them to excuse this lack of timing in our work.
Since the time allotted for questions to the Commission has come to an end, Questions Nos 69 to 107 will receive written answers.
That concludes Question Time.
(The sitting was suspended at 7.15 p.m. and resumed at 9.00 p.m.)
Comitology
The next item is the statement by the Commission on comitology.
If ever there was a controversial issue within the Community's system, and one which gives rise to a great deal of debate in interinstitutional relations, it has to be comitology, although from a strictly technical point of view the system has worked well.
Only in a small number of cases have difficulties arisen over the adoption of a decision, thus requiring it to be referred back to the Council - for regulatory procedures, only in 32 of the 3000 legal acts over the last five years. The number of decisions finally approved by the Council and not by the Commission is well below 5 %.
In quoting these figures, I do not wish to suggest that I am satisfied with the situation. Please do not assume that is the case, I am simply relaying data.
Nevertheless, it is fair to say that two aspects have not always been taken sufficiently into account.
Firstly, transparency. This has been lacking, due essentially to the complexity of the system, the variants of each type of committee and the uncertainty surrounding the choice of committee to be used for different areas.
Next, democratic control. In particular, control by this Parliament of the decisions adopted, a problem which has become much more serious following the introduction of the codecision procedure.
Nevertheless, the shortcomings of the system - and clearly these do exist - should not lead us to overlook the role of comitology, which is crucial to the operation of the Union.
The aim is to ensure better preparation for the many important executive decisions entrusted to the Commission, through consultation with representatives from the national administrations.
Historically, comitology was devised to ensure that executive decisions adopted by the Commission could be integrated efficiently into the national systems. After all, in most cases, it is the national administrations who eventually implement such decisions on the ground.
These close links between administrations are now even more important following the enlargements and the granting of new powers.
Committee meetings have therefore become forums for the exchange of ideas, which has doubtless proved most useful to both the Commission's services and those of the Member States.
Secondly, in accordance with the Treaty, the Council - and I should remind you that until 1993 it was, for all practical purposes, the only genuinely legislative body - delegated powers to the Commission, and was therefore entitled to regulate the activity of the latter. The only significant issue arising was how far this called into question the political control exercised by the European Parliament under the Treaty.
The first function, integration into national systems, is still essential, because at present, the acceptability of Union regulations calls for even greater transparency and for much wider consultation. The Commission makes every effort to respond to these requirements to the best of its ability, within the limits imposed by the procedure, which is - I would stress - extremely complex.
On the other hand, the achievement of greater transparency has been the key issue in the exchange of notes between the Commission and the Parliament since 1988, and also in the modus vivendi of 20 December 1994.
As regards the second function, a change has taken place, due in part to the increase in the competences of the Union and in the powers of the European Parliament. Currently, in addition to relations with the Member States, we are confronted with the crucial issue of democratic control of executive decisions at European level. This is the fundamental problem arising, particularly in the area of codecision, because any procedure from which such democratic control was excluded would obviously be unacceptable.
Indeed, this is one of the key problems raised by this Parliament.
I should remind you too that at present, in many instances where technical advances and rapid changes in the markets call for adjustment, the Commission has the power, within the framework of comitology procedures, to adapt or implement important aspects of Community legislation.
I am well aware of the confusion which sometimes arises in the Parliament as a result of such decisions, but I believe that this flexibility of regulation is a great advantage in a rapidly changing world, preventing the legislative paralysis which can set in all too easily nowadays.
I shall now proceed to present the Commission's proposal.
In accordance with the decisions taken at the Amsterdam European Council and the agreements entered into with the European Parliament and the Council during the drafting of the modus vivendi , the Commission has just submitted a proposal for reform of the Council's decision of 1987.
Essentially, we have attempted to deal with three problems. First, the structure of comitology procedures has been simplified, reducing them to three as against the five variants which exist at the moment. Secondly, the use of these procedures has been streamlined, and the type of committee to be used for each type of decision will be determined in the decision on comitology. Lastly, information and democratic control of the decisions adopted is guaranteed, taking into account the Parliament's new powers whilst allowing for the distinction between executive and legislative power.
The first point is simplification. Any simplification will necessarily involve problems for the Commission, which has agreed to question practices to which it had become very accustomed, but which are now so complex and so difficult to understand that radical change is called for.
The procedures are therefore to be reduced to three main types, without the current variants. The same applies to the safeguard procedures of which - as you know - there is currently one only.
I should like to stress the radical nature of the reform which the regulatory procedure is undergoing. If the committee and the Commission cannot reach agreement, the measure at issue may only be approved by the legislative authority, that is to say, under the codecision procedure of the European Parliament and the Council.
I should also like to comment briefly on the streamlining. We feel that this has been achieved because, for the first time, it is proposed to relate the choice of procedure to the nature of the decisions to be adopted.
Procedures in the management committee will guarantee a speedy decision on matters of financial and agricultural management, whilst granting the committee a significant right of investigation.
It is anticipated that the regulatory committee will deal with general issues relating to key aspects of legislation, and it will be much stricter with the Commission. The issue of adapting to technical progress is a good example. The procedure should, obviously, be much stricter for the Commission, and should allow the legislative authority plenty of scope to intervene.
Lastly, the advisory committee will deal with all other issues which the legislative authority considers straightforward.
We do believe that the proposed arrangements will result in greater transparency and will confirm and enhance the information available to the European Parliament, particularly in the area of codecision. In this context, I feel it will be necessary to review the transmission and reception of information on the issue. There is a good deal of it, and it is certainly often of little use to the European Parliament.
I shall conclude with what I consider to be a key consideration. This proposal requires the Commission and other institutions to adapt the current procedures to those outlined in the new decision, from the time it comes into effect.
The question we must ask ourselves - and which I am certainly asking myself - is this: how is the role of Parliament to be affected? Leaving aside, of course, the consultative role it plays in the approval of the proposal for a decision.
In its proposal, the Commission has sought to maintain and enhance the information procedures contained in the modus vivendi . The Commission awaits Parliament's proposals, in the hope that an agreement can be reached which would be part of the decision itself. Alternatively, it would form part of the agreement between Parliament, the Commission and the Council or, if appropriate, of an agreement between the European Parliament and the Commission.
In an attempt to launch negotiations towards such an agreement, the Commission has circulated the draft declaration, which recognises that the European Parliament has an important part to play.
It is clear to us that the role of the European Parliament should be greater in those areas where the basic legal act has been adopted under the codecision procedure. At no stage in the procedure should the European Parliament's control be excluded.
It is also clear to me that the Parliament must not assume an executive role. I am sure it has no intention of becoming some kind of alternative power, or of taking part in an activity which must remain entirely within the Commission's competence if it is to be useful and efficient.
It is for the Commission to use its initiative and fulfil its responsibilities, studying each individual case and ruling on the legitimacy and appropriateness of adopting an executive decision. It follows from these principles that it is for the Commission to rule whether, on the contrary, a new legislative procedure should be initiated.
As regards the relationship between the European Parliament and the Commission, no long-term clash is anticipated, except for a potential motion of censure. I am therefore of the opinion that any failure to agree with the Commission's proposals should only be expressed through strict procedures guaranteeing the involvement of the whole Parliament.
In my view, we should ideally establish procedures aimed at strengthening the relationship of trust between Parliament and the Commission, instead of carrying out such detailed and, in extreme cases, bureaucratic control of the Commission's action.
Written and public practice of this nature will promote transparency, as public opinion or, where appropriate, expert opinion will be able to make its voice heard.
I shall conclude there, Madam President. It is the Commission's earnest wish that the debate and negotiations to be conducted prior to the approval of the new decision on comitology, proposed in July, should have three aims in mind, within the context of the measures to implement the Amsterdam Treaty. Interinstitutional relations need to be strengthened and improved, and our system of adopting decisions must become more transparent to the citizens of the Union and to national institutions, and also more acceptable to the latter. We need to be seen to operate a more democratic and efficient system of implementing regulations and to be capable of adapting it to the current situation.
I trust you will be guided by these aims as you make decisions and proposals, and also in the discussions leading to an agreement. We shall then be able to rid ourselves of the long-standing difficulties we have experienced in establishing a clearly defined relationship between the institutions in this complicated area of the implementation of Community legislation.
Madam President, Commissioner, ladies and gentlemen, it seems to me that, in the introduction given by Commissioner Oreja, there may perhaps be an excess of optimism as regards the proposal presented by the Commission. I believe that we too have it at heart to improve the legislative mechanism and the mechanism of executive proposal, but it appears to me that even if a few steps forward have been taken with this proposal, the main concerns and requests from the European Parliament have been somewhat sidestepped.
The European Parliament's initiative on comitology stems from problems of transparency and respect for legislative procedures raised by the current system, all the more unacceptable today with a Treaty of Amsterdam which has redefined the role of the European Parliament in the codecision procedure, bringing it up to parity with the Council. It is therefore evident, not least in the absence of a modification to Article 202, formerly Article 145 - which refers to the acts adopted by the Council and not the acts adopted jointly by the European Parliament and the Council - that comitology is a grey area, with virtually no rules. In the framing of new rules, it is necessary to bear in mind the increased responsibility of the European Parliament, which has indeed been recognised by the Commissioner. In particular, I believe that responsibility for the delegation of executive power to the Commission and the controls on executive activity should be shared equally by the legislative authority, in other words by the European Parliament and the Council in the area of codecision.
When the Commissioner says that all will be improved by parliamentary control and information, I think that perhaps he is restricting the control function a little. The European Parliament has decided to act at two points: to begin negotiations with the Council and the Commission as soon as possible on the basis of the resolution we are discussing today and - with the negotiations started or indeed swiftly completed - to express its final opinion on the Commission's proposal.
A satisfactory conclusion of the negotiations also depends on the willingness of the Commission and, above all, the Council to discuss Parliament's requests openly and without hindrance, as well as the willingness of Parliament to understand the reasoning of the Commission and the Council. But it seems to me that there are fundamental principles lacking from the Commission's proposal and which the Committee on Institutional Affairs intends to raise in the negotiations.
The first principle is to guarantee full respect for the legislative procedure, in order to avoid a legislative act being adopted outside the regular codecision procedure. This is something which all those who want the process to be transparent and democratic have at heart. From this point of view, the definition of an executive act which is given in the Commission proposal is worrying, because it goes in the opposite direction to respect for the need for a more precise determination of the respective roles: the executive role of the Commission, on the one hand, and the legislative role of the Council and the European Parliament on the other. In contrast to the Commission, we believe that an implementing rule cannot be amended, adapted or updated, these being the key elements of the basic legislative acts, including the annexes, and when we talk about 'technical adaptations', we know perfectly well that, very often, key elements of the legislation are dealt with in the annexes. I think that if confusion remains in the executive sphere which is codified in the new decision, it will be inevitable that the basic acts become increasingly general rules - and this is a risk for everyone, not just the European Parliament - and that the committees see their role in the defining of key elements of legislation increasingly strengthened, which is what we are seeking to overcome.
The other essential principle for a correct and democratic balance between the different institutions is that the European Parliament should have the possibility of exercising real control over the implementing rules, in other words of intervening within a limited period to possibly contest the legitimacy or the procedural substance of the rule. This would obviously mean that the Commission may have to revoke or change that rule, but it will be able to discuss the most appropriate way of achieving control by the European Parliament without this involving any interference in the executive role of the Commission or a slowing-down of the executive process in such a way as to prejudice citizens' rights. We are very aware that these two points are essential in the framing of the new decision and the procedure for implementing legal acts.
Finally, as regards the principle of genuine control by the European Parliament, I believe that this is very strong and must remain so. We hope that the Commission and the Council are ready to engage in dialogue and do not undervalue the role and the responsibility acquired by the European Parliament, whose legitimacy derives from the direct vote of the European people. I hope that the dialogue will have a positive outcome, and I believe the European Parliament has every intention of asserting its position.
Madam President, Commissioner, I think it is right, especially after Amsterdam, to claim legislative parity for the European Parliament with the Council. Starting from that parity, we need to define the elements of a new balance between the institutions of the legislative authority. This is the great political, historical and legal context in which we have to operate. Above all - and I say this very clearly to our rapporteur, Mrs Aglietta - we must not allow comitology to become an obstacle to or diminish legislative parity. That is the political point.
I think the Treaty of Amsterdam did something else too, which may make the definition of this problem easier: it guaranteed a new effectiveness, through a procedural simplification, giving new responsibility to all the institutions of the legislative authority. That is the framework in which we are operating. The Commission has produced a text. I think we should broadly support the judgement of the rapporteur, who is working extremely well in our committee, but I should like to emphasise one or two points. We trust that the Commission's text will be capable of providing fresh impetus, and we call on both the Commission and the Austrian Presidency to reach an interinstitutional agreement rapidly.
I should like to highlight one interesting point: some common positions require amendment of certain annexes in codecision rather than in comitology, and there are not many precedents for this. Where the committees act, we must of course work towards simplification - we appreciate some of the features of simplification contained in the Commission's text - and naturally also towards control. Simplification means transparency, and comitology is the science of committees, but a science of committees obviously needs rules and the rules must be transparent. A good many jokes have been made about the word comitology, but we should not forget that we are talking about the role of the institutions and the opening up of the legislative process to the citizens. So, although it is bound up in a technical problem, this is actually a great political issue which affects our citizens, because the relationship between legislation, transparency and our citizens cannot be overstated.
Madam President, behind the technical aspects this is actually a question of power. When the draftsmen - this is my term for those responsible for preparing treaties - decided to introduce codecision into the Maastricht Treaty, Articles 145 and 155 should have immediately been amended, technically speaking, but this did not occur.
Parliament remained silent on the matter, which was negotiated between the Commission and the Council. When I made enquiries, I was told that it was too late, that the subject was too technical and that there was no opinion to be given on this. We referred this matter to the Court of Justice and something quite astonishing happened there. Disregarding 30 years of tradition whereby it had always tried to interpret texts according to the intention of the draftsmen, or legislators, the Court of Justice for the first time - actually not strictly for the first time, but almost - based its judgment on a purely formalistic interpretation. This, incidentally, is another of the consequences of enlargement. A major error was therefore made because, in all the constitutional systems all over the world, those responsible for deciding the rules and for laying down the laws are also responsible for specifying the implementing measures for these rules and laws. This is not so in this case, as Parliament and the Council lay down the law together, but the Council decides the implementing measures on its own.
When the intended aims of the Maastricht Treaty were brought under the spotlight, the citizens of Europe were led to believe that, henceforth, the European Parliament would be given more power and would be placed on a proper equal footing with the Council. This is not what has happened at all. We are not, by any stretch of the imagination, on an equal footing with the Council because, in terms of implementation, Parliament does not participate and the Council makes the decisions on its own. The Commission is quite happy with this situation. There is no mention of this anywhere in its text, except to say that, as the Council did not want to change Article 147, the Commission is quite satisfied. It is therefore allowing a right to be denied which is actually being asserted everywhere else. This is tantamount to saying 'in principle you are equal, but in practice you are not, and we do not want to change Article 147' and herein lies the root of the problem.
Why are we protesting so vigorously? Not just on the basis of the equality of rights. If this situation were restricted to consultation or even management as you suggest, there would be no problem, but you are keeping the rules. And what do the rules say? They say that if the Commission's proposals do not comply with the committee's opinion, they cannot be accepted. And who takes the decision not to accept these proposals? Answer: the officials of the national authorities, who are not answerable for anything, not to their national parliaments nor to the European Parliament. Not for anything. This is what is so worrying and what justifies our indignation.
At first sight, you have not been open to this argument, which is why we find it so difficult to accept the situation, while objectively recognising that this is actually progress on the current situation. However, you are happy to remain within the framework established by the decision of the Court of Justice and by the refusal of the negotiators of the Amsterdam Treaty to amend Article 145. So you have indicated your satisfaction with this situation. Although it is true that you have done your utmost within this framework, I am sorry to say that, if you are hoping to put an end to the problems in this way, this will not happen, because Parliament will rightly demand that it be allowed to exercise all the rights which it has formally been granted but which, in practice, it is being refused.
Madam President, Commissioner, the excellent report from the Committee on Institutional Affairs prepared by Mrs Aglietta states that the Amsterdam Treaty, by extending the field of application of the codecision procedure of the European Parliament and by eliminating the third reading, has unambiguously expressed the equality between the European Parliament and the Council in the adoption of Community acts.
The Amsterdam Treaty could have been taken to its logical conclusion by reinforcing the control over the implementing rules so that the legislative procedure could be fully respected. This was not the case and the Treaty entrusted the Commission with the responsibility of presenting proposals on comitology. The Commission has responded to this request in the time required, for which it should be thanked. Its primary objective was to strive for simplification and transparency and to introduce a more democratic system, giving Parliament a right to scrutinise the implementing powers for acts adopted under codecision.
However, and this is to be regretted, the retention of the regulatory committees in the Commission's proposal - underlined just now by Mr Herman - is extremely worrying, given that this removes the European Parliament's option of challenging an executive act. This is contrary to the Amsterdam Treaty, which stipulates that control over the executive activity of the Commission must be shared equally by the legislative authority, namely the European Parliament and the Council.
There is therefore a risk of undermining the codecision procedure, which would be restricted to acts with a very general content. This is why the report from the Committee on Institutional Affairs very logically establishes, as one of its priorities, the guarantee of full respect for the legislative procedure in order to prevent a legislative act, including the updating of acts adopted under the codecision procedure and the amending of annexes, from being adopted as an implementing measure outside the scope of the codecision procedure.
Commissioner, all these speeches have the same theme. You have tried to make an improvement and to a certain extent you have succeeded but, in our opinion, you have not gone as far as we would have hoped.
Madam President, I should like to thank the Commissioner and the rapporteur for their involvement in this issue.
In every democracy there is the idea of the separation of powers so that no one institution has outright power over another. There is a system of checks and balances. Parliament has always therefore been somewhat fearful of the ideology of comitology.
I was somewhat amused to hear the Commissioner, in his opening statement, setting out the importance he would place on Parliament's role in ensuring that its power as a codecision maker, co-legislator, is respected and guaranteed. There is a saying: 'You know me by my actions, not by my words' . The actions of the Commission are somewhat disingenuous.
Tomorrow in Parliament we will be discussing the Miller report on excise duties. In light of the fact that everybody knows that the Amsterdam Treaty is coming into operation, in light of the fact that everybody knows the opposition there is in Parliament to certain acts and decisions that were taken at Council level, a dispute has arisen with regard to duty-free sales and what excise duty laws would apply. What did the Commission decide to do when this problem arose? The Commission decided to refer it to the Committee on Excise Duty, thereby totally precluding Parliament from any involvement in the decision-making process.
Therefore we, in Parliament, have to be very careful with regard to any olive branches held out to us by the Commission. We have to be certain in our own minds that we, as the only directly elected, democratically accountable body within the European Union should stand up for our right to be the final arbitrators and decision-makers. We should move away from this idea of regulatory committees and executive committees which are nothing more than glorified quangos - unelected, unrepresentative and unaccountable. Let us bring power back to the people, back to Parliament, where it should be; to censure commissions; to criticise decisions. Give us the power now to change and make better law.
Madam President, Commissioner, I should firstly like to congratulate Mrs Aglietta on the work which she has accomplished on a subject which is a very complex and technical one, which is difficult for the general public to understand. However, behind this technical façade, comitology has clearly political implications.
In fact, just when everyone has accepted the need for transparency in the European institutions, it is clear that the comitology system is anything but transparent. This system of control exercised by the Council over the implementing powers of the Commission is actually opaque, complex and subject to paralysis, particularly in the regulatory committees.
It is not a question of us being given identical powers to those held by the Council today, but rather of us having a power of recall where two institutions share the legislative power.
The hostility of the Council to any re-examination of the problem is becoming annoying, but what is worrying and serious is that the Commission, in its proposal of July, seems to be edging towards positions which are far removed from those of the European Parliament. This proposal actually provides for the retention of the regulatory committees and does not allow Parliament the option to challenge an executive act.
It is therefore with the utmost urgency that serious negotiations should be started in order to conclude an interinstitutional agreement in this respect, with this agreement clearly going further than the current modus vivendi which, it must be said, leaves all the comitology procedures as they are.
Before ending, I must say that the comitology case is closely linked to one of the major problems pending in the European Union: the hierarchy of rules.
I remain convinced that it will be very difficult to find lasting solutions to this problem without the proper classification of European legal acts. This subject was on the agenda of the intergovernmental conference, but was not resolved. This is the purpose of the amendment tabled on behalf of my group and I hope that it will be supported by the House.
Madam President, there must be around a thousand committees in the EU. We know the list from the budget, but we do not know every committee. My group demands that not a penny should be paid in travel expenses to committees we do not know or cannot find out about. We demand that all funds for meetings should be placed in budget reserves and the money released once we have been given sufficient information. The committees should serve the voters; their agendas, working documents and reports should therefore also be available to the voters. If legitimate interests call for confidentiality, those interests can be stated and access can be limited, for example, to the chairman of the committee, rapporteurs and an individual spokesman from each group. But the principle must be that every document is also accessible to the democratically elected representatives when the document is outside the Commission, and I would like Mr Oreja to confirm that it is also his principle and that when a document has left the Commission it is also available to any democratically elected representative in this House.
It should also be a principle that matters from a committee can be put onto the agenda of the Council of Ministers. The Commission and a committee must not be able to obstruct the legislative work of democratically elected representatives. The essence of democracy is that we can vote in elections and get new laws. We cannot do that when power is switched to either the Commission or a committee. Then only the Commission can put a matter back on the agenda of the Council of Ministers. It is crucial therefore that the Council of Ministers and Parliament have a general right at all times to have a matter put on the agenda.
Madam President, ladies and gentlemen, comitology is neither about an esoteric lore nor a new religion. In essence, it concerns rather democratic legitimation and the supranational nature of integration. I wish to make this clear with regard to two points: firstly, the European Parliament is a co-legislator and budgetary authority with equal rights. In the comitology procedure which was organised before the Treaty of Maastricht, the representatives of the Member States take a number of decisions in the expert committees which affect the legislative and budgetary powers of the European Parliament. This has to be amended, because there was no codecision in 1987 and the codecision procedure has become the norm in Community legislation through the Treaty of Amsterdam. It is therefore provided for in the protocol statement that the Council will present an amendment by the end of 1998, Parliament's only involvement in which will be to deliver an opinion. That is not sufficient for us. We now therefore wish to begin talks with the Council, in order to assert our position strongly. That is also the purpose of the resolution with which our debate today will end.
Secondly, the supranational nature of the integration process is a constant area of conflict between the interests of the individual Member States and the supranational perception of Community interests. Legislative and budgetary procedures have until now largely done justice to this area of conflict. At the level of implementing decisions, however, this balance has not yet been achieved. Naturally, the interests of the Member States must be represented in doing this because the implementation of Community acts is mostly a matter for the Member States. However, when implementing decisions of a general nature do not generally reflect the supranational level, what we have is back-door renationalisation. The whole debate on subsidiarity demonstrates this problem.
In order to counteract this risk, the European Parliament is demanding a right of political control parallel to that of the Council of Ministers. Certainly, the perception of common interests at supranational level is first and foremost your business, Commissioner, and is thus a matter for the Commission. Since the management committee procedures often give the Council of Ministers the opportunity to outvote the Commission's position, however, the creation of a political counterbalance at parliamentary level is a sensible move. We wish to have and we must obtain an interinstitutional agreement precisely on this basis.
Madam President, Commissioner, you yourself are also responsible for information, amongst other things. You will therefore not be surprised when I tell you that I have not found the thread running through the labyrinth of comitology in the statements - which have indeed been produced with some effort - but that this term still, in my view, represents a kind of magic square for our citizens, who are unable to see through it. When numbers are mentioned here, it must be said that the practice currently followed in what are estimated to be several hundred management and regulatory committees, consisting of representatives of the Member States and placed alongside the Commission to implement legal acts, has led to an unjustifiable mixture of legislative and executive functions and removed the classic separation of powers in the EU's system, and indeed done so in an unreliable way. This does not just involve codecision, but also programmes in the field of external relations, for example, which are also controlled above a certain ceiling by these management committees.
We are not so concerned about Parliament intervening in the executive, but rather that the Council is intervening much more strongly in the executive authority of the Commission, and in an unacceptable way. I think the Commission and Parliament really must try to obtain a form of control, as you have just pointed out, but for which the information available to us is actually insufficient.
Our citizens will be questioning us on transparency, clear responsibilities and democratisation in the next few months before the European elections. Then we shall have to answer for you, rather than for your officials or indeed those of the Council. This is where the root of the matter lies. We are therefore very interested in the conclusion of a sensible interinstitutional agreement which sets out these elements with much greater force. In this respect, we fully support the line taken in Mrs Aglietta's report, in all its complexity.
Madam President, all legislative systems have a procedure for conferring implementing powers on the executive. This often means that the executive is empowered to enact detailed technical legislation, sometimes going further and under strict conditions modifying the basic legislative text within certain limits. That is not unusual. What is unusual in the European system is that the Commission as our executive is obliged to work in conjunction with committees of national civil servants. One might think that is logical. It is, after all, the Member States which have to apply European legislation once it is adopted. It is perhaps sensible to involve them in the adoption of detailed implementing measures.
Why then does Parliament object to the comitology system? There are three or four main reasons. Firstly, it is because these committees of national civil servants - and only these committees - have the right to block the Commission implementing measure and refer it back to the legislature or part of the legislature. Parliament has no equivalent right. We are not able to scrutinize the executive and blow the whistle.
Secondly, if something is referred back in this way, it is only to one branch of the Legislative authority - the Council - not to both branches - Council and Parliament - as it should be in the equal system of co-decision we now have in the European Union.
Thirdly, the whole system is so complex with so many committees, and agendas and procedures that are difficult to get hold of, that it is opaque and not transparent for the wider public. Fourthly, we do not like procedure 3 and especially procedure 3b which can lead to blockages. All procedures 3 can lead to a system whereby it is almost the same as the legislative procedure. The Commission makes a proposal, it needs a qualified majority of national representatives to approve it, sitting in one of these committees but Parliament is cut out of the system entirely. It is a way of excluding Parliament, often from very important decisions. That is why we cannot accept this system.
The Commission proposal goes some way to rectifying this but it does not give us total satisfaction on all those four points. It is not quite good enough. We will now have interinstitutional negotiations and the resolution we will adopt will serve as a mandate to our negotiators. Let the other institutions understand. Parliament is serious and will be very tough in these negotiations. We have already seen co-decision procedures fall down on the issue of comitology, and of implementing measures. That may well happen again.
We have seen many hours wasted in conciliation committees arguing over this one issue whereas the legislation of substance could have been settled easily and earlier. That will happen again and again until this issue is settled. That means all institutions - Council, Commission and Parliament - have to work on a compromise. But we will take this opportunity to sort out the system once and for all.
Madam President, I should also like to thank the Commission for its statement and suggestions on this question. As the Commissioner is aware, we in the European Parliament are facing constant attack. There are accusations that we are bringing in lots of levels of bureaucracy and new regulations that are burdening the citizens of the European Union.
The fact is, Commissioner, as you know, in 1996 there were 330 comitology committees operating within the European Union. As my colleague, Richard Corbett, and other colleagues have said, none of these committees are properly accountable to the institutions of the European Union. Indeed, on one issue, namely customs and indirect taxation, there are 43 comitology committees operating in that field.
Madam President, I should like to sympathise with the Commission. I feel genuinely sorry that it has been put in a situation where it has had to make a proposal on this matter. We actually thought at the time of the modus vivendi that the situation had been put to one side and at the next revision of the Treaty the people who are to blame failed to come up with a proposal that put this matter to bed in spite of giving an assurance, at the time of the modus vivendi , that this was the only technical way of bridging the gap until the matter could be resolved.
At the next revision of the Treaty the matter could have been resolved entirely by the Council accepting the principle that colegislators could not only co-legislate on primary legislation but could be the co-legislators on other areas. Our colleague's report on that matter addresses and makes the very best of a very bad situation. I hope we can get away from blaming the Commission and put the blame where it lies. The Council did not address its responsibilities at the last revision of the Treaty and it must do so either by an inter-institutional agreement or at the next revision of the Treaty.
Thank you, Mr Barton.
I would inform the House that I have received a motion for a resolution tabled pursuant to Rule 37(2).
The debate is closed.
The vote will take place tomorrow at 12 noon.
Supervision of insurance undertakings
The next item is the recommendation for second reading (A4-0286/98), on behalf of the Committee on Legal Affairs and Citizens' Rights, on the common position adopted by the Council (C4-0308/98-95/0245(COD)) with a view to adopting a European Parliament and Council Directive on the supplementary supervision of insurance undertakings in an insurance group (Rapporteur: Mrs Mosiek-Urbahn).
Madam President, ladies and gentlemen, the legislative procedure hitherto has shown that the basic objective of the proposal for the directive is widely approved by all those involved. The supervisory authorities of the European Union are to be able to determine more effectively in future the actual degree of solvency possessed by insurance undertakings belonging to an insurance group. This is a question of guaranteeing consumers - the insured parties - the highest possible level of protection. They are to be protected in the event of the insolvency of their insurance company.
There is some dispute as to which precautions are necessary and appropriate in order to achieve this aim. The Council's common position and the European Parliament's Committee on Legal Affairs and Citizens' Rights take clearly differing positions on some important points, aimed at limiting the financial burden to an appropriate amount.
In particular, the European Parliament welcomes the fact that the Council has adopted most of the amendments which aided clarification. We are also particularly pleased that the Council has at least come closer in its common position to Parliament's call for all the aspects of solvency that apply to the supervision of individual insurance undertakings to be applied to the supervision of group undertakings too. The Committee on Legal Affairs and Citizens' Rights has said that it does not agree with the common position where this provides that the financing of insurance participations for insurance holding companies is now to be dealt with through other aspects of the provisions governing the solvency of individual insurance undertakings as well. In practice, these are essentially subordinated loans and dividend rights capital, but not other financial instruments, such as loans, convertible loans and other outside funds.
This reduction of financing approaches at any rate seems inappropriate in holding companies. Their shareholders are not insurance undertakings. The target group of the increased protection is the insured parties and not the shareholders, who are not subject to individual supervision. Amendment No 5, adopted in the Committee on Legal Affairs and Citizens' Rights, is aimed at reducing this excessive protection to an appropriate level.
The scope of the group supervision provided for in this directive remains the main point of contention. The common position now includes any participation of an insurance undertaking in other insurance or reinsurance undertakings, whereas at first reading, the Parliament provided for its application only above a threshold of 20 % and where the influence was dominant. This represents an increase against the first reading and the Commission proposal.
If the directive were adopted in the present version, it would have clearly negative effects on the capital structure in Europe and the European insurance industry. The existing insurance groups would have to raise considerable funds on the money market to finance their increased own funds requirements. Capital is expensive, and the insurance undertakings would try or would be forced to balance out the costs incurred either by increasing premiums or rationalisation measures. Increases in premiums would be charged to the insured parties themselves, and the rationalisation measures would threaten jobs.
The directive would cause additional problems in raising capital for insurance undertakings such as mutual insurance organisations which do not have access to the money markets because of their legal form. This problem may well be relevant in terms of competition. There would be the danger that this would permanently undermine areas of insurance which have developed traditionally in individual Member States.
A compromise as regards the scope might be to modify the threshold values according to the respective regulatory areas. This would fully meet the requirements of supervision in terms of transparency and transaction monitoring. At the same time, however, Parliament's demands from the first reading would also be taken into account. These provide for limiting additional solvency requirements resulting from belonging to a group to cases in which risk-enhancing influences between undertakings may actually be possible as well, particularly where a dominant influence is being exercised. Amendments Nos 3 and 4 were tabled for this reason.
The main reason for not continuing to include minority participations is that the holding of such participations without a dominant influence does not provide any opportunity for unfavourable intra-group transactions. They do not produce any risk factors. However, risks may well result from supervision being carried out inadequately on the basis of the existing rules.
Another point in this context is that, unlike the European rules on the solvency of individual insurance undertakings, the directive and the common position only harmonise the supervisory intervention criteria and not the supervisory measures themselves, to say nothing of the various methods permitted for calculating adjusted solvency which are only said to be equal to each other anyway. This may result in the supervisory authorities of a Member State demanding increased capital when a deficit is established in calculating adjusted solvency as provided for by the directive, whilst the supervisory authorities of another Member State demand at most a report. This inevitably leads to distortions of competition, which are specifically to be avoided through the directive.
Finally, another objection is that the responsibility for assessing the presence of a dominant influence is to lie with the competent authorities.
Madam President, I speak on behalf of the Socialist Group.
Firstly I should like to thank the rapporteur for all her hard work on this issue. Secondly I would like to place on record the apologies of our shadow-rapporteur, Mr Rothley, who is unfortunately engaged on other important business. He has as usual, been conscientious and assiduous in his work.
Insurance supervision is an important issue. The sustainability and solvency of insurance companies is a crucial issue for the reassurance of consumers on a whole range of matters.
My group welcomes this report. In the first draft from the Commission there were considerable problems. We believe the common position is a considerable improvement on that initial proposal. Although my group is not unanimous in its view, we feel that overall, given the improvement in the common position from the original draft, the common position should be adopted unopposed. Therefore the majority view of the Socialist Group is that the common position should be adopted unamended.
Regretfully, therefore, we cannot accept the amendments that have been tabled for this reading. However we still thank the rapporteur for her hard work, recognise the importance of this subject and trust that the Commission will expedite the successful conclusion of this report.
Madam President, the rapporteur is quite right when she refers to the difference between insurance undertakings and banks or credit institutions with regard to the risks to be taken by them. On the other hand, everyone knows what is happening on the financial markets, and in this context we do not need to explain now how important such a directive and a commitment on this matter are, for which I naturally thank the rapporteur.
However, I want to use the rest of my speaking time, Mrs Mosiek-Urbahn, to explain the reasons why I am unfortunately unable to agree with your amendments. It is for a quite simple reason, and that is the experience I have had with the mismanagement of holdings in the former GDR. That is why, in this respect, I am for more rather than less monitoring. This mismanagement of holdings has by no means come to an end and, unfortunately, it is not just happening in the former GDR. I am afraid that what you have said in Amendment No 5 and now repeated once again shows me that there is quite a considerable need for monitoring here.
So once again, thank you very much for the work that has been done. It is a pity that I cannot agree with your suggestions and that I am consequently proposing, on behalf of my group, the same decision as my colleague Ms Oddy.
Madam President, Commissioner and colleagues, my law professors, who were guided by the thinking of St Thomas Aquinas, used to say that, in order to assess a text, you first had to determine its aim and then examine the means used to achieve this aim. So what is the aim of this text? To give better protection to the insured and to remove distortions in competition. What means are used? The prevention of the multiple use of own capital, known as double gearing, the imposition of an obligation for major intra-group transactions to be declared to the supervisory authorities and, finally, the organisation of access for supervisory authorities to the information needed.
On examining these aims, the common position as presented to us seems satisfactory. As underlined by the rapporteur, it contains numerous amendments made by Parliament and is therefore a fairly balanced text. This is why, Mrs Mosiek-Urbahn, we unfortunately cannot vote for your amendments. Amendment No 4 in particular seems to me to reduce the scope of supervision too far. As for Amendment No 1, this could be considered acceptable in terms of its intention, as it might be thought that the assessment of the dominant influence should not be left to the competent authority but should be defined more objectively. However, in its current wording, we cannot vote for this, since it is too restrictive and limits supervision to the parent company alone.
We shall therefore vote in favour of the common position as it stands.
Madam President, ladies and gentlemen, I should also like to start my speech by thanking our colleague, Mrs Mosiek-Urbahn, for her important work.
She has gone to great lengths to achieve a broad agreement and this is why the Council's common position, which was adopted by the vast majority of countries - 14 of the 15 as I recall - contains in full or in part, either word for word or in terms of their intention, 18 out of the 24 amendments adopted by the House at first reading. We therefore consider that the French Socialists are supporting a good compromise.
This evening our rapporteur is proposing amendments at second reading and I must inform her that we do not feel it is necessary to go down this road. If these amendments were accepted, the balance of the common position would be severely undermined, to the detriment of the protection of the insured and of the mutual insurance association sector, remembering that this sector is particularly important to us.
I would add that currently, in France, the mutual insurance associations are already reeling from an action brought by the European Commission against France before the European Court of Justice. As a result, the French Socialists, like the majority of the Socialist Group, will accept the common position without amendments. They have asked me to inform you of this.
Madam President, as Mrs Mosiek-Urbahn has emphasised in her important report, the insurance groups directive is highly relevant to the purpose of completing the single insurance market. As everyone knows, insurance firms must hold a certain level of reserves to ensure their solvency and the solvency margin is a guarantee of security for policyholders. This directive is intended to prevent avoidance of this obligation by groups of insurance companies in contexts where it would otherwise be possible to use the same funds more than once in calculating solvency.
The Council's common position on the directive confirms the key elements of the Commission's proposal and accepts, with or without adaptation, 19 of the 24 amendments adopted by the European Parliament at first reading. It is a balanced and consistent text, which has been approved in the Council by all the Member States but one. I am afraid any changes to the common position would weaken the text, would reduce consumer protection in particular and might call into question the compromise achieved in the Council on a very complex text. So I strongly recommend that Parliament accept the common position in its current version.
We now come to the amendments. All the amendments proposed, with the exception of Amendment No 5, do seem to pursue the same objective: restricting the scope of the directive or making its application more discretionary. The common position provides for the directive to be applied in cases where the holding amounts to at least 20 %. Amendment No 4 explicitly limits the scope to parent companies and subsidiaries - with a participation of at least 50 % - so any insurance company which has a holding of between 20 and 50 % will be able to dilute the reserves it needs, which everyone considers necessary for an individual company not forming part of a group.
Amendments Nos 1 and 2 have an analogous effect, in that they would make it optional and non-obligatory for Member States to include companies which exercise a de facto dominant influence on other insurance companies. This optional character, which is acceptable in the context of a set of accounting rules such as the Seventh Directive on company law, becomes inappropriate in a precautionary set of rules like this, understood as guaranteeing that solvency requirements are respected at group level. Amendments Nos 1 and 2 would make it easier to elude the directive and would make the application more discretionary.
Finally, Amendment No 3 is understood as transforming automatic application, above the threshold of 20 %, into mere presumption. The insurance companies and the supervisory authorities would then have the opportunity to exclude holdings greater than 20 % from the scope of the directive. So I have to inform Parliament that the Commission could not accept Amendments Nos 1 to 4. The Commission considers Amendment No 5 superfluous, since its aim is already achieved in the common position. The common position already makes it clear in the recitals that any reference to the first directive on insurances must be understood as a reference to the amended version of the third directive and any other subsequent directive.
In debating the amendments, it is perhaps easy to forget the reasons why this directive is essential, reasons which make these amendments unacceptable. In the last analysis, the directive fills a gap in the supervisory rules for insurance firms, banking and investment groups being already covered by Community legislation. The directive protects consumers and here I am afraid I cannot say I agree with Mrs Mosiek-Urbahn, because the directive does not contain additional capital requirements. It is simply intended to eliminate double counting so it does not involve additional costs to consumers because it does not involve additional capital requirements, while it will mean advantages for consumers in terms of greater security. The directive will bring companies belonging to insurance groups into line with individual insurance companies without saddling the groups with additional burdens, and it creates conditions of parity with the insurance mutuals which, by definition, cannot have holdings in each other.
Finally, a point which is often given insufficient prominence: if the directive is not adopted in an unweakened form, the Community's work on financial conglomerates in line with the recommendations of the G7 Joint Forum will be seriously compromised. As everyone knows, the growth of these financial conglomerates at international level constitutes one of the main challenges we must confront if we wish to ensure financial stability in a global economy and, Madam President, I need not remind you today of the importance of financial stability and the financial operators in the light of the latest international developments. Weakening the content of this directive would definitely send out the wrong signals, particularly at the moment.
Thank you, Commissioner Monti.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Islam and Averroës European Day
The next item is the report (A4-0167/98) by Mr Mohamed Alí, on behalf of the Committee on Culture, Youth, Education and the Media, on Islam and Averroës European Day.
Madam President, ladies and gentlemen, the celebration of Averroës European Day certainly provides the ideal opportunity for reflection on the relevance of the life and work of this great philosopher and commentator on Aristotle to contemporary society.
Averroës stated that the search for truth is an essential process in the development of every human being. It proved particularly necessary for us as, when preparing this report, Averroës provided the opportunity of dealing with contemporary Islam and its role in Europe. This became a complex and difficult task particularly because - regrettably, but all too often - Islam tends to be identified with Islamic fundamentalism and the violence and intransigence associated with the latter.
There is no better example of this identification than the present political situation, dominated by the terrifying campaigns of the Taliban and by the horrific news of the continuing bloodbath in Algeria. These latest events overshadow other atrocities currently being perpetrated in Kosovo as they were previously in Bosnia.
It is against this background that we attempt to reflect and to search for the truth. We find ourselves greatly influenced too by the ongoing tensions generated by the social crisis afflicting Europe, which can take the form of the insoluble human tragedy caused by unemployment or of exclusion and urban violence. For these reasons, amongst others, debate on the presence of Muslims in Europe is particularly fraught and, in addition, Islam is all too easily linked to immigration.
This is neither the time nor the place to comment on the interesting content and conclusions of the report prepared by the Runnymede Commission, charged with studying the phenomenon of Islamophobia in Great Britain. Islamophobia results in the demonising of Muslims, thus preventing a calm and realistic analysis of the situation. Reflex reactions such as that of Huntington, obsessed with the need to find an opponent to fight against in place of the former Communist threat are determined to prove the inevitability of a clash of civilizations.
However, the timely plan to pay tribute to the memory of Averroës is aimed specifically at highlighting the importance of his ideals of tolerance, progress and human development. It may also provide an opportunity for more detailed consideration of the social, political and economic factors which foster ignorance, prejudice and obscurantism. These in turn result in exclusion and the break-up of society. Only culture and education can raise our awareness of these risks and encourage us to work towards solutions.
From time to time, we meet people from a range of backgrounds and cultures whose world is structured in a different way from ours, and who have other values and other ways of investigating and making sense of the world around them. We must display both tolerance and modesty because these are people who, although they come from another cultural background, do nevertheless belong to a different culture we could come to understand and appreciate if we made a minimal effort to listen and to engage in a sincere and respectful dialogue.
No one can ignore his neighbour when the latter seeks recognition of his human dignity, because as Javier de Lucas maintains, one should play down one's own way of life to allow for the demands of other forms of existence. One's own identity should never be put forward as universal, nor should any alternative to it be marginalised. In short, we must strive for a continual increase in tolerance, reasoning things out in a sincere, rigorous and consistent manner. Islam should be seen as a culture, a civilisation and a religion, not just as one more facet of our multicultural society, but as a force inspired by those same values which are at the heart of a democratic, tolerant Europe.
The Swiss theologian Hans Kung stated that any religion must phenomenologically fulfil three essential functions, namely making sense of life, laying down rules and building a community. Hence this theologian calls for Islam to be given the opportunity of integrating into the modern world whilst retaining those three functions, and on the same terms as Christianity or any other creed.
It is probably not for me to confirm or disprove Malraux's prediction, some time ago, that either the coming century would be religious or it would never come about. In fact, as a Muslim, I should remind you that the 15th century after the Hegira has barely begun. I can but make an appeal - hinted at in the report's resolution - naturally, the majority view prevailed - that the authorities in the Member States, and all men and women of good will should take into account the implications of the fact that Islam is now clearly the second religion in our societies.
However, on the one hand, Mr Chevènement - whom, incidentally, we wish a swift and complete recovery - assures us that couscous is a French dish, and on the other, we see that in Brussels, Muslims sometimes stuff tomatoes with prawns and serve them with chips to break the Ramadan fast.
Is all this a sign of cultural impoverishment, a sign of change or of the forging of new identities? In my humble opinion, these are certainly new experiences for Muslims, and changing times and circumstances will subject them to more. It is more likely that we are on the brink of a process of integration in which, understandably, no one wishes their own identity to be unduly neglected.
It is therefore reasonable to suppose that we are witnessing the first expressions of European Islam. Perhaps those experts like Olivier Carré who claim that in Europe, Muslims and non-Muslims are moving towards the same practices are not too far off the mark.
And so, ladies and gentlemen, it is my earnest desire that Mohammed, Fatima or any other Muslim who serves us our daily coffee in Brussels or here in Strasbourg, absorbed in his or her work, should become again, for all of us in Europe, men and women to whom we can relate, neighbours whom we respect and accept because we have come to appreciate them as equals. In short, we should consider them our partners in everyday life, link hands with them and work together towards a fairer future.
We European Muslims, or those of us who live in Europe, are resolved to give of our best in the building of that Europe which, as Jacques Delors said, is in need of a soul we must all help to provide. I am quite certain, Madam President, that the Muslim presence in the patchwork of European society will enrich it in many ways, but especially as it provokes thought on the place of spirituality in today's secular societies, ever more intent on unbridled and destructive consumption.
I have no wish to appear pretentious, Madam President, but I too have a dream.
Madam President, I would like to thank my colleague Mr Mohamed Alí for a very profound report, and its explanatory statement was particularly interesting to read. I think you should appear as opening speaker at the symposium that you and Parliament probably also wishes to organise in honour of Averroës Day. You really are to be thanked for having produced such an unusual report.
The Committee on Women's Rights have taken a position on this matter, as migrant women are often Muslim. We have stressed the fact that they often have a disproportionate number of problems fully participating in our society. We would urge the Commission and Council to improve the situation for female migrants who profess the Muslim religion.
I am glad to see how the rapporteur has taken on board remarks made by the Committee on Women's Rights. The report emphasises the fact that gender equality must be taken into consideration in EU relations with Islamic states. It calls for an end to discrimination against women and condemns their oppression in the family, for example the fact that genital mutilation is still being practised, although in many countries this is an illegal act.
Madam President, I should also like to thank Mr Mohamed Ali for all the work and patience he has put into this report. I do not speak only on behalf of the Socialist Group but also on behalf of the many Muslims in East London whom I represent and who so enrich my constituency.
The report is timely given the recent unfortunate events which risk creating further conflict between Islamic and Western culture. Given the multicultural nature of our societies, we have to try and encourage their peaceful co-existence.
This is where we can learn from the great philosopher Averroes. Firstly, if you have not done soalready I recommend that you see the film Le Destin . It is a brilliant exposé of Averroes's life and work. If only it could be shown in every school and in every community across Community, it would do so much to help understanding.
It is unbelievable that I had to come here to the European Parliament before I heard the name of Averroes. Our children should be introduced to Averroes as a role model. He was a courageous and radical philosopher with a wide knowledge of science, sincere in his speech, consistent in his arguments and a promoter of the co-existence different religious faiths.
Not surprisingly he was persecuted. His works were often banned. And nothing has changed over the centuries; Salman Rushdie's books are still burned. We have to use Averroes' legacy to promote pluralism of thought, free speech and respect for human rights. These are the essential pillars upon which democracy rests.
We should insist that this is best achieved by the separation of church and state, which has not been completely achieved in all our Member States; the establishment of laws which outlaw religious discrimination, something we will take action on in the United Kingdom; and minimal censorship, with the emphasis always on freedom of expression. I particularly like paragraph 10 which calls for the principle of secularism in education. However, we have to work for more than just tolerance of other cultures; we have to appreciate and celebrate diversity in our society. We have to condemn the violation of women's rights connected with extremist Islamic movements and make sure women are aware of their rights, including our policies in Europe. We must make it easier for people to learn Arabic as a living language and promote the study of Islamic culture, history and politics. The Oxford Centre for Islamic Studies is a very good example.
I ask the Commission and Member States to study the recommendations and propose action on the basis of this report. Once again I thank the rapporteur. We look forward to celebrating Averroes Day for many years to come.
Madam President, this own-initiative report, whose initial aim was the examination of cultural links between Islam and Europe on the occasion of the 800th anniversary of the death of Averroës, has experienced many problems and has taken nearly two years to be produced.
The problem is that this report, in its current form, seems to have several objectives. A number of points condemn any discrimination - it restates in this respect the contents of the resolutions on human rights adopted on every month, on a Thursday, by the European Parliament. Other passages deal with the problem of religions, which is outside the European Union's field of competence. In fact, this is what recently led to the rejection of the report by our colleague Mr Oostlander, which dealt with similar problems.
Furthermore, several proposals do not respect the principle of subsidiarity, in particular the proposal stressing the need to allow Islamic communities to express their views on the same terms as other religions.
We realise that these questions are very delicate and that they are answered with specific solutions in each country, depending in particular on the level of representation of the Islamic communities and the place given to each religion by each state, according to the constitutional rights.
Finally, as I have already said, this report, which has moved away from its original objective of dealing with cultural questions, does not tackle the essential political problems, such as the integration of immigrants, voting rights, social problems and the concept of citizenship, all of which are elements which are currently being examined in depth in the various states.
Europe has responsibilities in the Mediterranean countries and must assume these while still respecting other countries and other peoples. It must also establish suitable measures for integrating immigrants from third countries. We feel that this report does not indicate specific courses of action for immigration problems and that it is restricted to a superficial examination of various options.
For all these fundamental reasons, and on the grounds of competence, the ELDR Group will abstain.
Madam President, this own-initiative report has moved away from its cultural objectives, as my colleague Mr Monfils has just said.
We are perfectly happy to recommend an Averroës Day, but dealing with religious problems is no longer within Parliament's field of competence.
I regret even more having to make these remarks as the rapporteur's explanatory statement contained an interesting analysis of the influence which Averroës could have through his work, for example: ' A lesson in how to use our intelligences by showing us just whence intolerance springs'. Unfortunately, the lesson in how to use our intelligences quickly turned into a lesson in Islam, telling us what we should do to be tolerant.
I have absolutely no intention of condemning this report. I only wish to say to its author that, although a fervent believer in the insertion and integration of a large population within European society, I regrettably have no intention of actively promoting the foundation of a Euro-Islamic university within the territory of the European Union, nor of encouraging the vocational training of imams, nor of implementing many other actions to suit religious rites.
I deeply regret the wayward direction taken by this report, although I do share the idea that intercultural dialogue is a source of enrichment and must be developed, and that we must be actively involved in this.
Finally, despite certain recommendations with which I agree, I also do not feel that this resolution can change the position of women, no more so than the application of the principle of secularism in education, even though I support the intention behind this.
I therefore believe that our group will abstain from voting on this report.
Madam President, ladies and gentlemen, the name Averroës stands for the Islamic interest in the traditions of enlightenment and emancipation in Europe. Whenever Thomas Aquinas wished to quote the most important authority for him when commenting on Aristotle, he only needed two words: commentator dicit . His contemporaries knew that Averroës was meant by that. I learned in school that European culture is based on antiquity, Christianity and Teutonicism.
The important report which has been presented to us, and on which I can only congratulate its author, reminds us that there is a gap in both our memory and our history. I therefore regard it as particularly important - unlike the previous speaker - that the idea of a Euro-Islamic university is taken forward. Admittedly, this is also a reminder that the proposed programme can only become effective when the constitutional position of Islam and its believers in the European Union has been established beyond that of a merely tolerated marginal existence, and towards a publicly recognised and guaranteed position.
Madam President, this report, as presented to us today by our colleague Mr Mohamed Alí, is the result of many exchanges and debates which have taken place since it was first presented to us last year.
It has been clarified and important explanations have been provided. I must, however, point out to my colleagues - as have several previous speakers - that it still contains ambiguities, particularly from the point of view of democracy. I am not at all suspicious of your intentions to respect the freedoms as enshrined in our democracies, but I must nevertheless ask you this question. Can the Koran, as it stands - and quite literally so, since the distinctive feature of the Koran for many centuries has been not to allow explanation and theological debate - imply anything other than a theocracy?
We must ask ourselves this fundamental question. As I say, I do not suspect your intentions, but I do feel that we must be consistent. If the celebration of the memory of Averroës causes us to ask all these questions, then we must ask them very frankly. As for a university, instead of your proposal I would much prefer a European university in which, at the highest level and in all sincerity, in the search for truth and with mutual esteem, we could study the problems of the relationship between religion and politics, between faith and reason, in Islam, Judaism and Christianity in all its forms.
You will appreciate that this task is enormous. I must pay tribute to the work which we have done together within this committee, but I cannot endorse your proposals without reservation unless certain ambiguities are eliminated.
Madam President, Commissioner, ladies and gentlemen, this report definitely had a difficult birth: we spent several months discussing it in committee and there were a great many complications.
I think the celebration of the 800th anniversary of the death of Averroës is an important occasion for presenting wide-ranging cultural programmes, strengthening dialogue and highlighting knowledge of the civilisation and culture of the Mediterranean basin. Reciprocal knowledge between peoples is the basis of all human coexistence, and what better form of knowledge is there than literature itself? In Europe, much has been translated from Arabic and other Islamic languages, generally with excellent results. There is a need to continue making the Arabic and Islamic classics available to the European reader. It is also necessary to take care with the translations. In particular, I have here the Italian translation of Averroës' work 'The Harmony between Divine Law and Philosophy', which can be interpreted in various ways because some sentences in it can have another literal meaning if presented in isolation.
So from a symbolic standpoint, this celebration could provide the right opportunity to highlight the modernity of Averroës' thinking, in seminars and public events, and take up the challenge of fighting against exclusion and xenophobia - the fruit of obscurantism, ignorance and prejudice - on the eve of the third millennium, within the European Community itself, for all that it is imbued with democracy, pluralism and human rights.
So we need to strengthen dialogue with the Islamic world, which means relations with the Euro-Mediterranean countries, through the MEDA programme and others, not only in socio-economic terms but principally in terms of culture and education, which form the basis of any civilisation and democracy. Only a knowledge of our actual origins, history and traditions will enable us to understand the values of peace, solidarity and tolerance which constitute the pillars for the construction of Europe. Fundamental rights and individual dignity, for both men and women in equal measure, must be respected and examined through calm dealings with the Islamic world, without any condemnation and discrimination, particularly as regards women. Finally, I think calm dialogue is really necessary in this whole sector, but it is equally necessary for nothing to be imposed, because our culture, our education and our experience can only be enriched if we achieve what we consider important and what we have always asserted: a clear, calm period of information and face-to-face dialogue.
Madam President, 40 years after the death of the prophet Muhammad in 632, Islam attacked Constantinople five times, marking the start of a war with Europe which has lasted over a thousand years given that, on the eve of the 21st century, the conflict is still continuing.
Taking as a pretext the 800th anniversary of the death of Averroës, a Spanish philosopher from the Middle Ages whose questionable theories led to him being much disputed at the time and who still is today, our colleague Mr Mohamed Ali would like to instigate an era of peace between Islam and the European nations. I respect the Muslim religion, which is the personal business of its believers. However, how can we talk of peace when our honourable colleague obtained an invitation onto the European Parliament's Committee on Culture for the former director of the centre for Arabic philosophies at the Catholic University of Louvain who was, at the same time, publishing in Beirut a minor work in which he applauded the massacre of seven Christian monks in Tibehirine?
How can we talk of peace when, in 1995 in Rome, in the heart of the city of popes and Caesars, the largest mosque in Europe was inaugurated? How better to deride our God while His priests are being savagely murdered on the other side of the Mediterranean? How can we talk of peace when the island of Cyprus, which is part of Europe, and Constantinople, an imperial city of Europe, are yet to be liberated?
Madam President, this report by Mr Mohamed Alí puts me in mind of the most interesting philosophy lectures I attended at my protestant university. Lectures highlighting the parallels between European and Arab theology and thought. How is that? It is thanks to people like Averroës who interpreted and commentated on Aristotle and introduced him to Europe, because that is the route by which he came to us.
I think it is most important that a report like this should also pay tribute to the contribution which Islam and the Arab world, but Islam in particular, has made to European culture. I think that we must acknowledge that, because in both science and philosophy, culture and latterly of course in our social and economic life too, Muslims have made an enormous contribution to European society.
Islam is of course blamed for all manner of deeds done by just a few Muslims. The same is true of course for acts perpetrated by Christians, socialists and liberals; Christendom, socialism and liberalism cannot be held accountable for all of those either. I find it right and proper that the rapporteur should take the lead in stating the case here.
There are two serious points in the report to which we are opposed, both of which have to do with the separation of powers between religion and state. One point is obvious, paragraph 11(f), which refers to a Euro-Islamic university. I have been a fervent advocate of this for years and happily moves are now afoot in the Netherlands to set up something of that kind. It sits well with the Dutch constitution, too, since religious beliefs enjoy equal rights under it. That is a very good thing, as the Muslim communities can involve their imams who have a role to play in our own social and cultural life. But we cannot dictate policy on what kind of theology must be taught there. We can only hope that it will be a modern, liberal or European one, but we absolutely cannot stipulate that in a document of this kind. That would be a serious breach of the separation of powers.
The second objection is in paragraph 10, which introduces an anti-personal element which does not accord either with the position of present-day Muslims. Even the Dutch Government, which has no Christian Democrats in it, has acknowledged that Dutch education based on a foundation of Islam is often an excellent system for promoting the emancipation of Muslims, up to secondary level. The university I mentioned just now is also a part of that system. I would regard it as quite wrong and very harmful to Muslims to have their freedom of choice restricted by this report. We must not do that and we must not create suspicion by making a fuss over the kind of ideas which should be taught at their institutions, because we shall not succeed in that. So I urge Mr Mohamed Ali to get rid of these two points along the lines we have suggested, otherwise he will not secure our votes. And that would be a great pity.
Madam President, ladies and gentlemen, I fear that we are doing Averroës a great wrong here this evening. Indeed I fear that, in reality, he is far from the concerns which seem to be prompting all these speakers. Averroës' journey within Islam is mysterious to say the least and, in any case, does not conform to the orthodox religion of Islam. In a way, Averroës is to Islam the opposite of what Maimonides is to the Jewish religion. For my part, I must urge Mr Mohamed Alí not to be concerned. Whether you like it or not, I cannot support exclusion and xenophobia, and I have studied Averroës extensively. But does Mr Mohamed Alí know, for instance, that we do not have the original Arabic translation of ' De Anima' - which is Averroës' main work - but only a very mediocre Latin translation produced by Michael Scot at the Court of Palermo for Frederick II? Furthermore, much of Averroës' work in its original Greek has been irretrievably lost.
I must also say that Averroës is the man of an era, but of an era which should be considered, not with ideological blinkers, but with all the requisite objectivity. The great historian, Jean Dumont, director of Amiot-Dumont publications, dealt with this in his magnificent work ' L'Église au risque de l'histoire' , as did the great Jewish historian from Israel, Bat Ye'Or. This is the history of the colonisation of Spain by Islam, and it is not idyllic like those who tell us stories on the subject would like us to believe. The status of the Jews bears witness to that. This is irrefutable, just like the massacres of the Christians. This was the history of a colonisation and the Spanish Reconquista was the history of a decolonisation. Could we be opposed in this House to decolonisation?
Mr Mohamed Alí regrets that more mosques are not being built in Europe. Would he be interested in a reciprocal situation? Where are the churches in Saudi Arabia? There are 1500 mosques in France - are there 1500 churches in Saudi Arabia? Are there 100 or 10, is there even one? Wahhabi Islam persecutes Christians and does not allow them anywhere to worship. And what about in Algeria and in the lands of St Augustine? What Christianity is there currently in the Islamic world? Of course, there are men of intelligence in Islam who would like to see an end to the Islamic law which, as noted by my excellent colleague Mrs Seillier, currently represents a theocracy which, at the very least, is unsuited to the modern world.
We can therefore accept the thinking of Averroës, but not Averroës in all his aspects! And if we want to organise an Averroës Day in Europe, let us do that, but let us also organise one at the al-Azhar university in Cairo. Let us organise an Averroës Day in Tunis and another one in Saudi Arabia. But I can tell you that this will not be allowed because Averroës is a devil in an Islam which does not allow Christians any freedom in the countries over which it rules, except in the case of a man as open as Saddam Hussein who allows cathedrals to be built in Iraq which the American planes then unfortunately bombard!
Madam President, ladies and gentlemen: I have to say, Mr Mohamed Alí, that I was genuinely moved when I heard the name of Averroës mentioned in the House. We learnt about the life and thought of this great figure at school, and I offer you my sincere congratulations on your initiative.
Your initiative was certainly timely. I do not intend to open a debate on historical issues at this juncture, but I would venture to say - indeed I must - that the presence of Islam in Spain was not simply colonisation. It was much more. It was a process of mutual enrichment which continues to benefit us in the present day. Indeed, any contemporary Spaniard is bound to feel indebted - as I do - to the legacy of Islam, to that of the Christian world and to that of the Jewish world. I believe that the three cultures have combined to create the cultural identity of all true Spaniards.
I congratulate you on your report, Mr Mohamed Alí. In particular, I congratulate you on proposing the celebration of an Averroës European Day. Not only will such an occasion provide an opportunity to honour a great thinker, a defender of tolerance, learning and rationalism, it will also, as your report suggests, encourage cross-cultural dialogue to prevent exclusion and do away with outbreaks of intolerance and xenophobia. This became clear to me as I read your report.
The Commission is aware of the contribution made by Islam to European culture and also of the problems concerning the social and cultural integration of groups within European Islam. We must welcome them into our society whilst respecting their identity. On this issue, the Commission is convinced of the value and importance of promoting free and open dialogue, particularly amongst the younger generations.
I would like to remind Members of the many initiatives which have been taken to stimulate such debate. Under the Euro-Med programmes, collaboration between the Youth for Europe programmes and Mediterranean programmes is being developed. In the area of vocational training, the Turin Foundation plans to broaden its programmes and open them to the countries of Central and Eastern Europe. On the occasion of the Stockholm Conference held last April, a debate on culture and civilisation was held, as part of the follow-up to the Barcelona Declaration. In a few days' time - and I very much regret being unable to attend - a Euro-Mediterranean conference of Ministers of Culture and the Audio-Visual is to take place in Rhodes, on 25 and 26 September. As for the cultural sector, the Commission has presented a new framework programme to Parliament and to the Council. This programme is currently under discussion within our institutions, and it is worth noting that it places particular emphasis on the importance of cross-cultural dialogue as a prerequisite for peace and social cohesion.
I should like to say, Mr Mohamed Alí, that the Commission feels this report has probably arrived rather too late for the event you suggest to be held before the end of the year. Specific measures must be taken, concerning both the organisation and financing of the event, and we do not really have the time and resources available. Nevertheless, the Commission does believe - as Mrs Baldi so brilliantly put it - that study of the work and values of great Islamic thinkers like Averroës would provide an excellent basis for interaction between cultures and foster the spirit of tolerance and understanding which must underpin genuine dialogue between civilisations as rich and as varied as ours. I can therefore assure you that your report will be borne very much in mind, and that we will do all we can to ensure that in the very near future, we do honour the life and work of Averroës, and give due recognition to the relevance of his thought to contemporary society.
Thank you, Commissioner Oreja.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11 p.m.)